Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of

 

July 31, 2015

 

among

 

AF SOLUTIONS HOLDINGS LLC,
as Holdings,



AGROFRESH INC.
as Borrower,
 
THE LENDERS PARTY HERETO

 

and

 

BANK OF MONTREAL,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS CORP.,

CREDIT SUISSE SECURITIES (USA) LLC,

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

 

BMO CAPITAL MARKETS CORP.

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Physical Bookrunners

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

 

and

 

SUMITOMO MITSUI BANKING CORPORATION

 

as Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

 

SECTION 1.01 Defined Terms

1

 

SECTION 1.02 Classification of Loans and Borrowings

51

 

SECTION 1.03 Terms Generally

51

 

SECTION 1.04 Accounting Terms; GAAP

52

 

SECTION 1.05 Effectuation of Transactions

52

 

SECTION 1.06 Currency Translation

52

 

SECTION 1.07 Letter of Credit Amounts

53

 

SECTION 1.08 Pro Forma Calculations

53

 

 

 

ARTICLE II The Credits

53

 

 

 

 

SECTION 2.01 Commitments

53

 

SECTION 2.02 Loans and Borrowings

53

 

SECTION 2.03 Requests for Borrowings

54

 

SECTION 2.04 Swing Line Loans

55

 

SECTION 2.05 Letters of Credit

56

 

SECTION 2.06 Funding of Borrowings

61

 

SECTION 2.07 Interest Elections

62

 

SECTION 2.08 Termination and Reduction of Commitments

63

 

SECTION 2.09 Repayment of Loans; Evidence of Debt

64

 

SECTION 2.10 Maturity and Amortization of Term Loans

65

 

SECTION 2.11 Prepayment of Loans

66

 

SECTION 2.12 Fees

74

 

SECTION 2.13 Interest

75

 

SECTION 2.14 Alternate Rate of Interest

76

 

SECTION 2.15 Increased Costs

76

 

SECTION 2.16 Break Funding Payments

77

 

SECTION 2.17 Taxes

77

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

81

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

83

 

SECTION 2.20 Incremental Credit Extensions

84

 

SECTION 2.21 Refinancing Amendments

87

 

SECTION 2.22 Defaulting Lenders

89

 

AgroFresh Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 2.23 Illegality

90

 

SECTION 2.24 Repricing Transaction

91

 

 

 

ARTICLE III Representations and Warranties

91

 

 

 

 

SECTION 3.01 Organization; Powers

91

 

SECTION 3.02 Authorization; Enforceability

91

 

SECTION 3.03 Governmental Approvals; No Conflicts

91

 

SECTION 3.04 Financial Condition; No Material Adverse Effect

92

 

SECTION 3.05 Properties

92

 

SECTION 3.06 Litigation and Environmental Matters

93

 

SECTION 3.07 Compliance with Laws and Agreements

93

 

SECTION 3.08 Investment Company Status

93

 

SECTION 3.09 Taxes

93

 

SECTION 3.10 ERISA; Labor Matters

93

 

SECTION 3.11 Disclosure

94

 

SECTION 3.12 Subsidiaries; Equity Interests

94

 

SECTION 3.13 Intellectual Property; Licenses, Etc.

94

 

SECTION 3.14 Solvency

95

 

SECTION 3.15 Federal Reserve Regulations

95

 

SECTION 3.16 PATRIOT ACT

95

 

SECTION 3.17 Use of Proceeds

96

 

SECTION 3.18 Security Interests

96

 

SECTION 3.19 Insurance

96

 

SECTION 3.20 Senior Indebtedness

96

 

 

 

ARTICLE IV Conditions

96

 

 

 

 

SECTION 4.01 Effective Date

96

 

SECTION 4.02 Each Credit Event

99

 

 

 

ARTICLE V Affirmative Covenants

99

 

 

 

 

SECTION 5.01 Financial Statements and Other Information

99

 

SECTION 5.02 Notices of Material Events

101

 

SECTION 5.03 Information Regarding Collateral

102

 

SECTION 5.04 Existence; Conduct of Business

102

 

SECTION 5.05 Payment of Obligations and Taxes, etc.

102

 

SECTION 5.06 Maintenance of Properties

102

 

SECTION 5.07 Insurance

102

 

SECTION 5.08 Books and Records; Inspection and Audit Rights

103

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 5.09 Compliance with Laws

103

 

SECTION 5.10 Use of Proceeds and Letters of Credit

104

 

SECTION 5.11 Additional Restricted Subsidiaries

104

 

SECTION 5.12 Further Assurances

105

 

SECTION 5.13 Certain Post-Closing Obligations

105

 

SECTION 5.14 Maintenance of Ratings

105

 

 

 

ARTICLE VI Negative Covenants

105

 

 

 

 

SECTION 6.01 Indebtedness; Certain Equity Securities

106

 

SECTION 6.02 Liens

109

 

SECTION 6.03 Fundamental Changes; Sale-Leasebacks

112

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

114

 

SECTION 6.05 Asset Sales

117

 

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness

119

 

SECTION 6.07 Transactions with Affiliates

123

 

SECTION 6.08 Restrictive Agreements

124

 

SECTION 6.09 Amendment of Junior Financing and Organizational Documents

125

 

SECTION 6.10 Senior Secured Net Leverage Ratio

125

 

SECTION 6.11 Changes in Fiscal Periods

125

 

 

 

ARTICLE VII Events of Default

125

 

 

 

 

SECTION 7.01 Events of Default

125

 

SECTION 7.02 Right to Cure

128

 

SECTION 7.03 Application of Funds

129

 

 

 

ARTICLE VIII Administrative Agent

130

 

 

 

 

SECTION 8.01 Appointment and Authority

130

 

SECTION 8.02 Rights as a Lender

130

 

SECTION 8.03 Exculpatory Provisions

130

 

SECTION 8.04 Reliance by Administrative Agent

131

 

SECTION 8.05 Delegation of Duties

131

 

SECTION 8.06 Resignation of Administrative Agent

132

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

132

 

SECTION 8.08 No Other Duties, Etc.

133

 

SECTION 8.09 Administrative Agent May File Proofs of Claim

133

 

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement

133

 

 

 

ARTICLE IX Miscellaneous

134

 

 

 

 

SECTION 9.01 Notices

134

 

iv

--------------------------------------------------------------------------------


 

 

SECTION 9.02 Waivers; Amendments

136

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver

139

 

SECTION 9.04 Successors and Assigns

141

 

SECTION 9.05 Survival

146

 

SECTION 9.06 Counterparts; Integration; Effectiveness

146

 

SECTION 9.07 Severability

147

 

SECTION 9.08 Right of Setoff

147

 

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

147

 

SECTION 9.10 WAIVER OF JURY TRIAL

148

 

SECTION 9.11 Headings

148

 

SECTION 9.12 Confidentiality

148

 

SECTION 9.13 USA Patriot Act

150

 

SECTION 9.14 Judgment Currency

150

 

SECTION 9.15 Release of Liens and Guarantees

150

 

SECTION 9.16 No Advisory or Fiduciary Responsibility

151

 

SECTION 9.17 Interest Rate Limitation

151

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

SCHEDULE 2.01

—

Commitments

SCHEDULE 3.03

—

Governmental Approvals

SCHEDULE 3.05

—

Owned Real Property

SCHEDULE 3.12

—

Subsidiaries; Equity Interests

SCHEDULE 5.13

—

Certain Post-Closing Obligations

SCHEDULE 6.01

—

Existing Indebtedness

SCHEDULE 6.02

—

Existing Liens

SCHEDULE 6.04(e)

—

Existing Investments

SCHEDULE 6.07

—

Existing Affiliate Transactions

SCHEDULE 6.08

—

Existing Restrictions

SCHEDULE 9.01

—

Notices

 

EXHIBITS:

 

EXHIBIT A

—

Form of Assignment and Assumption

EXHIBIT B

—

Form of Guarantee Agreement

EXHIBIT C

—

Form of Perfection Certificate

EXHIBIT D

—

Form of Collateral Agreement

EXHIBIT E-1

—

Form of Closing Certificate

EXHIBIT E-2

—

Form of Solvency Certificate

EXHIBIT F

—

Form of Intercompany Note

EXHIBIT G-1

—

Form of Specified Discount Prepayment Notice

EXHIBIT G-2

—

Form of Specified Discount Prepayment Response

EXHIBIT G-3

—

Form of Discount Range Prepayment Notice

EXHIBIT G-4

—

Form of Discount Range Prepayment Offer

EXHIBIT G-5

—

Form of Solicited Discounted Prepayment Notice

EXHIBIT G-6

—

Form of Solicited Discounted Prepayment Offer

EXHIBIT G-7

—

Form of Acceptance and Prepayment Notice

EXHIBIT H

—

Form of United States Tax Compliance Certificate

EXHIBIT I

—

Form of Borrowing Request

EXHIBIT J

—

Form of Prepayment Notice

EXHIBIT K

—

Form of Compliance Certificate

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 31, 2015 (this “Agreement”), among AF
SOLUTIONS HOLDINGS LLC, a Delaware limited liability company, as Holdings,
AGROFRESH INC., an Illinois corporation (the “Company” or “Borrower”), the
LENDERS party hereto, BMO HARRIS BANK, N.A, as an Issuing Bank and the Swingline
Lender, and BANK OF MONTREAL, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I



Definitions

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-7.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to Holdings, the Borrower and
the Restricted Subsidiaries in the definition of the term “Consolidated EBITDA”
were references to such Acquired Entity or Business and its subsidiaries which
will become Restricted Subsidiaries), all as determined on a consolidated basis
for such Acquired Entity or Business.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Acquisition” means the direct or indirect acquisition of 100% of the issued and
outstanding Equity Interests of the Target by Boulevard pursuant to the terms of
the Acquisition Agreement.

 

“Acquisition Agreement” means the Stock Purchase Agreement dated as of April 30,
2015, by and among The Dow Chemical Company and Boulevard.

 

“Acquisition Agreement Representations” means the representations made by the
Seller with respect to the Target and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Boulevard (and its affiliates) has the right to terminate their
obligations under the Acquisition Agreement as a result of a breach of such
representations and

 

--------------------------------------------------------------------------------


 

warranties.  Notwithstanding anything to the contrary set forth herein, the
determination of the accuracy of any Acquisition Agreement Representations and
whether as a result of any inaccuracy thereof Boulevard (and its affiliates)
have a right to terminate their obligations thereunder or to not consummate the
Acquisition shall be governed by the law governing the Acquisition Agreement.

 

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into pursuant thereto or in connection therewith, and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20 or (b) Other Revolving Loans or Other Revolving Commitments
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Revolving Lender shall be subject to the consent of the
Administrative Agent and the Borrower (in each case if and to the extent such
consent would be required under Section 9.04(b) and such approval not to be
unreasonably withheld) and, if such Additional Revolving Lender will provide a
Revolving Commitment Increase or any Other Revolving Commitment, each Issuing
Bank and the Swingline Lender (such consent in each case not to be unreasonably
withheld or delayed); provided that no Affiliated Lender shall be permitted to
become an Additional Revolving Lender.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Term Commitment
Increase pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.20 or (b) Other Term Loans or Other Term Commitments pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that (i) each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
consent of the Administrative Agent and the Borrower (in each case if and to the
extent such consent would be required under Section 9.04(b) and such approval
not to be unreasonably withheld) and (ii) each Additional Term Lender who is an
Affiliated Lender shall be subject to the restrictions and other provisions of
Section 9.04(f).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate.

 

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent and collateral agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Lender” means, at any time, for so long as such Person is an
Affiliate of the Borrower, any Lender that is the Sponsor, the Co-Investor or
any Affiliate of the Borrower (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

 

2

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

 

“AgroFresh Business” has the meaning assigned to such term in the Audited
Financial Statements.

 

“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, a Eurodollar Rate or ABR
floor greater than 1.00% or 2.00%, with respect to any Term Loans, respectively
(with such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate with respect to any Loan), or
otherwise; provided that OID and up-front fees shall, for floating rate
Indebtedness, be equated to interest rate assuming a 4-year life to maturity;
and provided further that “All-In Yield” shall not include arrangement fees or
underwriting or similar fees paid to arrangers for such Indebtedness.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted Eurodollar Rate
in effect on such day for a one-month Interest Period commencing on the second
Business Day after such day plus 1.00%.  If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.  Notwithstanding
the foregoing, the Alternate Base Rate for any Term Loan will be deemed to be
2.00% per annum if the Alternate Base Rate for such Term Loan calculated
pursuant to the foregoing provisions would otherwise be less than 2.00% per
annum.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

 

“Applicable Indebtedness” has the meaning assigned to such term in the
definition of “Weighted Average Life to Maturity.”

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the total Revolving Exposure at
that time, giving effect to any assignments pursuant to this Agreement and to
any Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (a) with respect to any Term Loan,
(i) 3.75% per annum, in the case of an ABR Loan, or (ii) 4.75% per annum, in the
case of a Eurodollar Loan, and (b) with respect to any Revolving Loan, (x) from
the Effective Date until the first Business Day that immediately follows the
date on which the certificate of a Financial Officer is delivered pursuant to
Section 5.01(c) (the “Compliance Certificate”) in respect of the first full
fiscal quarter ending after the Effective Date, (i) 3.75% per annum, in the case
of an ABR Loan, or (ii) 4.75% per annum, in the case of a Eurodollar Loan and
(y) thereafter, the applicable percentage per annum set forth below, as
determined by reference to the Total Net Leverage Ratio, as set forth in the
then most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.01(c):

 

Applicable Rate

 

Pricing Level

 

Total Net Leverage Ratio

 

Eurodollar Loans

 

ABR Loans

 

1

 

> 3.50:1.00

 

4.75

%

3.75

%

2

 

< 3.50:1.00

 

4.50

%

3.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(c); provided, however, that “Pricing Level 1” shall apply without
regard to the Total Net Leverage Ratio at any time after the date on which any
annual or quarterly financial statement was required to have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) but was not delivered (or the
Compliance Certificate related to such financial statements was required to have
been delivered pursuant to Section 5.01(c) but was not delivered), commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such financial
statements (or, if later, the Compliance Certificate related to such financial
statements) are delivered.  Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.18(e).

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed or engaged by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

 

“Audited Financial Statements” means the audited combined balance sheets of the
AgroFresh Business as of December 31, 2013 and December 31, 2014 and the related
statements of income, stockholders’ equity and cash flows of the AgroFresh
Business for the year ended December 31, 2014.

 

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     $15,000,000, plus

 

(ii)                                  an amount (if positive) equal to the
cumulative amount of Excess Cash Flow for each fiscal year of Holdings
(commencing with Holdings fiscal year ending December 31, 2016) ending prior to
the Reference Time for which financial statements have been delivered pursuant
to Section 5.01(a) that has not been applied (and would not be required to be
applied) to prepay Loans pursuant to Section 2.11(d), plus

 

(iii)                               the amount of any cash or Permitted
Investments received by Holdings (other than from the Borrower or a Restricted
Subsidiary) from and including the Business Day immediately following the
Effective Date through and including the Reference Time from the issuance and
sale of its Qualified Equity Interests (including Indebtedness and Disqualified
Equity Interests which shall have subsequently been exchanged for or converted
into Qualified Equity Interests) and contributed to the Borrower as cash common
equity (except to the extent (x) constituting a Cure Amount or (y) applied
pursuant to Sections 6.01(xxii) or 6.04(x) (the amounts described in this clause
(a)(iii), the “Available Amount Equity Component”)), plus

 

(iv)                              the amount of any distribution in cash or
Permitted Investments received by Holdings, the Borrower or any Restricted
Subsidiary or received by Holdings, the Borrower or any Restricted Subsidiary
upon any Disposition, in each case, in respect of any Investment made by such
Person in reliance on Section 6.04(m) (not to exceed the original amount of such
Investment), plus

 

(v)                                 in the case of the redesignation of an
Unrestricted Subsidiary as, or merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into, a Restricted Subsidiary after the
Effective Date, the lesser of (x) the fair market value of the Investment by
Holdings, the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of the redesignation of such Unrestricted Subsidiary as,
or merger, consolidation or amalgamation of such Unrestricted Subsidiary with or
into, a Restricted Subsidiary, or (x) the fair market value of the original
Investment by Holdings, the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary plus

 

(vi)                              the aggregate amount of Retained Declined
Proceeds retained by the Borrower during the period from and including the
Effective Date through and including the Reference Time, minus

 

5

--------------------------------------------------------------------------------


 

(b)                                 the sum, without duplication, of:

 

(i)                                     the aggregate amount of Restricted
Payments made pursuant to Sections 6.06(a)(viii) prior to the Reference Time;
plus

 

(ii)                                  the aggregate amount of Investments made
in reliance on Section 6.04(m) prior to the Reference Time; plus

 

(iii)                               the aggregate amount of prepayments of
Junior Financing made in reliance on Section 6.06(b)(iv) prior to the Reference
Time; plus

 

(iv)                              the aggregate amount of Permitted Acquisitions
funded by the Available Amount.

 

“Available Amount Equity Component” has the meaning assigned to such term in the
definition of “Available Amount.”

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Bona Fide Debt Fund” means any debt fund affiliate of the entities mentioned in
clauses (i) or (ii) of the definition of “Disqualified Lenders” that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business and whose managers are not involved with the
equity investment decisions of such entities mentioned in clause (i) or (ii) of
the definition of “Disqualified Lenders”.

 

“Borrower” has the meaning given to such term in the preliminary statements
hereto.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means any borrowing of (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) Swingline Loans.

 

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing
$1,000,000, (b) in the case of an ABR Revolving Borrowing, $500,000 and (c) in
the case of Swingline Loans, $500,000.

 

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing
$500,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and (c) in the
case of Swingline Loans, $100,000.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit I, for a Borrowing in accordance with Section 2.03.

 

“Boulevard” means AgroFresh Solutions, Inc. (f/k/a Boulevard Acquisition Corp.).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the aggregate of all cash capital
expenditures (including that portion of Capital Lease Obligations which is
capitalized on a consolidated balance sheet in accordance with GAAP, but
excluding any amount representing capitalized interest), by Holdings, the
Borrower and the Restricted Subsidiaries during that period that, in conformity
with GAAP, are or should be included in “purchases of property, plant or
equipment” or “capital expenditures”, reflected in the consolidated statement of
cash flows of Holdings, the Borrower and the Restricted Subsidiaries.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capitalized Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.  For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Management Obligations” means obligations of Holdings, the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository, credit card, purchasing card and cash
management services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

 

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

 

7

--------------------------------------------------------------------------------


 

“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower that has
no material assets other than the equity interests (including, for this purpose,
any debt or other instrument treated as equity for U.S. federal income tax
purposes) in one or more Foreign Subsidiaries that are CFCs.

 

“Change in Control” means:

 

(a)                                 the failure of Boulevard to own all of the
Equity Interests of Holdings or the failure of Holdings to own all of the Equity
Interests of the Borrower;

 

(b)                                 the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than the Permitted Holders, of Equity Interests
representing 45% or more of the aggregate ordinary voting power (or the
equivalent thereof) represented by the issued and outstanding Equity Interests
in Boulevard and the percentage of the aggregate ordinary voting power (or the
equivalent thereof) so held by such Person or group is greater than the
percentage of the aggregate ordinary voting power (or the equivalent thereof)
represented by the Equity Interests in Boulevard held by the Permitted Holders;

 

(c)                                  at any time, the occupation of a majority
of the seats (other than vacant seats) on the Board of Directors of Boulevard by
Persons who were neither (i) nominated, designated or approved by the Board of
Directors of Boulevard or the Permitted Holders nor (ii) appointed by directors
so nominated, designated or approved; or

 

(d)                                 the occurrence of a “Change in Control” or
similar event, however denominated), as defined in the documentation governing
any Junior Financing or Credit Agreement Refinancing Indebtedness that is
Material Indebtedness if the effect of such event is to permit the holders of
such Material Indebtedness to require such Indebtedness to be repaid, redeemed
or repurchased.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other Requirement
of Law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other Requirement of Law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Other Revolving Loans, Term Loans, Other Term Loans, or
Incremental Term Loans, (b) any Commitment, refers to whether such Commitment is
a Revolving Commitment, Swingline Commitment, Other Revolving Commitment, Term
Commitment, Other Term Commitment, Incremental Term Commitment or Revolving
Commitment Increase, and (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments. 
Other Term Commitments, Other Term Loans, Other Revolving Commitments (and the
Other Revolving Loans made pursuant

 

8

--------------------------------------------------------------------------------


 

thereto) and term loans made pursuant to any Term Commitment Increase that have
different terms and conditions shall be construed to be in different Classes.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investor” means The Dow Chemical Company and its respective Control
Investment Affiliates.

 

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Secured
Obligations.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from (i) Holdings and each of the Restricted Subsidiaries (other than any
Excluded Subsidiary), either (x) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that is required to become a Loan Party after the Effective Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Guarantee Agreement,
in substantially the form specified therein (with such changes as may be
reasonably acceptable to Borrower and the Administrative Agent), duly executed
and delivered on behalf of such Person, (ii) Holdings, the Borrower, and each
Subsidiary Loan Party either (x) a counterpart of the Collateral Agreement,
Copyright Security Agreement, Patent Security Agreement, Trademark Security
Agreement, in each case, duly executed and delivered on behalf of such Person,
as applicable, or (y) in the case of any Person that becomes a Loan Party after
the Effective Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the Collateral Agreement, Copyright Security Agreement, Patent
Security Agreement, Trademark Security Agreement, as applicable, in each case,
in the forms specified in the Collateral Agreement, duly executed and delivered
on behalf of such Person, in each case under this clause (a) together with, in
the case of any such Loan Documents executed and delivered after the Effective
Date, at the reasonable request of the Administrative Agent, opinions of the
type referred to in Section 4.01(b) (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent), and (iii) the
Borrower, a completed Perfection Certificate, duly executed and delivered by the
Borrower;

 

(b)                                 all outstanding Equity Interests of the
Borrower and each Restricted Subsidiary (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests (other than such Equity Interests in Immaterial
Subsidiaries), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

(c)                                  if any Indebtedness for borrowed money of
Holdings, the Borrower, or any Restricted Subsidiary in a principal amount of
$2,500,000 or more is owing by such obligor to any Loan Party, such Indebtedness
shall be evidenced by a promissory note that shall have been pledged pursuant to
the Collateral Agreement, and the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank;

 

9

--------------------------------------------------------------------------------


 

(d)                                 all certificates, agreements, documents and
instruments, including Uniform Commercial Code financing statements, required by
the Security Documents, or reasonably requested by the Administrative Agent to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

 

(e)                                  if applicable, the Administrative Agent
shall have received (i) counterparts of a Mortgage with respect to each
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, and (iv) such legal
opinions as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if, and
for so long as the Administrative Agent and the Borrower reasonably agree in
writing that, the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any material adverse tax consequences to Holdings and its
Affiliates (including the imposition of withholding or other material taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents and Liens permitted hereunder,
(c) in no event shall any Loan Party be required to complete any filings or
other action with respect to the perfection of security interests in any
jurisdiction outside of the United States, (d) no action to perfect a security
interest in motor vehicles and other assets subject to certificates of title
shall be required other than the filing of a financing statement under the
Uniform Commercial Code and (e) in no event shall the Collateral include any
Excluded Assets.  The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Restricted Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment, Revolving Commitment Increase, Term Commitment,
Other Term Commitment or Incremental Term Commitment of any Class or any
combination thereof (as the context requires) and (b) with respect to any
Swingline Lender, its Swingline Commitment.

 

10

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c) substantially in the form attached hereto as
Exhibit K.

 

“Company” has the meaning given to such term in the preliminary statements
hereto.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)                                 without duplication and to the extent not
already included in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)                         total interest expense and, to the extent not
reflected in such total interest expense, (w) any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations or such
derivative instruments, (x) bank and letter of credit fees and costs of surety
bonds in connection with financing activities, (y) any premium, make-whole,
penalty or breakage payments in respect of indebtedness, and (z) the aggregate
amount of all dividends in respect of Disqualified Equity Interests;

 

(ii)                      provision for taxes based on income, profits or
capital, including federal, foreign, state, franchise, and similar taxes paid or
accrued during such period (including in respect of repatriated funds), together
with all Restricted Payments made under Section 6.06(a)(ix)(C);

 

(iii)                   depreciation and amortization (including amortization of
deferred financing fees or costs);

 

(iv)                  Non-Cash Charges;

 

(v)                     extraordinary losses, expenses or charges and unusual or
non-recurring losses, expenses or charges;

 

(vi)                  cash restructuring charges, accruals or reserves
(including restructuring costs related to acquisitions after the Effective Date
and adjustments to existing reserves); provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (vi) for any Test Period
shall not exceed, when taken together with the aggregate amount included in
Consolidated EBITDA pursuant to clause (b) of this definition (other than the
amount of cost savings, operating expense reductions or synergies added pursuant
to such clause (b) that are calculated in accordance with Regulation S-X of the
Securities Act), 15%  of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to any adjustment pursuant to this clause (a)(vi) or
clause (b) of this definition);

 

(vii)               any expenditures (whether paid in cash or accrued as
liabilities) by Holdings and its Subsidiaries in establishing financial,
information technology and other similar systems of Holdings and its
Subsidiaries, including costs of the transition and integration of any such
systems in connection with the Acquisition or in respect of the establishment of
the Target as a standalone business, and any similar systems establishment and
implementation and transition and integration costs incurred in connection with
any Permitted Acquisition or other Investment permitted by Section 6.04, and
other non-recurring integration, start-up and other similar costs, costs related
to the closure and/or consolidation of facilities, business optimization
expenses, business development expenses, contract termination costs, retention,
recruiting, relocation, separation, termination, severance and

 

11

--------------------------------------------------------------------------------


 

signing bonuses and expenses, consulting fees and any one-time expense relating
to enhanced accounting function, or costs associated with becoming the primary
operating subsidiary of a public company or any other costs incurred in
connection with any of the foregoing; provided that the aggregate amount in this
clause (vii) included in Consolidated EBITDA for any period shall not exceed
$7,500,000;

 

(viii)            the amount of any non-controlling interest expense consisting
of subsidiary income attributable to non-controlling equity interests of third
parties in any Non-Wholly Owned Subsidiary deducted (and not added back in such
period to Consolidated Net Income);

 

(ix)                  (A) the amount of management, monitoring, consulting and
advisory fees, indemnities and related expenses paid or accrued in such period
to (or on behalf of) the Sponsor permitted to be paid pursuant to
Section 6.07(iv) and any Restricted Payments under Section 6.06(a)(vii),
(B) indemnity payments for the benefit of directors and officers and any
director fees or other similar amounts paid to members of the governing bodies
of Holdings and its Subsidiaries with respect to meetings of such governing
bodies, committees thereof and other meetings directly related to the business
of such governing body, and (C) the amount of expenses relating to payments made
to option holders of Holdings or any of its direct or indirect parent companies
in connection with, or as a result of, any distribution being made to
shareholders of such Person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted in the Loan Documents;

 

(x)                     losses on asset sales, disposals or abandonments (other
than asset sales, disposals or abandonments in the ordinary course of business);

 

(xi)                  the amount of any net losses from discontinued operations
in accordance with GAAP;

 

(xii)               any non-cash loss attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
(in the case of both hedging obligations and other derivative instruments to the
extent the cash impact resulting from such loss has not been realized) pursuant
to Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging;

 

(xiii)            any loss from the valuation of earn-out obligations and
contingent consideration;

 

(xiv)           any expenses, charges or losses that are covered by insurance,
indemnification or other reimbursement provisions (to the extent that the
proceeds of such insurance, reimbursement or indemnification is not included in
income), in each case, to the extent (x) actually received or reimbursed or
(y) the Borrower has made a determination that reasonable evidence exists that
such insurance, indemnification or reimbursement will be made and such amount
has not been denied in writing by the applicable insurer, indemnifying party or
obligor;

 

(xv)              any research and development expenses incurred prior to the
Effective Date relating to the Integrated Decay Control or Invinsa (excluding
Landspring) projects;

 

12

--------------------------------------------------------------------------------


 

(xvi)           any expenses or amortization arising out of the accrual or
payment of the Seller Earnout or any amounts payable under the Tax Receivables
Agreement;

 

(xvii)        amounts paid in respect of the TSA Execution Fee (as defined in
Schedule 2.3 to the Acquisition Agreement) (including any amount thereof
deferred pursuant to TSA Execution Fee Deferment) (as defined in Schedule 2.3 to
the Acquisition Agreement) not exceeding $5,000,000 in the aggregate for all
periods; and

 

(xviii)     any costs or expenses incurred in respect of payments to rating
agencies in connection with compliance with Section 5.14; plus

 

(b)                                 without duplication, the amount of “run
rate” cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to be realized in connection with (x) any restructuring
of Holdings, the Borrower or any of the Restricted Subsidiaries not in the
ordinary course of business, or (y) any Permitted Acquisition or other
Investment permitted under Section 6.04 or Disposition of all or substantially
all Equity Interests in any Restricted Subsidiary or any division, product line
or facility used for operations of Holdings, the Borrower or any of the
Restricted Subsidiaries, in each case that are projected by Holdings in good
faith to be realized no later than 18 months after the consummation of such
transaction (which cost savings, operating expense reductions and synergies
projected to result from any such action shall be added to Consolidated EBITDA
for any Test Period ending not more than 18 months after such action is taken as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of the relevant Test Period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings,
operating expenses or synergies are factually supportable, (B) no cost savings,
operating expense reductions or synergies shall be added pursuant to this clause
(b) to the extent duplicative of any expenses or charges or other amounts
included in Consolidated EBITDA in clause (a) above (it being understood and
agreed that “run rate” shall mean the full recurring benefit that is associated
with any action taken) and (C) the aggregate amount of cost savings, operating
expense reductions or synergies added pursuant to this clause (b), when taken
together with the aggregate amount included in Consolidated EBITDA pursuant to
clause (a)(vi) of this definition, shall not exceed 15% of Consolidated EBITDA
for such Test Period (calculated prior to giving effect to any adjustment
pursuant to clause (a)(vi) or this clause (b)); less

 

(c)                                  without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

(i)                                     extraordinary gains and unusual or
non-recurring gains;

 

(ii)                                  non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income or Consolidated EBITDA
in any prior period);

 

(iii)                               gains on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business);

 

(iv)                              the amount of any non-controlling interest
income consisting of subsidiary loss attributable to non-controlling equity
interests of third parties in any Non-Wholly Owned Subsidiary added (and not
deducted in such period from Consolidated Net Income); and

 

13

--------------------------------------------------------------------------------


 

(v)                                 any income from the valuation of earnout
obligations and contingent consideration;

 

in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,

 

(I)                                   there shall be excluded in determining
Consolidated EBITDA currency translation gains and losses related to currency
re-measurements of Indebtedness (including the net loss or gain resulting from
hedging agreements for currency exchange risk and revaluations of intercompany
balances),

 

(II)                              there shall be excluded in determining
Consolidated EBITDA for any period any adjustments resulting from the
application of (i) Financial Accounting Standards Accounting Standards
Codification (“FASB ASC”) No. 815—Derivatives and Hedging, and (ii) FASB ASC
480-10 regarding accounting for financial instruments with debt and equity
characteristics,

 

(III)                         there shall be included in determining
Consolidated EBITDA for any period, without duplication, the Acquired EBITDA of
any Person, property, business or asset acquired by Holdings, the Borrower or
any Restricted Subsidiary during such period to the extent not subsequently
sold, transferred or otherwise disposed of (but not including the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired) (each such Person, property, business or asset acquired, including
pursuant to the Transactions or a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”), in
each case based on the Acquired EBITDA of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition
or conversion) determined on a historical Pro Forma Basis; and

 

(IV)                          there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, or any
division, product line or facility used for operations of Holdings, the Borrower
or any of the Restricted Subsidiaries, sold, transferred or otherwise disposed
of by Holdings, the Borrower or any Restricted Subsidiary during such period
(each such Person, property, business or asset so sold, transferred or otherwise
disposed of, closed or classified, a “Sold Entity or Business”), in each case
based on the Disposed EBITDA of such Sold Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the aggregate amount of cash and Permitted Investments of
Holdings, the Borrower and the Restricted Subsidiaries (in each case, free and
clear of all liens, other than Liens permitted pursuant to Section 6.02),
excluding cash and Permitted Investments which are listed as “restricted” on the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as of such date in accordance with GAAP, in an aggregate amount for
this clause (b), not to exceed $20,000,000.

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication:

 

(a)                                 accruals and reserves that are established
or adjusted as a result of any Permitted Acquisition or other Investment
permitted pursuant to Section 6.04 in accordance with GAAP (including any
adjustment of estimated payouts on existing earn-outs)

 

14

--------------------------------------------------------------------------------


 

(b)                                 the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income,

 

(c)                                  Transaction Costs,

 

(d)                                 any fees, costs and expenses (including any
transaction or retention bonus) incurred during such period, or any amortization
thereof for such period, in connection with any Permitted Acquisition or other
Investment permitted by Section 6.04, Capital Expenditures, non-ordinary course
asset disposition or acquisition, issuance or repayment of debt (including
financing and refinancing fees and any premium, make-whole, penalty or breakage
paid in connection with redeeming or retiring indebtedness prior to its stated
maturity), issuance of equity securities, establishment of joint ventures,
strategic alliances or similar arrangements, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed), any non-recurring charges or merger
costs incurred during such period as a result of any such transaction, and any
non-recurring charges or costs in connection with the establishment of any
intellectual property license,

 

(e)                                  any income (loss) for such period
attributable to the early extinguishment of Indebtedness, hedging agreements or
other derivative instruments,

 

(f)                                   non-cash stock-based award compensation
expenses,

 

(g)                                  any income (loss) attributable to deferred
compensation plans or trusts,

 

(h)                                 any income (loss) for such period of any
Person if such Person is not a Restricted Subsidiary, except that Consolidated
Net Income shall include the aggregate amount of cash or cash equivalents
actually distributed by such Person during such period to Holdings, the Borrower
or any Restricted Subsidiary as a dividend or other distribution,

 

(i)                                     any income (loss) from Investments
recorded using the equity method, but including any cash distributions of
earnings received by any Restricted Subsidiary from Investments recorded using
the equity method, and

 

(j)                                    any income (loss) of any Restricted
Subsidiary (other than a Loan Party) to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, except to the extent cash equal to
such income (or a portion thereof) for such period is actually distributed by
such Restricted Subsidiary, directly or indirectly, to a Loan Party or is
readily procurable, directly or indirectly, by a Loan Party from such Subsidiary
pursuant to a repayment of an intercompany loan, a repurchase of Equity
Interests by such Subsidiary, a factoring arrangement, a royalty agreement, a
transfer pricing agreement, a management fee arrangement or management agreement
or otherwise.

 

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.  There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including,
but not limited to, applying acquisition method accounting to inventory,
property and equipment, leases, software and other intangible assets and
deferred revenue (including deferred costs related thereto and deferred rent)
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings, the Borrower
and

 

15

--------------------------------------------------------------------------------


 

the Restricted Subsidiaries, and any fair value step-up adjustments), as a
result of the Transactions, any acquisition consummated prior to the Effective
Date and any Permitted Acquisitions or the amortization or write-off of any
amounts thereof.

 

“Consolidated Total Assets” means, the consolidated total assets of Holdings,
the Borrower and the Restricted Subsidiaries as set forth on the consolidated
balance sheet of Holdings as of the most recent period for which financial
statements were required to have been delivered pursuant to Sections 5.01(a) and
(b).

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date (including the Seller Earnout so long as
and to the extent it remains unpaid and the obligation in respect thereof under
the Acquisition Documents has not been terminated, which shall be treated as
“Indebtedness” of the Borrower), determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Transactions or any Permitted Acquisition (or other similar
Investment permitted hereunder)) consisting only of Indebtedness for borrowed
money, unreimbursed obligations under drawn letters of credit, obligations in
respect of Capitalized Leases and purchase money debt.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries at such date, excluding the current portion of
current and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including current and
long-term deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and
obligations under Letters of Credit to the extent otherwise included therein,
(iii) the current portion of interest, (iv) the current portion of current and
deferred income taxes and (v) any current liability to the extent there is a
corresponding restricted cash deposit; provided that, for purposes of
calculating Excess Cash Flow, increases or decreases in working capital
(A) arising from acquisitions or dispositions by Holdings, the Borrower and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred until the first anniversary of such
acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

 

“Contribution Indebtedness” means Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary in a principal amount not in excess of the aggregate
amount of cash contributions (other than in respect of any Equity Interests
issued in connection with any Cure Rights) made after the Effective Date to
Holdings in exchange for or as a contribution to Qualified Equity Interests of
Holdings.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person,

 

16

--------------------------------------------------------------------------------


 

whether through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.

 

“Copyright Security Agreement” has the meaning assigned to such term in the
Collateral Agreement.

 

“Credit Agreement Refinancing Indebtedness” means Term Loan Refinancing
Indebtedness and Revolver Refinancing Indebtedness.

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Debt Fund Affiliate” has the meaning assigned to such term in Section 9.04(f)

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent and the Borrower that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, on or after the Effective Date and other than
in connection with an Undisclosed Administration (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless, in the case of this clause (d), the Borrower and the Administrative
Agent are each reasonably satisfied that such Lender will remain capable of
performing its obligations hereunder; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in, or
provide such Lender with, immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Government Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
any such Lender.

 

17

--------------------------------------------------------------------------------


 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.05(j) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Permitted Investments received in connection
with a subsequent sale or conversion of such Designated Non-Cash Consideration
to cash or Permitted Investments).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit G-3.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit G-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discounted Prepayment
Offers or Borrower Solicitation of Discount Range Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.11(a)(ii)(B),
Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

18

--------------------------------------------------------------------------------


 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount (which may be less than zero) for such period of Consolidated
EBITDA of such Sold Entity or Business (determined as if references to Holdings,
the Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” (and in the component financial definitions used therein)
were references to such Sold Entity or Business and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)                                  is redeemable (other than (x) solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests or
(y) at the option of the issuer thereof) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “casualty or
condemnation event” or a “change of control” shall not constitute a Disqualified
Equity Interest if any such requirement becomes operative only after repayment
in full of all the Loans and all other Loan Document Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments, (ii) if an Equity Interest in any Person is
issued pursuant to any plan for the benefit of employees of Holdings, the
Borrower or any of the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by Holdings, the
Borrower or any of the Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person, and (iii) if an Equity
Interest in any Person is issued to any current or former officer, manager,
consultant, director or employee (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings, Boulevard, the Borrower or the Restricted Subsidiaries, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because such
Equity Interest may be required to be redeemed or repurchased upon the death,
disability, retirement or termination of employment of any such Person.

 

“Disqualified Lenders” means (i) certain financial institutions and other
entities identified in writing by Boulevard to the Lead Arrangers on or prior to
April 30, 2015 (and affiliates of such identified entities (other than Bona Fide
Debt Funds) that are reasonably identifiable as affiliates solely on the basis
of their name (provided that no Lender shall have an obligation to carry out due
diligence in order to identify such affiliates)), (ii) bona fide competitors of
the Borrower and its Subsidiaries identified in writing from time to time (and
affiliates thereof) (other than Bona Fide Debt Funds) that are reasonably

 

19

--------------------------------------------------------------------------------


 

identifiable as affiliates solely on the basis of their name (provided that no
Lender shall have an obligation to carry out due diligence in order to identify
such affiliates)), (iii) any Persons which are unable to certify that they are
not competitors (or Affiliates of any such competitors) of the Company or any of
its Subsidiaries or (iv) any affiliates of the Lead Arrangers that are engaged
as principals primarily in private equity or venture capital.

 

“Documentation Agent” means Sumitomo Mitsui Banking Corporation, in its capacity
as Documentation Agent.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of Holdings, if the Senior
Secured Net Leverage Ratio (prior to giving effect to the applicable prepayment
pursuant to Section 2.11(d)) as of the end of such fiscal year is (a) greater
than 3.50 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater
than 3.00 to 1.00 but less than or equal to 3.50 to 1.00, 25% of Excess Cash
Flow for such fiscal year and (c) less than or equal to 3.00 to 1.00, 0% of
Excess Cash Flow for such fiscal year.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and on
which the initial funding of the Loans occurs.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, the Borrower or any
of their subsidiaries), other than, in each case, a natural person; and, in any
event, excluding any Disqualified Lender.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
in each instance relating to the protection of the environment, to preservation
or reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by the Company or any of its Subsidiaries
or imposed upon the Company or any of its Subsidiaries with respect to any of
the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

20

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.

 

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived or a
failure of a Loan Party or ERISA Affiliate to make any required contribution to
a Multiemployer Plan (unless such failure is corrected by the final due date for
the plan year for which such failure occurred); (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d)  a
determination that a Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) or
“critical and declining” status (within the meaning of Section 305 of ERISA);
(e) the incurrence by a Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan, a withdrawal by
any Loan Party or any ERISA Affiliate from a Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (f) the receipt by a Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan or the filing of a notice of intent to terminate, the
treatment of a Plan or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA,; (g) the withdrawal or partial withdrawal from
any Plan or Multiemployer Plan; (h) the receipt by a Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 305(b) of ERISA; (i)  the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (j) the
occurrence of a non-exempt prohibited transaction with respect to any Plan
maintained or contributed to by any Loan Party (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in material liability to any Loan Party.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Borrowing” has the meaning assigned to such term in Section 1.02.

 

“Eurodollar Loan” has the meaning assigned to such term in Section 1.02.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate set
by ICE Benchmark Administration for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “Eurodollar Rate” shall be
the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for

 

21

--------------------------------------------------------------------------------


 

such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period; provided, further, that, if the Eurodollar Rate is equal to or
less than zero, the Eurodollar Rate for Revolving Loans for the applicable
Interest Period shall be equal to 0.00%.  Notwithstanding the foregoing, the
Eurodollar Rate with respect to any applicable Interest Period for any Term Loan
will be deemed to be 1.00% per annum if the Eurodollar Rate for such Interest
Period determined pursuant to this definition would otherwise be less than 1.00%
per annum.

 

“Eurodollar Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.

 

“Eurodollar Revolving Loan” has the meaning assigned to such term in
Section 1.02.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
Non-Cash Charges (including depreciation and amortization), in each case to the
extent deducted in arriving at such Consolidated Net Income,

 

(iii)                               decreases in Consolidated Working Capital
for such period,

 

(iv)                              an amount equal to the aggregate net non-cash
loss on dispositions by Holdings, the Borrower and the Restricted Subsidiaries
during such period (other than dispositions in the ordinary course of business)
to the extent deducted in arriving at such Consolidated Net Income,

 

(v)                                 the amount deducted as tax expense in
determining Consolidated Net Income to the extent in excess of cash taxes paid
(including the amount of Restricted Payments under 6.06(a)(ix)(C)) in such
period; and

 

(vi)                              cash receipts in respect of Swap Agreements
during such fiscal year to the extent not otherwise included in Consolidated Net
Income; less:

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income (including
any amounts included in Consolidated Net Income pursuant to the last sentence of
the definition of “Consolidated Net Income” to the extent such amounts are due
but not received during such period) and cash charges included in clauses
(a) through (j) of the definition of Consolidated Net Income (other than cash
charges in respect of Transaction Costs paid on or about the Effective Date to
the extent financed with the proceeds of Indebtedness incurred on the Effective
Date or an equity investment on the Effective Date),

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (ix) below in prior periods, the amount of Capital
Expenditures made in cash during such period, except to the extent that such
Capital Expenditures were financed with the proceeds of long-term

 

22

--------------------------------------------------------------------------------


 

Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries (other
than revolving Indebtedness) or with the proceeds from the issuance or sale of
Equity Interests or a Disposition or Casualty Event,

 

(iii)                               the aggregate amount of all principal
payments, purchases or other retirements of Indebtedness of Holdings, the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans and Incremental Term Loans pursuant to
Section 2.11(c) with the Net Proceeds from an event of the type specified in
clause (a) of the definition of “Prepayment Event” to the extent required due to
a disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other prepayments of
Term Loans and Incremental Term Loans, (Y) all prepayments of Revolving Loans
and Swingline Loans made during such period and (Z) all prepayments of revolving
credit facilities (other than in respect of any revolving credit facility to the
extent there is an equivalent permanent reduction in commitments thereunder)),
except to the extent financed with the proceeds of other long-term Indebtedness
of Holdings, the Borrower or the Restricted Subsidiaries (other than revolving
Indebtedness) or with the proceeds from the issuance or sale of Equity Interests
or a Disposition or Casualty Event, in each case valued at the purchase price to
the extent less than the principal amount prepaid, purchased or retired,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on dispositions by Holdings, the Borrower and the Restricted Subsidiaries
during such period (other than dispositions in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period,

 

(vi)                              without duplication of amounts deducted
pursuant to clause (ix) below in prior periods, the amount of Investments and
acquisitions made in cash during such period pursuant to Section 6.04(b),
(c)(iii)(A) (to the extent such Investment is made in a Restricted Subsidiary
that is not a Loan Party), (f), (h), (l), (m), (n), (p), (q), (v), (z), (aa) or
(cc) to the extent that such Investments and acquisitions were financed with
internally generated cash flow of Holdings, the Borrower and the Restricted
Subsidiaries,

 

(vii)                           the amount of dividends paid and other
Restricted Payments made during such period pursuant to Sections 6.06(a)(v),
(vi)(B), (vii), (ix)(B), (xiii) or (xv) to the extent such dividends or other
Restricted Payments were financed with internally generated cash flow of
Holdings, the Borrower and the Restricted Subsidiaries,

 

(viii)                        the aggregate amount of any premium, make-whole,
breakage or penalty payments actually paid in cash by Holdings, the Borrower and
the Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness that results in a deduction
pursuant to clause (b)(iii) above,

 

(ix)                              without duplication of amounts deducted from
Excess Cash Flow in such period or any other period, the aggregate consideration
required to be paid in cash by Holdings, the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to payments of Indebtedness
set forth in clause (iii) above, dividends and other Restricted Payments set
forth in clause (vii) above, Permitted Acquisitions, other Investments or
Capital Expenditures to be consummated or made during the period of four
consecutive fiscal

 

23

--------------------------------------------------------------------------------


 

quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such payments of Indebtedness, dividends and other Restricted Payments,
Permitted Acquisitions, Investments or Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

 

(x)                                 cash payments by Holdings, the Borrower and
the Restricted Subsidiaries during such period in respect of long-term
liabilities of Holdings, the Borrower and the Restricted Subsidiaries other than
Indebtedness,

 

(xi)                              cash expenditures in respect of Swap
Agreements during such fiscal year to the extent not deducted in arriving at
such Consolidated Net Income,

 

(xii)                           cash expenditures made during such period in
respect of accruals and reserves in effect as of the Effective Date,

 

(xiii)                        the amount of cash taxes paid in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and

 

(xiv)                       the amount of cash dividends paid by the Borrower or
Holdings to Holdings or Boulevard for payments under Section 2.3 or 2.4 of the
Acquisition Agreement or pursuant to the Tax Receivables Agreement.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings to the extent equity interest in such Subsidiary is not
permitted by the terms of such organizational or joint venture documents to
serve as Collateral, (b) any CFC, (c) any CFC Holding Company, (d) any
Immaterial Subsidiary, (e) any Unrestricted Subsidiary, (f) any Subsidiary that
is prohibited by applicable law, rule or regulation or contractual obligation
existing on the Effective Date or, if later, the date it first becomes a
Subsidiary (in each case, so long as such prohibition was not created in
contemplation of such entity becoming a Subsidiary of the Borrower), from
guaranteeing the Secured Obligations, (g) any Subsidiary that would require the
consent, approval, license or authorization from any Governmental Authority to
guarantee the Secured Obligations, (h) any Subsidiary for which providing a
Guarantee could reasonably be expected to result in a material adverse tax
consequence to Holdings, Borrower, or one of their Subsidiaries as determined in
good faith by the Borrower and the Administrative Agent, and (i) any other
Subsidiary excused from becoming a Loan Party pursuant to the last paragraph of
the definition of the term “Collateral and Guarantee Requirement”; provided that
no Subsidiary that provides a Guarantee in respect of any Credit Agreement
Refinancing Indebtedness shall be an Excluded Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, as applicable, (a) Taxes measured by or imposed on such recipient’s
net income (however denominated) and franchise (or similar) Taxes imposed on
such recipient in lieu of income Taxes by (i) the laws of the United States of
America, or the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located

 

24

--------------------------------------------------------------------------------


 

or, in the case of any Lender, in which its applicable lending office is
located, or (ii) any other jurisdiction as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any branch profits Tax imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding Tax that is attributable to a recipient’s failure
to comply with Section 2.17(f), (d) any U.S. federal withholding Taxes imposed
under FATCA and (e) except in the case of an assignee pursuant to a request by
the Borrower under Section 2.19 hereto, any U.S. federal withholding Taxes
imposed due to a Requirement of Law in effect at the time a Lender becomes a
party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts with
respect to such withholding Tax under Section 2.17(a).

 

“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version to the extent such
version is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into in connection with the implementation
of the foregoing and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of April 30, 2015 between Bank of
Montreal and the Borrower.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of Holdings, the Borrower or
any applicable Subsidiary.

 

“Financial Performance Covenant” means the covenant set forth in 6.10.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Subsidiary” means (i) any Subsidiary (other than a parent company of
the Borrower) that is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia,
(ii) any Subsidiary (other than a parent company of the Borrower) that is a
disregarded entity or partnership for U.S. federal income tax purposes,
substantially all

 

25

--------------------------------------------------------------------------------


 

of the assets of which consist of Equity Interests in one or more Subsidiaries
described in clause (i) of this definition and (iii) any Subsidiary (other than
a parent company of the Borrower) in which a Subsidiary described in clause
(i) directly or indirectly owns a majority of the Equity Interests.

 

“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any such group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Bank for
International Settlements and the Basel Committee on Banking Supervision) and
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
and the Administrative Agent, substantially in the form of Exhibit B.

 

“Guarantor” means Holdings and each Subsidiary Loan Party.

 

“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum by-products or distillates, and all
other substances or wastes of any nature regulated as hazardous or toxic, or any
other term of similar import, pursuant to any Environmental Law.

 

26

--------------------------------------------------------------------------------


 

“Holdings” shall mean AF Solutions Holdings LLC, a Delaware limited liability
company.  Holdings shall be a Wholly Owned Subsidiary of Boulevard and the
Borrower shall be a Wholly Owned Subsidiary of Holdings.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary. 
.

 

“Incremental Borrowing” has the meaning assigned to such term in Section 1.02.

 

“Incremental Cap” means, at any date of determination, an aggregate principal
amount of up to:

 

(i)                                     $50,000,000, plus

 

(ii)                                  an unlimited amount, so long as in the
case of this clause (ii) only, such amount at such date of determination can be
incurred without causing the Senior Secured Net Leverage Ratio to exceed 4.25 to
1.00; provided that (A) with respect to any Revolving Commitment Increase, such
Secured Net Leverage Ratio shall be calculated as if the Revolving Loans
committed thereunder were fully drawn as of such date of determination, and
(B) in the event that any portion of a Revolving Commitment Increase or Term
Commitment Increase is being incurred in concurrent reliance of this clause
(ii) and the preceding clause (i), such Secured Net Leverage Ratio shall be
permitted to exceed 4.25:1.00 as of such date of determination to the extent of
such amounts incurred in reliance on the preceding clause (i), plus

 

(iii)                               the aggregate amount of (x) voluntary
prepayments of Term Loans and (y) to the extent resulting in permanent
commitment reductions in respect of Revolving Loans, voluntary prepayments of
Revolving Loans, in each case under clauses (x) and (y) occurring prior to (or
in connection with) the incurrence of any Incremental Term Loans or Revolving
Commitment Increases, as applicable.

 

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(c)(ii).

 

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(c)(ii).

 

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.20(c)(iii).

 

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(c)(iii).

 

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(c)(iii).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such

 

27

--------------------------------------------------------------------------------


 

Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) trade accounts payable in the ordinary course of business,
(ii) any earn-out obligation until such obligation is not paid after becoming
due and payable or such obligation is reflected on the balance sheet in
accordance with GAAP and (iii) any deferred compensation and accruals for
payroll and (iv) other liabilities accrued in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others (determined at the lesser of the principal amount of
the underlying Indebtedness and the amount of any such Guarantee), (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations of such Person under Swap
Agreements, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all obligations of such Person with
respect to the redemption, repurchase, repayment, return of capital or other
similar obligations in respect of Disqualified Equity Interests; provided that
the term “Indebtedness” shall not include deferred or prepaid revenue, or,
obligations under the Tax Receivables Agreement; provided, further, that, for
all purposes herein (including the calculation of any financial ratio or
leverage ratio), the Seller Earnout (so long as and to the extent it remains
unpaid and the obligation in respect thereof under the Acquisition Documents has
not been terminated) shall be treated as “Indebtedness” of the Borrower.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness of any Person shall for purposes of clause (e) above
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith.  Notwithstanding the foregoing, none of the following
shall be deemed to constitute Indebtedness:  (i) any Qualified Equity Interests
and (ii) any post-closing purchase price or working capital adjustment (other
than Seller Earnout) or tax gross-up or true-up (including as applicable in
respect of the Acquisition).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs on the last Business Day of each March, June, September and December.

 

28

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, twelve months
or, if agreed to by the Administrative Agent such other shorter period);
provided that

 

(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day,

 

(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and

 

(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date, (ii) in the case of Incremental Term Loans, the Latest
Maturity Date, applicable thereto and (iii) in the case of Revolving Loans, the
Revolving Maturity Date.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been returned or repaid to the investor in cash as a
repayment of principal or a return of capital and of any cash payments actually
received by such investor representing interest, dividends or other
distributions in respect of such

 

29

--------------------------------------------------------------------------------


 

Investment (to the extent the amounts referred to in clause (ii) do not, in the
aggregate, exceed the original cost of such Investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment.  For purposes of Section 6.04, if
an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer. Notwithstanding the foregoing, for purposes
of this Agreement and the other Loan Documents, payments by Borrower or any
other Loan Party to the Seller under the Tax Receivables Agreement or in respect
of the Seller Earnout shall not constitute an “Investment”.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) BMO Harris Bank, N.A and (b) each Revolving Lender that
shall have become an Issuing Bank hereunder as provided in
Section 2.05(k) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(l)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Junior Financing” means (a) any unsecured, junior secured or subordinated
Indebtedness incurred for borrowed money, (b) Permitted Junior Secured
Refinancing Debt and (c) Permitted Unsecured Refinancing Debt, and in each case
any Permitted Refinancing thereof.

 

“Junior Lien” means any Lien that ranks junior to the Liens securing all or any
portion of the Secured Obligations.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and one or more authorized representatives for holders of
one or more classes of applicable Indebtedness secured by Junior Liens in terms
and substance reasonably acceptable to the Borrower and Administrative Agent.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of

 

30

--------------------------------------------------------------------------------


 

Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standby Practices
(ISP98), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time.

 

“Lead Arrangers” means BMO Capital Markets Corp., Credit Suisse Securities (USA)
LLC and Sumitomo Mitsui Banking Corporation in their capacities as Joint Lead
Arrangers and Joint Bookrunner and BMO Capital Markets Corp. and Credit Suisse
Securities (USA) LLC in their capacities as Joint Physical Bookrunners.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Term Facility Amendment, Revolving Commitment Increase or a
Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to each of the Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

 

31

--------------------------------------------------------------------------------


 

“Loan Documents” means (i) this Agreement, (ii) any Refinancing Amendment,
(iii) the Guarantee Agreement, (iv) the Collateral Agreement, (v) the other
Security Documents, (vi) solely for purposes of Article VII and Section 9.03,
the Fee Letter, (vii) except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(e), (viii) any Junior Lien Intercreditor
Agreement and any Pari Passu Intercreditor Agreement and (ix) each document or
instrument executed in connection with this Agreement and designated by the
Borrower and the Administrative Agent as a “Loan Document”.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments of such Class at such time, (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time, and
(c) in the case of the Incremental Term Lenders of any Class, Lenders holding
outstanding Incremental Term Loans of such Class representing more than 50% of
all Incremental Term Loans of such Class outstanding at such time provided that
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans, Incremental Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

 

“Material Adverse Effect” means any event, circumstance or condition
constituting a materially adverse effect on (a) the business, financial
condition, or results of operations of Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Real Property” has the meaning assigned to such term in
Section 5.12(b).

 

“Material Subsidiary” means each Restricted Subsidiary that, as of the last day
of the fiscal quarter of Holdings most recently ended for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), had (i) total
assets in an amount greater than or equal to 2.50% of the amount of Consolidated
Total Assets of Holdings, the Borrower and the Restricted Subsidiaries or
(ii) Consolidated EBITDA for the Test Period ending on such date in an amount
greater than or equal to 2.50% of the amount of total Consolidated EBITDA of
Holdings, the Borrower and the Restricted Subsidiaries; provided that no
Restricted Subsidiary shall be excluded as a Material Subsidiary until, and for
so long as, the Borrower shall have designated such Restricted Subsidiary’s
status as such in writing

 

32

--------------------------------------------------------------------------------


 

to the Administrative Agent; and provided further that no Restricted Subsidiary
shall be excluded as a Material Subsidiary if the total assets or Consolidated
EBITDA of such Restricted Subsidiary, taken together with the total assets and
Consolidated EBITDA of all other Subsidiaries then excluded as Material
Subsidiaries, exceeds 5.00% of Consolidated Total Assets or Consolidated EBITDA,
as the case may be, of Holdings, the Borrower and the Restricted Subsidiaries.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting to the Administrative Agent a Lien on any
Mortgaged Property to secure the Secured Obligations.  Each Mortgage shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Mortgaged Property” means each Material Real Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.11 or Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds received in respect thereof in cash or
Permitted Investments, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments received in respect thereof in cash or
Permitted Investments, minus (b) the sum of (i) all fees and out-of-pocket
expenses paid or required to be paid by Holdings, the Borrower and the
Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (x) the amount of all payments that are permitted hereunder and are
made by Holdings, the Borrower and the Restricted Subsidiaries as a result of
such event to repay Indebtedness (other than the Loans or any Credit Agreement
Refinancing Indebtedness) secured by such asset and subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
Holdings, the Borrower and the Restricted Subsidiaries as a result thereof and
(z) the amount of any liabilities directly associated with such asset and
retained by Holdings, the Borrower or any Restricted Subsidiary, (iii) the
amount of all Taxes paid (or reasonably estimated to be payable), escrow and
deposits required to be made, and the amount of any reserves established by
Holdings, the Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, that are directly attributable
to such event or any transaction occurring in connection with any resulting
Prepayment Event hereunder, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

 

33

--------------------------------------------------------------------------------


 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) non-cash foreign exchange transaction gains
and losses, and (e) other non-cash charges (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of any prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the grant or issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“OID” means original issue discount.

 

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Revolving Commitments” means the Class of revolving credit commitments
hereunder that results from a Refinancing Amendment and replaces the Revolving
Commitments.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

34

--------------------------------------------------------------------------------


 

“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment.

 

“Patent Security Agreement” has the meaning assigned to such term in the
Collateral Agreement.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and one or more authorized representatives for holders of
one or more classes of applicable Indebtedness secured by Liens ranking pari
passu with the Liens securing the Collateral, with such modifications thereto as
may be reasonably acceptable to the Administrative Agent.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or at least a
majority of the Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that (a) immediately
after giving effect to any such purchase or other acquisition, (1) no Event of
Default shall have occurred and be continuing, and (2) except for purchases or
other acquisitions the aggregate consideration therefor does not exceed
$50,000,000, on a Pro Forma Basis the Senior Secured Net Leverage Ratio as of
the most recently ended fiscal period for which financial statements were
required to be delivered pursuant to Section 5.01(a) and (b) is less than or
equal to 4.25:1.00, (b) the Board of Directors of such acquired Person or its
selling equity-holders shall have approved such purchase or other acquisition
and (c) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to such newly created or acquired Person
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” to the extent applicable shall have been taken (or arrangements for
the taking of such actions within 30 days (or by such later date reasonably
satisfactory to the Administrative Agent) shall have been made); provided,
further that the aggregate amount of cash and non-cash consideration paid or
provided by the Borrower or any other Loan Party or any Restricted Subsidiary
after the Effective Date (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) for any
Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Loan Party, shall not exceed the sum
of (i) $50,000,000, (ii) amounts funded with any Available Amount and
(iii) (without duplication) amounts funded with the proceeds of an issuance of
or contribution to the Qualified Equity Interests of Holdings.

 

“Permitted Encumbrances” means:

 

(a)           Liens for Taxes or assessments that are not overdue for a period
of more than 30 days or not required to be paid by Section 5.05(a) or that are
being contested in good faith and by appropriate action diligently pursued, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

35

--------------------------------------------------------------------------------


 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens imposed by law
arising in the ordinary course of business that secure amounts not overdue for a
period of more than 60 days or, if more than 60 days overdue, are unfiled and no
other action has been taken to enforce such Lien or that are being contested in
good faith and by appropriate actions diligently pursued, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(c)           Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiary;

 

(d)           Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

 

(e)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions, covenants, and other similar charges
or encumbrances and minor title defects affecting real property imposed by law
or arising in the ordinary course of business, in each case whether now or
hereafter in existence, that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole;

 

(f)            statutory and common law landlord’s Liens;

 

(g)           Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

(h)           Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
the Restricted Subsidiaries; provided that such Lien secures only the
obligations of the Borrower or such Restricted Subsidiaries in respect of such
letter of credit to the extent such obligations are permitted by Section 6.01;
and

 

(i)            Liens arising from precautionary Uniform Commercial Code
financing statements or similar filings made in respect of operating leases
entered into by the Borrower or any of the Restricted Subsidiaries.

 

“Permitted Holders” means (a) the Sponsor and (b) the Co-Investor.

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings, the Borrower or any Restricted Subsidiary:

 

(a)           dollars or other currencies held by it from time to time in the
ordinary course of business;

 

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of
(i) the United States or (ii) any member nation of the European Union (other
than Greece, Portugal, Ireland or Spain), having average

 

36

--------------------------------------------------------------------------------


 

maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union (other than Greece, Portugal, Ireland or Spain) is pledged
in support thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(d)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

(e)           repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or
(ii) any member nation of the European Union (other than Greece,
Portugal, Ireland or Spain), in which such Person shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

 

(f)            marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of $250,000,000 or (ii) having a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(g)           securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory having a rating of at least A from
S&P or A2 from Moody’s (or the equivalent thereof);

 

(h)           investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)            instruments equivalent to those referred to in
clauses (a) through (h) above denominated in any foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized or operating in such
jurisdiction; and

 

(j)            investments, classified in accordance with GAAP as current assets
of Holdings, the Borrower or any Restricted Subsidiary, in money market
investment programs that are registered under the Investment Company Act of 1940
or that are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition.

 

37

--------------------------------------------------------------------------------


 

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of Junior
Lien secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a Junior Lien basis (subject to Liens permitted under
Section 6.02) with the Secured Obligations and is not secured by any property or
assets of Holdings, the Borrower any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other disposition or casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the date that is six months following the
Latest Maturity Date, determined at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (vi) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to or otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower, then
Holdings, the Borrower, the Subsidiary Loan Parties, the Administrative Agent
and the Senior Representative for such Indebtedness shall have executed and
delivered a Junior Lien Intercreditor Agreement.  Permitted Junior Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Liens” means Liens which are permitted pursuant to Section 6.02.

 

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of senior
secured notes or loans; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Secured Obligations and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature prior to the Latest Maturity Date
(determined at the time such Indebtedness is incurred) and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the applicable Refinanced Term Debt or Refinanced Revolver Debt, as
the case may be, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and
(vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the Pari Passu Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Refinancing Debt incurred by the
Borrower, then the Borrower, Holdings, the Subsidiary Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a Pari Passu Intercreditor Agreement.  Permitted
Pari Passu Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to

 

38

--------------------------------------------------------------------------------


 

a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.01(a)(v), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) immediately after
giving effect thereto, no Event of Default under Sections 7.01(a), (b), (h) or
(i) shall have occurred and be continuing, (d) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Loan Document Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Loan Document Obligations on terms at least as favorable
to the Lenders, when taken as a whole, as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, and (e) except as otherwise permitted under Section 6.01, such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.  For the avoidance of doubt, it is understood
that a Permitted Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

 

“Permitted Subordinated Indebtedness” means Indebtedness that is subordinated to
the Loan Document Obligations that (i) is unsecured, (ii) has no primary obligor
other than the Borrower, (iii) has no guarantor other than the Guarantors,
provided that any guarantee thereof shall be subordinated in right of payment to
the Loan Document Obligations to the same extent as such subordinated
indebtedness, (iv) does not mature, and does not require any payment of cash
interest or any other cash payment (including any repayment, prepayment,
redemption, repurchase or defeasance, in each case including upon the happening
of any event), prior to the date that is six months after the Latest Maturity
Date, (v) does not contain covenants more restrictive that those of the Term
Facility and Revolving Facility, (vi) does not provide for the acceleration of
its maturity nor confer on its holders any right to declare a default or event
of default or take any enforcement action (in each case including upon the
happening of any event) prior to the date that is six months after the Latest
Maturity Date, (vii) is expressly subordinated in right of payment to the prior
payment in full in cash of the Loan Document Obligations on terms reasonably
satisfactory to the Administrative Agent, (viii) does not (including upon the
happening of any event) restrict the payment of amounts due in respect of the
Loan Document Obligations, (ix) may not be amended without the prior written
consent of the Required Lenders and (x) is not mandatorily or voluntarily
convertible or exchangeable, in whole or in part, prior to the date that is six
months after the Latest Maturity Date, other than into or for Qualified Equity
Interests.

 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower in the form of one or more series of unsecured notes
or loans; provided that (i) such Indebtedness is not secured by any property or
assets of Holdings, the Borrower or any Restricted Subsidiary, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
or mandatory prepayments upon a change of control, asset sale or other
Disposition, casualty event or incurrence of indebtedness that is not permitted
thereunder and customary acceleration rights after an event of default) prior to
the date that is six months following Latest Maturity Date, determined at the
time such Indebtedness is incurred, and (iv) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Loan Parties. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor or other Permitted Subordinated Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

39

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including (x) pursuant to
a sale and leaseback transaction, (y) by way of merger or consolidation and
(z) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of) of any property or
asset of Holdings, the Borrower or any of the Restricted Subsidiaries permitted
by Section 6.05(i) or (j) (in each case, to the extent such sale, transfer or
other disposition is not otherwise permitted pursuant to any provision of
Section 6.05 other than Section 6.05(i) or (j)), other than any of the foregoing
resulting in aggregate Net Proceeds not exceeding $5,000,000 for all such
transactions during any fiscal year of the Borrower; or

 

(b)           the incurrence by Holdings, the Borrower or any of the Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Other Term Loans, Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt and Permitted
Unsecured Refinancing Debt, which shall in each case constitute a Prepayment
Event) or permitted by the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by the Bank of Montreal (or any successor to Bank of Montreal in its capacity as
Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. Any change in the prime rate determined by the Administrative Agent
shall take effect at the opening of business on the date of such determination.
Each interest rate based upon the Alternate Base Rate shall be adjusted
simultaneously with any change in the Alternate Base Rate.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a sale, transfer or other Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings, the Borrower or any of its Restricted Subsidiaries or a designation of
a Subsidiary as an Unrestricted Subsidiary, shall be excluded and (B) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (ii) any Refinancing, prepayment,
repurchase, retirement, repayment, redemption, defeasance or extinguishment of
Indebtedness, and (iii) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination (taking into account any
hedging obligation applicable to such Indebtedness); provided that, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to operating expense reductions that are
(x) directly attributable to

 

40

--------------------------------------------------------------------------------


 

such transaction, (y) expected to have a continuing impact on Holdings, the
Borrower or any of its Subsidiaries and (z) factually supportable.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Qualified Securitization Financing” shall mean any Securitization Facility (and
any guarantee of such Securitization Facility), as amended, supplemented,
modified, extended, renewed, restated, or refunded from time to time, that meets
the following conditions: (i) the Borrower shall have determined in good faith
that such Securitization Facility (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Restricted Subsidiaries; (ii) all sales
of Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower); (iii) the financing
terms, covenants, termination events and other provisions thereof shall be on
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings; and (iv) the obligations under such
Securitization Facility are nonrecourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any Restricted Subsidiary (other than a Securitization
Subsidiary).

 

“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Refinanced Revolver Debt” has the meaning assigned to such term in the
definition of “Revolver Refinancing Indebtedness.”

 

“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Term Loan Refinancing Indebtedness.”

 

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of Holdings, the Target and their respective Subsidiaries as
of the Effective Date (other than Indebtedness permitted pursuant to
Section 6.01) and the discharge (or the making of arrangements for discharge) of
all Liens on assets of Holdings, the Target and their respective Subsidiaries
other than Liens permitted pursuant to Section 6.02.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

41

--------------------------------------------------------------------------------


 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).

 

“Repricing Transaction” has the meaning assigned to such term in Section 2.24.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans and Revolving Exposures of,
and the unused Revolving Commitments of, each Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time;
provided that to the extent set forth in Section 9.02, whenever there are one or
more Defaulting Lenders, the total outstanding Revolving Exposures of, and the
unused Revolving Commitments of, each Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, chief accounting
officer, chief operating officer, president, vice president, chief financial
officer, secretary, assistant secretary, treasurer or assistant treasurer, or
other similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Restricted Subsidiary.
Notwithstanding the foregoing, for purposes of this Agreement and the other Loan

 

42

--------------------------------------------------------------------------------


 

Documents, payments by Borrower or any other Loan Party to the Seller under the
Tax Receivables Agreement shall not constitute a “Restricted Payment”.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(h).

 

“Revolver Refinancing Indebtedness” means (a) Indebtedness incurred pursuant to
a Refinancing Amendment, (b) Permitted Pari Passu Secured Refinancing Debt,
(c) Permitted Junior Secured Refinancing Debt and (d) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Revolving Loans or (in the case of Other Revolving Commitments
obtained pursuant to a Refinancing Amendment) Revolving Commitments hereunder
(including any successive Revolver Refinancing Indebtedness (“Refinanced
Revolver Debt”); provided that (i) such extending, renewing or refinancing
Indebtedness (including, if such Indebtedness includes any Other Revolving
Commitments, the unused portion of such Other Revolving Commitments) is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount of the Refinanced Revolver Debt
(and, in the case of Refinanced Debt consisting, in whole or in part, of unused
Revolving Commitments or Other Revolving Commitments, the amount thereof) except
by an amount equal to the unpaid accrued interest and premium (if any) thereon
and other reasonable and customary fees and expenses (including upfront fees and
OID) in connection with such exchange, modification, refinancing, refunding,
renewal or replacement, (ii) such Indebtedness has a later maturity than, and a
Weighted Average Life to Maturity equal to or greater than, the Refinanced
Revolver Debt, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing and premiums
and optional prepayment or redemption terms) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Revolver Debt (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) and
(iv) such Refinanced Revolver Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid with 100% of the Net Proceeds of the applicable Revolver
Refinancing Indebtedness, on the date such Revolver Refinancing Indebtedness is
issued, incurred or obtained, and to the extent that such Refinanced Revolver
Debt consists, in whole or in part, of Revolving Commitments or Other Revolving
Commitments (or Revolving Loans, Swingline Loans or Other Revolving Loans
incurred pursuant to any Revolving Commitments or other Revolving Commitments),
such Revolving Commitments or Other Revolving Commitments, as applicable, being
refinanced by the applicable Revolver Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Revolver Refinancing Indebtedness is issued, incurred or obtained.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Borrowing” has the meaning assigned to such term in Section 1.02.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment.  The initial

 

43

--------------------------------------------------------------------------------


 

amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Refinancing Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be.  The
initial aggregate amount of the Lenders’ Revolving Commitments is $25,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

 

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(d).

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Facility” has the meaning assigned to such term in Section 2.01.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(c).

 

“Revolving Maturity Date” means July 31, 2019.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sanctions” has the meaning assigned to such term in Section 3.16(b).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower or any Restricted
Subsidiary in respect of any overdraft and related liabilities arising from
treasury, depository, purchasing card and cash management services or any
automated clearing house transfers of funds provided to Holdings, the Borrower
or any Restricted Subsidiary (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
(a) owed to the Administrative Agent or any of its Affiliates, (b) owed on the
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Effective Date or (c) owed to a Person that is a Lender or an Affiliate of a
Lender as of the date such Secured Cash Management Obligations were entered
into; provided, that such obligations are represented by an agreement that
designates such obligations as Secured Cash Management Obligations.

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations.

 

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arranger, the Syndication Agent and
Documentation Agent, (e) each Person to whom any Secured Cash Management
Obligations are owed, (f) each counterparty to any Swap Agreement (other than
the Borrower or any of its Affiliates) the obligations under which constitute
Secured Swap

 

44

--------------------------------------------------------------------------------


 

Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the permitted successors,
assigns and delegates of each of the foregoing.

 

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower and the Restricted Subsidiaries under
each Swap Agreement that (a) is with a counterparty that is the Administrative
Agent or any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (c) is with a counterparty that was a Lender or an Affiliate of a Lender
as of the date such Secured Swap Obligations were entered into, provided, that
such Swap Agreement designates the obligations owed thereunder as Secured Swap
Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Collateral Agreement, the Copyright Security
Agreement, Patent Security Agreement, Trademark Security Agreement, any
Mortgages and each other security agreement or pledge agreement executed and
delivered pursuant to the Collateral and Guarantee Requirement, Section 5.11 or
5.12 to secure any of the Secured Obligations.

 

“Securitization Asset” shall mean (a) any accounts receivable or related assets
and the proceeds thereof, in each case, subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guaranties or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such account or asset and any other
assets customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged in connection with a Qualified
Securitization Financing.

 

“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.

 

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any Securitization Asset or participation
interest therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not the Borrower or a Restricted Subsidiary in connection with, any Qualified
Securitization Financing.

 

“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of Securitization Assets in a Qualified
Securitization Financing to repurchase Securitization Assets, in either case,
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including, without limitation, as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower in each
case formed for the purpose of, and that solely engages in, one or more
Qualified Securitization Financings and other activities reasonably related
thereto or another Person formed for the purposes of engaging in a

 

45

--------------------------------------------------------------------------------


 

Qualified Securitization Financing in which the Borrower or any Restricted
Subsidiary makes an Investment and to which the Borrower or such Restricted
Subsidiary transfers Securitization Assets and related assets.

 

“Seller” means The Dow Chemical Company.

 

“Seller Earnout” means any Deferred Payment (as defined in the Acquisition
Agreement) payable to the Seller under the Acquisition Agreement.

 

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Net Debt as of such date that is secured by a Lien to
(b) Consolidated EBITDA for the most recently ended Test Period.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-5.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit G-6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

 

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G-1.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit G-2, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 

46

--------------------------------------------------------------------------------


 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Representations” means the representations set forth in
(i) Section 3.01 (as it relates to a Loan Party’s organization, corporate power
and authority), Section 3.02 (as it relates to the authorization, execution,
delivery and enforceability of the Loan Documents), Section 3.03(b)(i),
Section 3.08, Section 3.14, Section 3.15, Section 3.16 and, except as permitted
by the proviso to Section 4.01(f), Section 3.18 and (ii) subject to Permitted
Liens and except as permitted by the proviso to Section 4.01(f), Sections
2.03(f) and 3.02(c) of the Collateral Agreement.

 

“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by Holdings, the Borrower or any
Restricted Subsidiary of all or a majority of the Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person, (ii) the Disposition of all or substantially all Equity Interests in any
Restricted Subsidiary or any division, product line, or facility used for
operations of Holdings, the Borrower or any of the Restricted Subsidiaries,
(iii) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, (iv) the incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (v) any Restricted
Payment, or (vi) any other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a Pro Forma Basis.

 

“Sponsor” means Avenue Capital Group and its Control Investment Affiliates
(including Boulevard).

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which

 

47

--------------------------------------------------------------------------------


 

would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) the management of which is, as of such date, otherwise Controlled,
directly or indirectly, through one or more intermediaries, by such Person. 
Unless the context otherwise requires, “Subsidiary” means any subsidiary of
Holdings, or, as the context requires, the Borrower.

 

“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or the other Restricted Subsidiaries shall be a Swap
Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000;
provided that the aggregate of all Swingline Commitments shall not exceed
$5,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) BMO Harris Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means Credit Suisse Securities (USA) LLC, in its capacity as
Syndication Agent.

 

“Target” means the Borrower prior to the Effective Date.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tax Receivables Agreement” has the meaning assigned to such term in the
Acquisition Agreement.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing

 

48

--------------------------------------------------------------------------------


 

the maximum principal amount of the Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 or increased pursuant to Section 2.20 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to an
Assignment and Assumption.  The amount of each Lender’s Term Commitment as of
the Effective Date is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Term Commitment,
as the case may be.  The initial aggregate amount of the Lenders’ Term
Commitments is $425,000,000.

 

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(b).

 

“Term Facility” has the meaning assigned to such term in Section 2.01.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan Refinancing Indebtedness” means (a) Indebtedness incurred pursuant to
a Refinancing Amendment, (b) Permitted Pari Passu Secured Refinancing Debt,
(c) Permitted Junior Secured Refinancing Debt and (d) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, (including any successive Term Loan Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such extending,
renewing or refinancing Indebtedness is in an original aggregate principal
amount (or accreted value, if applicable) not greater than the aggregate
principal amount (or accreted value, if applicable) of the Refinanced Term Debt
except by an amount equal to unpaid accrued interest and premium thereon and
reasonable and customary fees and expenses (including upfront fees and OID) in
connection with such exchange, modification, refinancing, refunding, renewal or
replacement, (ii) such Indebtedness has a later maturity than, and a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Term Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing and premiums and
optional prepayment or redemption terms) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Term Loans being refinanced (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) and
(iv) such Refinanced Term Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, with 100% of the Net Proceeds of the applicable Term
Loan Refinancing Indebtedness, on the date such Term Loan Refinancing
Indebtedness is issued, incurred or obtained.

 

“Term Loan Borrowing” has the meaning assigned to such term in Section 1.02.

 

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.

 

“Term Maturity Date” means July 31, 2021.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

 

“Trademark Security Agreement” has the meaning assigned to such term in the
Collateral Agreement.

 

49

--------------------------------------------------------------------------------


 

“Transaction Costs” means all fees, costs and expenses (including transfer
taxes) incurred or payable by Holdings, the Borrower or any other Restricted
Subsidiary in connection with the Transactions, including with respect to any
disputes arising under the Acquisition Agreement.

 

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Effective Date
and so long as (i) no Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation, the
Borrower shall be in Pro Forma Compliance with the Financial Performance
Covenant, (iii) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by the Borrower or any of the Restricted Subsidiaries) through
Investments as permitted by, and in compliance with Section 6.04, (iv) without
duplication of clause (iii), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 6.04 and (v) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (i) through (iv), and containing the calculations and information
required by the proceeding clause (ii), and (b) any subsidiary of an
Unrestricted Subsidiary.  The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each a “Subsidiary
Redesignation”); provided, that (A) no Default has occurred and is continuing or
would result therefrom, (B) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance with the Financial
Performance Covenant and (C) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of the preceding
clauses (A) and (B), and containing the calculations and information required by
the preceding clause (B); provided, further, that no Unrestricted Subsidiary
that has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes

 

50

--------------------------------------------------------------------------------


 

of determining the Weighted Average Life to Maturity of any Refinanced Revolver
Debt or Refinanced Term Loan Debt, as applicable, or any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization of or prepayments
made on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
direct or indirect subsidiary of such Person of which securities or other
ownership interests representing 100% of the Equity Interests (other than
(a) directors’ qualifying shares and (b) nominal shares issued to foreign
nationals to the extent required by applicable Requirements of Law) are, as of
such date, owned, controlled or held by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”, an
“Incremental Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Notwithstanding anything contained herein to the contrary,
(i) where compliance with any provision herein or the other Loan Documents is
determined by reference to the proceeds of any issuances of Equity Interests or
capital contributions, such proceeds shall be deemed to be limited to such
amount as was not previously applied in determining the permissibility of
another transaction hereunder or under the Loan Documents, (ii) with respect to
determining the permissibility of the establishment of any commitments in
respect of Indebtedness pursuant to Section 2.20 and clause (ii) of the
definition of “Incremental Cap”, all such commitments established at or prior to
such time shall be deemed to be fully drawn and (iii) with respect to
determining the permissibility of the incurrence of any Indebtedness, the
proceeds thereof shall not be

 

51

--------------------------------------------------------------------------------


 

counted as cash or Permitted Investments in any “net debt” determinations
relating to the incurrence thereof.

 

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), the Borrower and the Administrative
Agent shall negotiate in good faith to amend the financial definitions and
related covenants to preserve the original intent thereof in light of such
change (and such amendments to be subject to the approval of the Required
Lender); and regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (provided, that, in
the case of any amendment arising out of an accounting change described in the
Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010, and the Proposed Accounting Standards Update (Revised) to Revenue
Recognition (Topic 605) dated November 14, 2011 and January 4, 2012, there shall
be no amendment fee). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary at “fair
value” as defined therein.  Notwithstanding any other provision contained
herein, any lease that is treated as an operating lease for purposes of GAAP as
of the date hereof shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the date hereof, that would be treated as
an operating lease for purposes of GAAP as of the date hereof shall be treated
as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the date hereof.

 

SECTION 1.05  Effectuation of Transactions.  All references herein to Holdings,
the Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

 

SECTION 1.06  Currency Translation.  For purposes of any determination under
Article V, Article VI (other than Sections 6.10) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made.  For purposes
of Sections 6.10, amounts in currencies other than dollars shall be translated
into dollars at the currency exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 5.01(a) or (b).

 

52

--------------------------------------------------------------------------------


 

SECTION 1.07  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

SECTION 1.08  Pro Forma Calculations.  Notwithstanding anything to the contrary
herein, for the purposes of calculating the Senior Secured Net Leverage Ratio,
Total Net Leverage Ratio or Specified Transactions that have been made
(i) during the applicable Test Period, or (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is being made shall, in each case, be calculated on a Pro Forma
Basis; provided, that for purposes of calculating the Financial Performance
Covenant, any Specified Transactions that occurred subsequent to the end of the
applicable Test Period shall not be given Pro Forma Effect; provided, further,
that for purposes of calculating compliance with the Senior Secured Net Leverage
Ratio or Total Net Leverage Ratio in connection with the incurrence of
Indebtedness permitted hereunder, any cash proceeds of such Indebtedness shall
be excluded from clause (b) of the definition of “Consolidated Net Debt”.

 

ARTICLE II

 

The Credits

 

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, (a) each Term Lender severally agrees to make a Term Loan to the
Borrower on the Effective Date denominated in dollars in a principal amount not
exceeding its Term Commitment (the “Term Facility”), (b) each Incremental Term
Lender agrees to make one or more Incremental Term Loans to the Borrower as
specified in this Agreement denominated in dollars from time to time in an
aggregate principal amount not exceeding its Incremental Term Commitment, and
(c) each Revolving Lender severally agrees to make Revolving Loans to the
Borrower denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
(the “Revolving Facility”); provided that (i) the amount of Revolving Borrowings
on the Effective Date shall not exceed the sum of (A) $10,000,000, and (B) the
amount required to fund OID and/or upfront fees pursuant to the Fee Letter, and
(ii) no Revolving Loans shall be used to pay for any part of the purchase price
for the Acquisition on the Effective Date.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in respect of
Term Loans or Incremental Term Loans may not be reborrowed.

 

SECTION 2.02  Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder, provided that
the Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

(b)           Subject to Section 2.14, each Revolving Borrowing, Incremental
Term Loan Borrowing and Term Loan Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as

 

53

--------------------------------------------------------------------------------


 

the Borrower may request in accordance herewith; provided that each Swingline
Loan shall be an ABR Loan.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding. 
Notwithstanding anything to the contrary herein, an ABR Revolving Borrowing or a
Swingline Loan may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

 

SECTION 2.03  Requests for Borrowings.  To request a Revolving
Borrowing, Incremental Term Loan Borrowing or Term Loan Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone for a Loan
(followed by a prompt written notice) (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Effective Date, such shorter period of time as may be agreed to
by the Administrative Agent), or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f) may be
given not later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or facsimile or other electronic
transmission to the Administrative Agent of a written Borrowing Request signed
by a Responsible Officer of the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing,
an Incremental Term Loan Borrowing, a Term Loan Borrowing, or a Borrowing of any
other Class (specifying the Class thereof);

 

(ii)           the aggregate amount of such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(vi)          the location and number of the Borrower’s account or such other
account or accounts to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06, or, in the case of any ABR Revolving Borrowing
or Swingline Loan requested

 

54

--------------------------------------------------------------------------------


 

to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

 

(vii)         that as of the date of such Borrowing, except in the case of any
Borrowing to occur on the Effective Date, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04  Swing Line Loans.

 

(a)           Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan (x) to refinance an
outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed in writing) or by facsimile or other electronic transmission
(confirmed by telephone), in each case, not later than 12:00 noon, New York City
time on the day of such proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and (x) if the funds are not to
be credited to a general deposit account of the Borrower maintained with the
Swingline Lender, the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with Section 2.06, or (y) in the
case of any ABR Revolving Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.  The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit accounts of the Borrower maintained with the Swingline Lender or
such other deposit account identified by Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice the currency and such Lender’s Applicable Percentage
of such Swingline Loan or Swingline Loans.  Each Revolving Lender hereby
absolutely and

 

55

--------------------------------------------------------------------------------


 

unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds in the applicable currency, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Revolving
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
by the Swingline Lender to the Administrative Agent; any such amounts received
by the Administrative Agent shall be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or the Administrative Agent, as the case may be, and thereafter to the
Borrower, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)           The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such acceptance, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

(e)           The Borrower may terminate the appointment of any Swingline Lender
as a “Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

 

SECTION 2.05  Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit denominated in dollars, for the Borrower’s own account (or for
the account of any other Restricted Subsidiary so long as the Borrower and such
other

 

56

--------------------------------------------------------------------------------


 

Restricted Subsidiary are co-applicants in respect of such Letter of Credit), in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth Business Day prior to the Revolving
Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of Letter
of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)           Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a Letter of Credit Application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Applicable Fronting Exposure of each Issuing Bank
shall not exceed its Revolving Commitment, (ii) the aggregate Revolving
Exposures shall not exceed the aggregate Revolving Commitments and (iii) the
aggregate LC Exposure shall not exceed the Letter of Credit Sublimit.  No
Issuing Bank shall be under any obligation to issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or
any law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (ii) except
as otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit, (iii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally or
(iv) any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure.

 

(c)           Notice.  Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal, or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

 

57

--------------------------------------------------------------------------------


 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is twelve months after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, such longer period as may
be agreed to by the applicable Issuing Bank and the Borrower) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business Day; provided,
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of twelve months or less (but not beyond the
date that is five Business Days prior to the Revolving Maturity Date except to
the extent cash collateralized or backstopped pursuant to an arrangement
reasonably acceptable to the Issuing Bank) unless the applicable Issuing Bank
notifies the Borrower and the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least 30 days prior to the then-applicable expiration date, that such Letter of
Credit will not be renewed.  If the Borrower decides not to automatically renew
any Letter of Credit, it shall notify the applicable Issuing Bank not less than
fifteen days prior to the time period specified in such Letter of Credit by
which such Issuing Bank must send a notice of non-renewal.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank that is
the issuer thereof or the Lenders, such Issuing Bank hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(f)                                   Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement, provided that, if such LC Disbursement is not
reimbursed within such timeframe, the Borrower, subject to the conditions to
borrowing set forth herein, shall be deemed to have requested in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing or a
Swingline Loan in an equivalent amount, and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the

 

58

--------------------------------------------------------------------------------


 

Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or Swingline Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  None of the Administrative Agent, the
Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (as determined by a court of
competent jurisdiction in a final, non-appealable judgment).  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery or facsimile or other electronic format) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (f) of this Section.

 

(i)                                     Interim Interest.  If an Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is

 

59

--------------------------------------------------------------------------------


 

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

 

(j)                                    Cash Collateralization.  If any Event of
Default under paragraph (a), (b), (h) or (i) of Section 7.01 shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
more than 50% of the aggregate LC Exposure of all Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the portions of the LC Exposure attributable to Letters of Credit as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in paragraph (h) or (i) of Section 7.01.  The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b).  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.22(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank or the Swingline Lender,
the Borrower shall deliver to the Administrative Agent cash collateral in an
amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all the Revolving Lenders), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or after the
termination of Defaulting Lender status, as applicable.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.

 

(k)                                 Designation of Additional Issuing Banks. 
The Borrower may, at any time and from time to time, designate as additional
Issuing Banks one or more Revolving Lenders that agree to

 

60

--------------------------------------------------------------------------------


 

serve in such capacity as provided below.  The acceptance by a Revolving Lender
of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

(l)                                     Termination of an Issuing Bank.  The
Borrower may terminate the appointment of any Issuing Bank as an “Issuing Bank”
hereunder by providing a written notice thereof to such Issuing Bank, with a
copy to the Administrative Agent.  Any such termination shall become effective
upon the earlier of (i) such Issuing Bank’s acknowledging receipt of such notice
and (ii) the fifth Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit or be deemed
an Issuing Bank for any other purpose.

 

(m)                             Issuing Bank Reports to the Administrative
Agent.  Unless otherwise agreed by the Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(n)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

SECTION 2.06  Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds in dollars by 3:00 p.m., New York City time (or on the Effective
Date, such earlier time as notified to the Lenders prior to the Effective Date),
to the Applicable Account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts

 

61

--------------------------------------------------------------------------------


 

so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand.  The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.13.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Term Loans, Incremental Term Loans and Revolving Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

 

SECTION 2.07  Interest Elections.

 

(a)                                 Each Revolving Borrowing, Incremental Term
Loan Borrowing and Term Loan Borrowing initially shall be of the Type specified
in the applicable Borrowing Request or designated by Section 2.03 and, in the
case of a Eurodollar Borrowing shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Loans, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Revolving Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest

 

62

--------------------------------------------------------------------------------


 

Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic transmission to the Administrative Agent
of a written Interest Election Request signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing of an
Interest Period in excess of one month and (ii) except as provided in clause
(i), unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08  Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, (i) the Term
Commitments shall terminate upon the Borrowing of Term Loans on the Effective
Date and (ii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.11, the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments.

 

63

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date of termination) if such condition is
not satisfied.  Any termination or reduction of the Commitments of any
Class shall be permanent.  Each reduction of the Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

 

SECTION 2.09  Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid outstanding principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid outstanding principal amount of each Term Loan of
such Lender as provided in Section 2.10, (iii) to the Administrative Agent for
the account of each Lender the then unpaid outstanding principal amount of each
Incremental Term Loan of such Lender on the maturity date applicable to such
Incremental Term Loan and (iv) to the Swingline Lender the then unpaid
outstanding principal amount of each Swingline Loan made by the Swingline Lender
on the earlier to occur of (A) the date that is ten (10) Business Days after
such Loan is made and (B) the Revolving Maturity Date; provided that on each
date that a Revolving Borrowing is made, the Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error, provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement. In the event of any inconsistency between the
entries made pursuant to paragraphs (b) and (c) of this Section, the accounts
maintained by the Administrative Agent pursuant to paragraph (c) of this
Section shall control.  In the event of any conflict between the accounts and
records of any Lender or the Administrative Agent under this Section 2.09, on
the one hand, and the Register, on the other hand, the Register shall control.

 

(e)                                  Any Lender may request through the
Administrative Agent that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such

 

64

--------------------------------------------------------------------------------


 

Lender, to such Lender and its registered assigns) and in a form provided by the
Administrative Agent and approved by the Borrower.

 

SECTION 2.10  Maturity and Amortization of Term Loans.

 

(a)                                 Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Loan Borrowings on
the days and in the amounts set forth below:

 

Date

 

Amount

 

September 30, 2015

 

$

1,062,500

 

December 31, 2015

 

$

1,062,500

 

March 31, 2016

 

$

1,062,500

 

June 30, 2016

 

$

1,062,500

 

September 30, 2016

 

$

1,062,500

 

December 31, 2016

 

$

1,062,500

 

March 31, 2017

 

$

1,062,500

 

June 30, 2017

 

$

1,062,500

 

September 30, 2017

 

$

1,062,500

 

December 31, 2017

 

$

1,062,500

 

March 31, 2018

 

$

1,062,500

 

June 30, 2018

 

$

1,062,500

 

September 30, 2018

 

$

1,062,500

 

December 31, 2018

 

$

1,062,500

 

March 31, 2019

 

$

1,062,500

 

June 30, 2019

 

$

1,062,500

 

September 30, 2019

 

$

1,062,500

 

December 31, 2019

 

$

1,062,500

 

March 31, 2020

 

$

1,062,500

 

June 30, 2020

 

$

1,062,500

 

September 30, 2020

 

$

1,062,500

 

 

65

--------------------------------------------------------------------------------


 

December 31, 2020

 

$

1,062,500

 

March 31, 2021

 

$

1,062,500

 

June 30, 2021

 

$

1,062,500

 

Term Maturity Date

 

All remaining principal amount of Term Loans

 

 

; provided that if any such date is not a Business Day, such payment shall be
due on the immediately preceding Business Day.

 

(b)                                 Other Term Loans shall be due and payable on
the date or dates set forth in the applicable Refinancing Amendment.

 

(c)                                  Any prepayment of a Term Loan Borrowing of
any Class (i) pursuant to Section 2.11(a)(i) shall be applied to reduce the
subsequent scheduled and outstanding repayments of the Term Loan Borrowings of
such Class to be made pursuant to this Section as directed by the Borrower (and
absent such direction in direct order of maturity) and (ii) pursuant to
Section 2.11(c) or 2.11(d) shall be applied to reduce the subsequent scheduled
and outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section (except as otherwise provided in any Refinancing
Amendment, pursuant to the corresponding section of such Refinancing Amendment)
as directed by the Borrower (or in the absence of direction from the Borrower,
in direct order of maturity).

 

(d)                                 Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.  Repayments of
Term Loan Borrowings shall be accompanied by accrued interest on the amount
repaid.

 

SECTION 2.11  Prepayment of Loans.

 

(a)

 

(i)                                                             The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part on a pro rata basis with respect to any Class, without
penalty or premium (subject to Section 2.24), subject to the requirements of
this Section 2.11.

 

(ii)                                                          Notwithstanding
anything in any Loan Document to the contrary, so long as no Default or Event of
Default has occurred and is continuing, the Borrower may prepay the outstanding
Term Loans on the following basis:

 

(A)                               The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that (x) the Borrower shall
not make any Borrowing of Revolving Loans to fund any Discounted Term Loan
Prepayment and (y) the Borrower shall not initiate any action under this
Section 2.11(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date; or
(II) at least three (3) Business Days shall have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the

 

66

--------------------------------------------------------------------------------


 

Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers.

 

(B)                               (i)  Subject to the proviso to subsection
(A) above, the Borrower may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with at least three (3) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, (x) at the sole discretion of
the Borrower, on an individual tranche basis, and (y) to each Lender with
respect to any Class of Term Loans, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $1,000,000 and whole
increments of $500,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

 

(1)                                 Each relevant Term Lender receiving such
offer shall notify the Auction Agent (or its delegate) by the Specified Discount
Prepayment Response Date whether or not it agrees to accept a prepayment of any
of its relevant then outstanding Term Loans at the Specified Discount and, if so
(such accepting Term Lender, a “Discount Prepayment Accepting Lender”), the
amount and the tranches of such Lender’s Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Term Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

 

(2)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2); provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro-rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be

 

67

--------------------------------------------------------------------------------


 

prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(C)                               (ii)  Subject to the proviso to subsection
(A) above, the Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with at least three (3) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, (x) at the sole discretion of the Borrower,
on an individual tranche basis, and (y) to each Lender with respect to any
Class of Term Loans, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the tranche or tranches of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant tranche of
Term Loans willing to be prepaid by the Borrower (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York City time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”).  Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(1)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (C).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the

 

68

--------------------------------------------------------------------------------


 

smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts.  Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

 

(2)                                 If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discounted Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such solicitation,
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(D)                               (iii)  Subject to the proviso to subsection
(A) above, the Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with three (3) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, (x) at the sole discretion of the
Borrower, on an individual tranche basis, and (y) to each Lender with respect to
any Class of Term Loans, (II) any such notice shall specify the maximum
aggregate dollar amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment

 

69

--------------------------------------------------------------------------------


 

Offer to be submitted by a responding Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time on the third Business
Day after the date of delivery of such notice to the relevant Term Lenders (the
“Solicited Discounted Prepayment Response Date”).  Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at
the Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount.

 

(1)                                 The Auction Agent shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date.  The Borrower shall
review all such Solicited Discounted Prepayment Offers and select the smallest
of the Offered Discounts specified by the relevant responding Term Lenders in
the Solicited Discounted Prepayment Offers that is acceptable to the Borrower
(the “Acceptable Discount”), if any.  If the Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount.  If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

 

(2)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.11(a)(ii)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying

 

70

--------------------------------------------------------------------------------


 

Lender and the Auction Agent (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”). 
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) the Borrower of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

 

(E)                                In connection with any Discounted Term Loan
Prepayment, the Borrower and the Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Term Loan Prepayment, the
payment of customary fees and expenses from the Borrower in connection
therewith.

 

(F)                                 If any Term Loan is prepaid in accordance
with paragraphs (B) through (D) above, the Borrower shall prepay such Term Loans
on the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Auction Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in dollars and in immediately available
funds not later than 11:00 a.m. (New York City time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Term Loans on a pro
rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. 
Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable.  The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)                               To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.11(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                              Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.11(a)(ii), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

71

--------------------------------------------------------------------------------


 

(I)                                   Each of the Borrower and the Lenders
acknowledges and agrees that the Auction Agent may perform any and all of its
duties under this Section 2.11(a)(ii) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate.  The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.11(a)(ii) as well as activities of the Auction Agent.

 

(J)                                   The Borrower shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date, Discount
Range Prepayment Response Date or Solicited Discounted Prepayment Response Date,
as applicable (and if such offer is revoked pursuant to the preceding clauses,
any failure by such Borrower to make any prepayment to a Term Lender, as
applicable, pursuant to this Section 2.11(a)(ii) shall not constitute a Default
or Event of Default under Section 7.01 or otherwise).

 

(b)                                 In the event and on each occasion that
(i) the aggregate Revolving Exposures exceed the aggregate Revolving Commitments
or (ii) the aggregate amount of the Swingline Loans exceeds the Swingline
Commitment, then the Borrower shall immediately prepay outstanding Revolving
Loans or Swingline Loans, as applicable, or thereafter deposit cash collateral
in an account with the Administrative Agent as and to the extent required
pursuant to Section 2.05(j), in an aggregate amount necessary to eliminate such
excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, the Borrower or any of
the Restricted Subsidiaries in respect of any Prepayment Event, the Borrower
shall, within three Business Days after such Net Proceeds are received (or, in
the case of a Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event,” on the date such Net Proceeds are received with respect
to such Prepayment Event), prepay Term Loan Borrowings and Incremental Term Loan
Borrowings in an aggregate amount equal to 100% of such Net Proceeds; provided
that, in the case of any event described in clause (a) of the definition of the
term “Prepayment Event”, if Holdings, the Borrower and the Restricted
Subsidiaries invest (or commit to invest) the Net Proceeds from such event (or a
portion thereof) within 12 months after receipt of such Net Proceeds in assets
useful in the business of the Borrower and the other Restricted Subsidiaries
(including any acquisitions permitted under Section 6.04), then no prepayment
shall be required pursuant to this paragraph in respect of such Net Proceeds in
respect of such event (or the applicable portion of such Net Proceeds, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested (or committed to be invested) by the end of such 12-month
period (or if committed to be so invested within such 12-month period, have not
been so invested within 18 months after receipt thereof), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested).

 

(d)                                 Following the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2016, the Borrower
shall, within five (5) Business Days of the date on which financial statements
are required to be delivered pursuant to Section 5.01 with respect to the fiscal
year for which Excess Cash Flow is being calculated, prepay Term Loan Borrowings
and Incremental Term Loan Borrowings in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year; provided that such amount
in any fiscal year shall be reduced by (i) the aggregate amount of prepayments
of Term Loans and Incremental Term Loans made pursuant to Section 2.11(a),
(ii) to the extent accompanied by permanent reductions of Revolving Commitments
in accordance with Section

 

72

--------------------------------------------------------------------------------


 

2.08, the aggregate amount of prepayments of Revolving Loans (other than
prepayments financed with the proceeds of Indebtedness), (iii) repaid borrowings
of Revolving Loans made on the Effective Date to account for any additional
original issue discount or upfront fees that are implemented pursuant to the Fee
Letter and (iv) the aggregate amount of cash dividends paid by the Borrower or
Holdings to Holdings or Boulevard for the payment of the Seller Earnout that are
permitted hereunder; provided further that, prepayments of Term Loan Borrowings
and Incremental Term Loan Borrowings pursuant to this Section 2.11(d) shall only
be required if the ECF Percentage of Excess Cash Flow for such fiscal year
exceeds $5,000,000.

 

(e)                                  Prior to any optional prepayment of
Borrowings pursuant to Section 2.11(a), the Borrower shall select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment pursuant to paragraph (f) of this Section.  In the event of any
mandatory prepayment of Term Loan Borrowings or Incremental Term Loan Borrowings
made at a time when Term Loan Borrowings or Incremental Term Loan Borrowings of
more than one Class remain outstanding, the Borrower shall select Term Loan
Borrowings or Incremental Term Loan Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Term Loan Borrowings
and Incremental Term Loan Borrowings (and, to the extent provided in the
Refinancing Amendment for any Class of Other Term Loans, the Borrowings of such
Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class (provided, that any prepayment of Term Loan
Borrowings and Incremental Term Loan Borrowings with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Term Debt).  Optional prepayments of Term Loan Borrowings
and Incremental Term Loan Borrowings shall be allocated among the Classes of
Term Loan Borrowings and Incremental Term Loan Borrowings as directed by the
Borrower.  In the absence of a designation by the Borrower as described in the
preceding provisions of this paragraph of the Type of Borrowing of any Class,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16.

 

(f)                                   The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be in the form attached hereto as Exhibit J
and shall be irrevocable and shall specify the prepayment date and principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and amounts required pursuant to Section 2.16.

 

73

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding the foregoing, mandatory
prepayments arising pursuant to clause (a) of the definition of Prepayment Event
or clause (d) of this Section 2.11 will not be required to the extent the making
of any such mandatory prepayment is from the Net Proceeds received by, or Excess
Cash Flow of, a Foreign Subsidiary (or any required upstreaming of such amounts
to the Borrower by such Foreign Subsidiary) (i) is impermissible or restricted
under local law (as reasonably determined by the Borrower) or (ii) could give
rise to a material adverse tax consequence (as reasonably determined by the
Borrower); provided that the Borrower shall use commercially reasonably efforts
to eliminate such material adverse tax consequences in order to make such
prepayments; provided further, that any such prepayments shall be net of any
costs, expenses or taxes incurred by the Borrower or any of its Subsidiaries in
connection therewith. For the avoidance of doubt, the non-application of any
such mandatory prepayments in accordance with this Section 2.11(g) shall not
constitute a Default or Event of Default and shall be available for working
capital purposes of the Borrower and its Subsidiaries.

 

(h)                                 So long as any Term Loans remain
outstanding, any Term Lender may elect to decline the entire portion of the
prepayment of its Term Loans pursuant to Sections 2.11(c) or (d) by delivering
notice to the Borrower and the Administrative Agent of such election within
seven Business Days of receiving notice of any such prepayment, in which case
the aggregate amount of the prepayment that would have been applied to prepay
Term Loans but was so declined shall be returned to the Borrower (such retained
proceeds, the “Retained Declined Proceeds”).  The amount of any such prepayment
that is accepted by any Term Lender shall be applied to ratably to the
outstanding principal amount of the Base Rate Loans and Eurodollar Rate Loans
that make up such Term Lender’s Term Loan.  In the absence of delivery of a
notice declining any prepayment by any Lender promptly upon receiving notice of
such prepayment, such Lender shall automatically be deemed to have accepted such
prepayment and any re-offer in respect thereof.

 

SECTION 2.12  Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent in dollars for the account of each Revolving Lender a
commitment fee, which shall accrue at the rate of 0.50% per annum on the average
daily unused amount of the Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Revolving Commitments terminate; provided that following the delivery of the
financial statements for the fiscal quarter ended September 30, 2015 such fee
shall reduce to 0.375% per annum for each fiscal quarter after the delivery of
such financial statements showing that the Total Net Leverage Ratio is less than
or equal to 3.50 to 1.00.  Accrued commitment fees shall be payable in arrears
on the first Business Day following the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent in dollars for the account of each Revolving Lender (other
than any Defaulting Lender) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to and including the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank in dollars a
fronting fee for each Letter of Credit equal to 0.125% per annum

 

74

--------------------------------------------------------------------------------


 

on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to and including the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees for standby Letters
of Credit accrued through and including the last day of March, June,
September and December of each year shall be payable on the first Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand. 
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon in writing between the Borrower and the
Administrative Agent.

 

(d)                                 Notwithstanding the foregoing, and subject
to Section 2.22, the Borrower shall not be obligated to pay any amounts to any
Defaulting Lender pursuant to this Section 2.12.

 

SECTION 2.13  Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, commencing,
upon the occurrence of and during the continuation of an Event of Default under
Section 7.01 (a), (b), (h), or (i), all overdue amounts in respect of principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments, provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or

 

75

--------------------------------------------------------------------------------


 

Adjusted Eurodollar Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.14  Alternate Rate of Interest.  If at least two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (followed by a prompt written notice) or facsimile as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, then such Borrowing shall be made as an ABR Borrowing; provided,
however, that, in each case, the Borrower may revoke any Borrowing Request that
is pending when such notice is received.

 

SECTION 2.15  Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank (except any such reserve requirement
reflected in the Adjusted Eurodollar Rate); or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered. 
Notwithstanding the foregoing, this Section 2.15 will not apply to any such
increased costs or reductions resulting from Indemnified Taxes covered by
Section 2.17 and the imposition of, or any change in the rate of, any Excluded
Taxes payable by such Lender or such Issuing Bank.

 

(b)                                 If any Lender or Issuing Bank reasonably
determines that any Change in Law regarding capital or liquidity requirements
has the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or Issuing
Bank’s

 

76

--------------------------------------------------------------------------------


 

holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital or liquidity
adequacy), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company in reasonable detail, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than 9 months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 9 months referred to above shall be extended to include
the period of retroactive effect thereof.

 

SECTION 2.16  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan, Term Loan or Incremental Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense (other than lost profits)
attributable to such event.  For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the
applicable interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be presumptively correct absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt of such demand.

 

SECTION 2.17  Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, provided that if the Borrower or
the Administrative Agent (as the case may be) shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the Borrower
or the Administrative

 

77

--------------------------------------------------------------------------------


 

Agent (as the case may be)) to deduct any Taxes from such payments, then (i) if
such Tax is an Indemnified Tax or Other Tax, the amount payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional amounts
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or the Administrative Agent (as
the case may be) shall make such deductions and (iii) the Borrower or the
Administrative Agent (as the case may be) shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, the Borrower shall timely pay, or at the option of the Administrative
Agent timely reimburse it for the payment of, any Other Taxes (without
duplication of Section 2.17(a)) to the relevant Governmental Authority in
accordance with Requirements of Law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so, (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

 

(e)                                  As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent,  provide the
Borrower and the Administrative Agent with any properly completed and executed
documentation prescribed by law, or reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or

 

78

--------------------------------------------------------------------------------


 

reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents (including any documentation necessary to
establish an exemption from, or reduction of, any Taxes that may be imposed
under FATCA).  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(i) and (ii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal position of such Lender.

 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) two properly completed and
duly signed copies of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter when required by law
or upon the reasonable request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)                               two properly completed and duly signed copies
of IRS Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(B)                               two properly completed and duly signed copies
of IRS Form W-8ECI (or any successor forms),

 

(C)                               in the case of a Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
properly completed and duly signed certificate, in substantially the form of
Exhibit H (any such certificate a “United States Tax Compliance Certificate”),
or any other form approved by the Administrative Agent and the Borrower,
establishing that such Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, copies of
IRS Form W-8BEN or W-8BEN-E (or any successor forms), and/or

 

(D)                               to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied, to the extent required to obtain an
exemption from or reduction of Tax, by

 

79

--------------------------------------------------------------------------------


 

a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY, (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owners).

 

(iii)                               Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Loan Parties or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Loan Parties and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(v)                                 The Administrative Agent shall deliver to
Borrower, on or prior to the Effective Date (or on or prior to the date of an
assignment pursuant to which it becomes the Administrative Agent), and at such
other times as may be necessary in the reasonable determination of Borrower, two
duly executed copies of IRS Form W-9 or the relevant IRS Form W-8, as
applicable.

 

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

 

(g)                                  If the Administrative Agent, an Issuing
Bank or a Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Issuing Bank or such Lender in the event the Administrative Agent,
such Issuing Bank or such Lender is required to repay such refund to such

 

80

--------------------------------------------------------------------------------


 

Governmental Authority.  The Administrative Agent, such Lender or such Issuing
Bank, as the case may be, shall, at the Borrower’s request, provide the Borrower
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that the Administrative Agent, such Lender or such Issuing Bank may delete any
information therein that the Administrative Agent, such Lender or such Issuing
Bank deems confidential).  If the Borrower pays any additional amounts under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes and the
Borrower reasonably believes that such additional amounts or portion thereof are
attributable to Taxes that were not correctly or legally asserted, the Lender
and Administrative Agent shall use reasonable efforts to cooperate with Borrower
(at the Borrower’s expense) to obtain a refund of such Taxes so long as such
efforts would not, in the reasonable determination of such Lender or the
Administrative Agent result in any non-reimbursable additional costs, expenses
or risks or any other adverse effects for such Lender or the Administrative
Agent. Notwithstanding anything to the contrary in this paragraph, in no event
will the Administrative Agent, such Issuing Bank or such Lender be required to
pay any amount to an Borrower pursuant to this paragraph the payment of which
would place the Administrative Agent, such Issuing Bank or such Lender in a less
favorable net after-Tax position than the Administrative Agent, such Issuing
Bank or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. Notwithstanding anything to the contrary, this
Section shall not be construed to require the Administrative Agent, any Lender
or any Issuing Bank to make available its Tax returns (or any other information
relating to Taxes which it deems confidential).

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” shall include each Issuing Bank and the Swingline Lender and the term
“Requirements of Law” includes FATCA.

 

SECTION 2.18  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it under any Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment (other than payments on the Eurodollar Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension.  All payments under
each Loan Document shall be made in dollars except as otherwise expressly
provided herein.

 

81

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 4.02 of the Collateral
Agreement, if at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Incremental Term Loans,
Term Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Loans, Incremental Term Loans, Term Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other applicable Lender as required under the Loan
Documents (including, without limitation, pursuant to Section 4.02 of the
Collateral Agreement), then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving
Loans, Incremental Term Loans and Term Loans and participations in LC
Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Incremental Term Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant.  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Total Net Leverage
Ratio as calculated by or on behalf of the Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of such ratio would have resulted
in higher interest for any period, the Borrower

 

82

--------------------------------------------------------------------------------


 

shall be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the applicable Issuing Bank, as the case may be, within
five Business Days after written demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and with any such demand by the Administrative Agent being excused), an amount
equal to the excess of the amount of interest that should have been paid for
such period over the amount of interest actually paid for such period.  This
clause shall not limit the rights of the Administrative Agent, any Lender or the
applicable Issuing Bank, as the case may be, under Section 2.05(i), 2.12(a),
2.12(b) or 2.13(c) or under Article VII.  The Borrower’s obligations under this
Section 2.18(e) shall survive the termination of the Commitments and
acceleration of the Loans pursuant to Section 7.02 and the repayment of all
other Loan Document Obligations after an acceleration of the Loans pursuant to
Sections 8.02.  Except in any case where a demand is excused as provided above,
any additional interest under this Section 2.18(e) shall not be due and payable
until five Business Days after a written demand is made for such payment by the
Administrative Agent and accordingly, any nonpayment of such interest or fees as
result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the default rate, in each case at any time prior
to the date that is five Business Days following such demand.

 

SECTION 2.19  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or any event gives rise to the operation of Section 2.23, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17 or mitigate the applicability of
Section 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15 or gives notice under Section 2.23, (ii) the Borrower is
required to pay any additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iii) any
Lender is a Disqualified Lender or Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank and Swingline Lender), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements and Swingline Loans, accrued but unpaid
interest thereon, accrued but unpaid fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
including amounts payable pursuant to Section 2.24, (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative

 

83

--------------------------------------------------------------------------------


 

Agent the processing and recordation fee specified in Section 9.04(b)(ii) and
(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.15,  or payments required to be made pursuant to Section 2.17 or
a notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.  Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

 

SECTION 2.20  Incremental Credit Extensions.

 

(a)                                 At any time and from time to time after the
Effective Date, subject to the terms and conditions set forth herein, the
Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly make such notice available to each of the
Lenders), request to effect one or more increases in the aggregate amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”)
from Additional Revolving Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Revolving Facility
Amendment, (A) the Revolving Commitment Increase shall be pari passu in right of
payment and security with the Revolving Facility, (B) the maturity date of such
Revolving Commitment Increase shall mature no earlier than the Revolving
Maturity Date and all other terms of such Revolving Commitment Increase shall be
substantially identical to the terms governing the Revolving Facility (other
than pricing, maturity, participation in mandatory prepayments or ranking as to
security, in each case, subject to this Section 2.20(a)) or otherwise reasonably
acceptable to the Administrative Agent, (C) the Revolving Commitment Increase
shall not participate on a greater than pro rata basis than the Revolving
Facility with respect to mandatory prepayments of Loans, (D) the interest rate
margins, original issue discount or upfront fees (if any) for any Revolving
Commitment Increase shall be determined by the Borrower and the Additional
Revolving Lenders with the applicable Revolving Commitment Increase; provided
that in the event that the All-In Yield of any Revolving Commitment Increase
exceeds the All-In Yield of the Revolving Facility by more than 50 basis points,
then the interest rate margins for the Revolving Facility shall be increased to
the extent necessary so that the All-In Yield of the Revolving Facility is equal
to the All-In Yield of the Revolving Commitment Increase minus 50 basis points,
and (E) the Revolving Commitment Increase shall not be secured by assets other
than the Collateral and shall not be incurred or guaranteed by any Person that
is not the Borrower or a Guarantor.  Notwithstanding anything to contrary
herein, the sum of (i) the aggregate principal amount of the Revolving
Commitment Increases and (ii) the aggregate principal amount of all Term
Commitment Increases incurred after the Effective Date shall not exceed the
Incremental Cap.  Each Revolving Commitment Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less if such amount represents all the
remaining availability under the Incremental Cap.

 

(b)                                 At any time and from time to time after the
Effective Date, subject to the terms and conditions set forth herein, the
Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly make such notice available to each of the
Lenders), request to effect one or more additional tranches of terms loans
hereunder or increases in the aggregate amount of the Term Commitments which
shall take the form of an additional tranche of term loans hereunder (each such
increase, a “Term Commitment Increase”, and the term loans made thereunder,
“Incremental Term Loans”) from one or more Additional Term Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Term Facility Amendment, (A) the Incremental Term Loans shall rank
pari passu or junior in right of payment and security with the Term Facility;
provided, further, that if Incremental Term Loans rank junior in right of
payment and security with the Term Facility, such

 

84

--------------------------------------------------------------------------------


 

Incremental Term Loans (w) shall mature no earlier than 91 days after the Latest
Maturity Date then in effect, (x) shall be established as a separate credit
facility from the Term Facility, (y) shall be subject to intercreditor
arrangements reasonably acceptable to the Administrative Agent, and (z) for the
avoidance of doubt, shall not be subject to clause (D) below, (B) the maturity
date of Incremental Term Loans shall not be earlier than the Term Maturity Date
and the Weighted Average Life to Maturity of the Incremental Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Term Facility, and
all other terms of such Incremental Term Loans shall be substantially identical
to the terms governing the Term Facility (other than pricing, amortization,
maturity, participation in mandatory prepayments or ranking as to security, in
each case, subject to this Section 2.20(b)) or otherwise reasonably acceptable
to the Administrative Agent, (C) the Incremental Term Loans shall not
participate on a greater than pro rata basis than the Term Facility with respect
to mandatory prepayments of Loans, (D) the interest rate margins, original issue
discount or upfront fees (if any) for any Incremental Term Loans shall be
determined by the Borrower and the Additional Term Lenders with the applicable
Term Commitment Increases; provided that in the event that the All-In Yield of
any Incremental Term Loans exceeds the All-In Yield of the Term Facility by more
than 50 basis points, then the interest rate margins for the Term Facility shall
be increased to the extent necessary so that the All-In Yield of the Term Loans
is equal to the All-In Yield of Incremental Term Loans minus 50 basis points and
(E) the Incremental Term Loans shall not be secured by assets other than the
Collateral and shall not be incurred or guaranteed by any Person that is not the
Borrower or a Guarantor.  Notwithstanding anything to contrary herein, the sum
of (i) the aggregate principal amount of the Term Commitment Increases and
(ii) the aggregate principal amount of all Revolving Commitment Increases after
the Effective Date shall not exceed the Incremental Cap.  Each Term Commitment
Increase shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof; provided that such amount may be less
if such amount represents all the remaining availability under the Incremental
Cap.

 

(c)

 

(i)                                                             Each notice from
the Borrower pursuant to this Section shall set forth the requested amount of
the relevant Revolving Commitment Increase or Term Commitment Increase

 

(ii)                                                          Commitments in
respect of any Revolving Commitment Increase shall become Commitments (or in the
case of any Revolving Commitment Increase to be provided by an existing
Revolving Lender, an increase in such Revolving Lender’s Revolving Commitment)
under this Agreement pursuant to an amendment (an “Incremental Revolving
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Revolving Lender and the
Administrative Agent.  Revolving Commitment Increases may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld),
by any existing Lender (it being understood that no existing Lender shall have
the right to participate in any Incremental Revolving Facility or, unless it
agrees, be obligated to provide any Incremental Revolving Loan or Revolving
Commitment Increase) or by any Additional Revolving Lender.  An Incremental
Revolving Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section.  The effectiveness of any Incremental Revolving Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Revolving Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Incremental
Revolving Facility Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent); provided that if the proceeds of

 

85

--------------------------------------------------------------------------------


 

such Revolving Commitment Increase are being used to finance a Permitted
Acquisition or similar Investment, to the extent agreed by the lenders providing
such Revolving Commitment Increase, (x) the reference in Section 4.02(a) to the
accuracy of the representations and warranties shall refer to the accuracy of
the representations and warranties that would constitute Specified
Representations and (y) the reference in Section 4.02(b) to no Default and Event
of Default shall mean the absence of an Event of Default under Sections 7.01(a),
(b), (h) or (i) immediately prior to and after giving effect to the incurrence
of such Revolving Commitment Increase.

 

(iii)                                                       Commitments in
respect of any Term Commitment Increase (the “Incremental Term Commitments”)
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Term Facility Amendment”) to this Agreement and, as appropriate,
the other Loan Documents executed by the Borrower, each applicable Additional
Term Lender and the Administrative Agent.  Term Commitment Increases may be
provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Term Commitment
Increase or, unless it agrees, be obligated to provide any Term Commitment
Increases) or by any Additional Term Lender.  An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section. 
The effectiveness of any Incremental Term Facility Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Term Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Term Facility Closing Date) and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent); provided that if
the proceeds of such Incremental Term Commitments are being used to finance a
Permitted Acquisition or similar Investment, to the extent agreed by the lenders
providing such Incremental Term Commitments, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and (y) the reference in Section 4.02(b) to
Default and Event of Default shall mean the absence of a Default or Event of
Default at the time that the main transaction agreement governing such Permitted
Acquisition or Investment is executed and delivered and the absence of an Event
of Default under Sections 7.01(a), (b), (h) or (i) immediately prior to and
after giving effect to the incurrence of such Incremental Term Commitments.

 

(d)                                 Upon each Revolving Commitment Increase
pursuant to this Section, each Revolving Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Additional Revolving Lender providing a portion of such Revolving
Commitment Increase (each a “Revolving Commitment Increase Lender”), and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to such Revolving Commitment Increase and each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.  Any Revolving Loans outstanding
immediately prior to the date of such Revolving Commitment Increase that are
Eurodollar Loans will (except to the extent otherwise repaid in accordance
herewith) continue to be held by, and all interest thereon will continue to
accrue for the accounts of, the Revolving Lenders holding such Loans immediately
prior to the date of

 

86

--------------------------------------------------------------------------------


 

such Revolving Commitment Increase, in each case until the last day of the
then-current Interest Period applicable to any such Loan, at which time it will
be repaid or refinanced with new Revolving Loans made pursuant to Section 2.01
in accordance with the Applicable Percentages of the Revolving Lenders after
giving effect to the Revolving Commitment Increase; provided, however, that upon
the occurrence of any Event of Default, each Revolving Commitment Increase
Lender will promptly purchase (for cash at face value) assignments of portions
of such outstanding Revolving Loans of other Revolving Lenders so that, after
giving effect thereto, all Revolving Loans that are Eurodollar Loans are held by
the Revolving Lenders in accordance with their then-current Applicable
Percentages.  Any such assignments shall be effected in accordance with the
provisions of Section 9.04; provided that the parties hereto hereby consent to
such assignments and the minimum assignment amounts and processing and
recordation fee set forth in Section 9.04(b) shall not apply thereto.  If there
are any ABR Revolving Loans outstanding on the date of such Revolving Commitment
Increase, such Loans shall either be prepaid by the Borrower on such date or
refinanced on such date (subject to satisfaction of applicable borrowing
conditions) with Revolving Loans made on such date by the Revolving Lenders
(including the Revolving Commitment Increase Lenders) in accordance with their
Applicable Percentages.  In order to effect any such refinancing, (i) each
Revolving Commitment Increase Lender will make ABR Revolving Loans to the
Borrower by transferring funds to the Administrative Agent in an amount equal to
the aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Revolving Commitment Increase Lender’s
Revolving Commitment Increase by the aggregate amount of the Revolving
Commitments (after giving effect to the Revolving Commitment Increase on such
date) and (ii) such funds will be applied to the prepayment of outstanding ABR
Revolving Loans held by the Revolving Lenders other than the Revolving
Commitment Increase Lenders, and transferred by the Administrative Agent to the
Revolving Lenders other than the Revolving Commitment Increase Lenders, in such
amounts so that, after giving effect thereto, all ABR Revolving Loans will be
held by the Revolving Lenders in accordance with their then-current Applicable
Percentages.  On the date of such Revolving Commitment Increase, the Borrower
will pay to the Administrative Agent, for the accounts of the Revolving Lenders
receiving such prepayments, accrued and unpaid interest on the principal amounts
of their Revolving Loans being prepaid.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

(e)                                  Upon each Term Commitment Increase pursuant
to this Section, each Additional Term Lender shall make an additional term loan
to the Borrower in a principal amount equal to such Lender’s Term Commitment
Increase.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Term Commitment Increase and Revolving Commitment Increase
and shall make available to the Lenders a copy of any each Incremental Term
Facility Amendment and Incremental Revolving Facility Amendment.

 

(f)                                   This Section 2.20 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21  Refinancing Amendments.

 

(a)                                 At any time after the Effective Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form (a) of Other Term Loans or Other Term
Commitments in respect of all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans), or (b) Other Revolving Loans or
Other Revolving Commitments in respect of all or any portion of the Revolving
Loans (and unused Revolving Commitments) under this Agreement, in each case
pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu or junior in right of payment
and of security with the

 

87

--------------------------------------------------------------------------------


 

other Loans and Commitments hereunder, in each case subject to intercreditor
arrangements (which may take the form of modifications to the payment or
collection “waterfall” provisions in the Loan Documents) reasonably acceptable
to the Administrative Agent, or shall be unsecured (ii) (x) with respect to any
Other Revolving Loans or Other Revolving Commitments, will have a maturity date
that is not prior to the maturity date of the Revolving Loans (or unused
Revolving Commitments) being refinanced, and (y) with respect to any Other Term
Loans or Other Term Commitments, will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced, (iii) (x) will not be secured
by assets other than the Collateral and (y) shall not be incurred or guaranteed
by any Person that is not the Borrower or a Guarantor, (iv) will have terms and
conditions, taken as a whole, that are substantially identical to, or not more
favorable to the Lenders providing such Credit Agreement Refinancing
Indebtedness than the Refinanced Term Debt or Refinanced Revolver Debt, as
applicable (other than covenants or other provisions applicable to periods after
the Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is incurred or obtained) and (vi) will not have an
aggregate principal amount greater than the aggregate principal amount of the
Refinanced Term Debt or Refinanced Revolver Debt, as applicable, plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto.  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Effective Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $5,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.  Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Borrower or the provision to the Borrower of Swingline Loans, pursuant to any
Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment and shall make available to the Lenders a copy of any such Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section.  In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

 

(b)                                 This Section 2.21 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

88

--------------------------------------------------------------------------------


 

SECTION 2.22  Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.02.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Revolving Lender, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists and is continuing), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, in the
case of a Revolving Lender, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Issuing Bank or such
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and LC Disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.05(j).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive or accrue any commitment fee pursuant to
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.12(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.04 and 2.05, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving

 

89

--------------------------------------------------------------------------------


 

effect to the Revolving Commitment of that Defaulting Lender; provided that the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and each Issuing Bank agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.22(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

SECTION 2.23  Illegality.  If any Lender reasonably determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted Eurodollar Rate, or to determine or
charge interest rates based upon the Adjusted Eurodollar Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, upon which time such Lender shall recommence
making Eurodollar Loans.  Upon receipt of such notice, (x) the Borrower shall,
upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

90

--------------------------------------------------------------------------------


 

SECTION 2.24  Repricing Transaction. If, prior to six-month anniversary of the
Effective Date, (i) there shall occur any amendment, amendment and restatement
or other modification of the Loan Documents that reduces the All-In Yield then
in effect for the Term Loans made pursuant to Section 2.01(a), (ii) all or any
portion of the Term Facility is voluntarily or mandatorily prepaid with the Net
Proceeds of issuances, offerings or placements of Indebtedness of Holdings, the
Borrower and the Restricted Subsidiaries, or refinanced substantially
concurrently with the incurrence of, or conversion of the Term Loans made
pursuant to Section 2.01(a) into, new Indebtedness that has an All-In Yield
lower than the All-In Yield in effect for such Term Loans so prepaid (in each
case, after giving effect to interest rate margins (including Adjusted
Eurodollar Rate and ABR floors), original issue discount and upfront fees) or
(iii) a Lender must assign its Term Loans made pursuant to Section 2.01(a) as a
result of its failure to consent to an amendment, amendment and restatement or
other modification of this Agreement that would reduce the All-In Yield then in
effect for the Term Loans made pursuant to Section 2.01(a) (any of clause (i),
(ii) or (iii), a “Repricing Transaction”), then in each case the aggregate
principal amount of Term Loans made pursuant to Section 2.01(a) so subject to
such Repricing Transaction (other than any Repricing Transaction made in
connection with a Change in Control, any Permitted Acquisition or other similar
Investment permitted hereunder, or any transaction not otherwise permitted under
this Agreement) will be subject to a prepayment premium of 1.00% thereof, such
premium due and payable by the Borrower immediately upon the consummation of
such Repricing Transaction (provided, that, in the event that the Borrower is
required to pay such premium to an assigning Lender under clause (iii) above,
the Borrower shall not be required to pay such premium to the assignee Lender in
respect of the Term Loans so assigned).

 

ARTICLE III



Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01  Organization; Powers.  Each of Holdings, the Borrower and the
Restricted Subsidiaries are duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to, except as would not reasonably be
expected to have a Material Adverse Effect, carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02  Authorization; Enforceability.  The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other organizational action and, if required, action by the holders
of such Loan Party’s Equity Interests.  This Agreement has been duly executed
and delivered by each of Holdings and the Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as the case may be,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing.

 

SECTION 3.03  Governmental Approvals; No Conflicts.  The Financing Transactions
(a) except as described on Schedule 3.03, do not require any consent or approval
of, registration or filing

 

91

--------------------------------------------------------------------------------


 

with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate (i) the Organizational Documents of, or (ii) any Requirements of Law
applicable to, Holdings, the Borrower or any Restricted Subsidiary, (c) will not
violate or result in a default under any indenture or other material agreement
or instrument binding upon Holdings, the Borrower or any Restricted Subsidiary
or their respective assets, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary, except Permitted Liens,
except (in the case of each of clauses (a), (b) and (c)) to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, default, termination, cancellation or acceleration,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.04  Financial Condition; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the AgroFresh
Business as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated combined balance
sheets dated March 31, 2015 and related statements of income, stockholders’
equity and cash flows of the AgroFresh Business (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) fairly present in all material
respects the financial condition of the AgroFresh Business as of the date
thereof and its results of operations for the period covered thereby, subject to
the absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Holdings has heretofore furnished to
Administrative Agent (for distribution to the Lenders) the consolidated pro
forma balance sheet of Holdings, the Borrower and the Restricted Subsidiaries as
of March 31, 2015, and the related consolidated pro forma statement of earnings
of Holdings, the Borrower and the Restricted Subsidiaries for the twelve-month
period then ended (such pro forma balance sheet and statement of earnings, the
“Pro Forma Financial Statements”), which have been prepared giving effect to the
Transactions as if such transactions had occurred on such date or at the
beginning of such twelve-month period, as the case may be.  The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis and in accordance
with GAAP the estimated financial position of Holdings, the Borrower and the
Restricted Subsidiaries as at December 31, 2014, and their estimated results of
operations for the periods covered thereby, assuming that the Transactions had
actually occurred at such date or at the beginning of such period (excluding the
impact of purchase accounting effects required by GAAP).

 

(d)                                 Since January 1, 2015, there has been no
Material Adverse Effect.

 

SECTION 3.05  Properties.

 

(a)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries has good title to, or valid leasehold interests in or
valid right to use, all its real and personal property material to its business,
if any (including the Mortgaged Properties), (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their

 

92

--------------------------------------------------------------------------------


 

intended purposes, except, in the case of clause (ii), where the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 As of the Effective Date after giving effect
to the Transactions, except as set forth on Schedule 3.05, none of Holdings, the
Borrower or any Restricted Subsidiary owns any real property.

 

SECTION 3.06  Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Holdings or the Borrower, threatened in writing against Holdings,
the Borrower or any Restricted Subsidiary that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)                                 Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, none
of Holdings, the Borrower or any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has since
January 1, 2013, to the knowledge of Holdings or the Borrower, become subject to
any Environmental Liability, or (iii)  has since January 1, 2013 received
written notice of any claim with respect to any Environmental Liability.

 

SECTION 3.07  Compliance with Laws and Agreements.  Each of Holdings, the
Borrower and the Restricted Subsidiaries is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (a) (other than as it
relates to the Borrower), (b) and (c) of this Section, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.08  Investment Company Status.  None of Holdings, the Borrower or any
Restricted Subsidiary is an “investment company” required to register under the
Investment Company Act of 1940, as amended from time to time.

 

SECTION 3.09  Taxes.  Except as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, Holdings, the
Borrower and each Restricted Subsidiary (a) have timely filed or caused to be
filed all Tax returns and reports required to have been filed and (b) have paid
or caused to be paid all Taxes required to have been paid (whether or not shown
on a Tax return) including in their capacity as Tax withholding agents, except
any Taxes that are being contested in good faith by appropriate actions,
provided that Holdings or such Subsidiary, as the case may be, has set aside on
its books adequate reserves therefore in accordance with GAAP.

 

SECTION 3.10  ERISA; Labor Matters.

 

(a)                                 Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state laws.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or, to the knowledge of Holdings or the Borrower is
reasonably expected to occur, (ii) neither a Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan and (iii) neither a Loan Party nor any ERISA Affiliate has

 

93

--------------------------------------------------------------------------------


 

engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

 

(c)                                  There are no collective bargaining
agreements in the United States covering the employees of Holdings, the Borrower
or any of the Restricted Subsidiaries and, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, no written claim or complaint has been filed against either any Loan
Party nor any Restricted Subsidiary alleging employment law violations of
federal or state laws (relating, for example, to, hiring, discrimination,
immigration, overtime pay, severance, and worker classification), nor, except as
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, have there been any violations of such laws, strikes,
walk-outs, work stoppages or other labor difficulty, within the last five years.

 

SECTION 3.11  Disclosure.  (a) As of the Effective Date, no reports, financial
statements, certificates or other written information (other than information of
a general economic or industry nature) furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with any Loan
Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, Holdings and the Borrower represent
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time delivered, it being understood
that any such projected financial information may vary from actual results and
such variations could be material.

 

(b)  As of the Effective Date, the Loan Parties have no material obligations or
liabilities, matured or unmatured, fixed or contingent, other than (i) those set
forth or adequately provided for in the financial statements, or the notes
thereto, delivered to the Administrative Agent pursuant to this Agreement,
(ii) those not required to be set forth in the financial statements under GAAP,
(iii) those incurred since the date of the most recently delivered balance sheet
and consistent with past practice, and (iv) those incurred in connection with
the Transactions.

 

SECTION 3.12  Subsidiaries; Equity Interests.  As of the Effective Date,
Part (a) of Schedule 3.12 sets forth the name of, and the ownership interest of
Holdings and each Subsidiary in, each Subsidiary.  As of the Effective Date,
Part (b) of Schedule 3.12 sets forth all equity investments of Holdings and the
Subsidiaries in any other corporation or entity other than those specifically
disclosed in Part (a) of Schedule 3.12.  All of the outstanding Equity Interests
in the Borrower have been validly issued, are fully paid and non-assessable and
are owned by Holdings in the amounts specified on Part (a) of Schedule 3.12 free
and clear of all Liens except those created under the Security Documents and the
Organizational Documents or permitted under Section 6.02(i) or (ii).

 

SECTION 3.13  Intellectual Property; Licenses, Etc.  Except, in each case, as
could not reasonably be expected to have a Material Adverse Effect: Holdings,
the Borrower and the Restricted Subsidiaries own, license or possess the right
to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other rights comprising the Intellectual
Property and that are reasonably necessary for the operation of their businesses
as currently conducted, and, without conflict with the rights of any Person.  No
Intellectual Property, advertising, product, process, method, substance, part or
other material used by Holdings, the Borrower or any Restricted Subsidiary in
the operation of its business as currently conducted infringes upon any rights
held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a

 

94

--------------------------------------------------------------------------------


 

Material Adverse Effect.  No claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of Holdings, the Borrower,
and the Restricted Subsidiaries, threatened against Holdings, the Borrower or
any Restricted Subsidiary, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14  Solvency.  As of the Effective Date, immediately after giving
effect to the consummation of the Transactions, on and as of such date (i) the
fair value of the assets of Holdings and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed (A) the recorded debts and liabilities
(including contingent liabilities that would be recorded in accordance with
GAAP), of Holdings and its Subsidiaries on a consolidated basis, determined in
accordance with GAAP consistently applied (the “Stated Liabilities”) and (B) the
maximum estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of Holdings and its Subsidiaries taken as a whole
after giving effect to the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
Stated Liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of Holdings (“Identified Contingent
Liabilities”); (ii) the present fair saleable value of the property of Holdings
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the Stated Liabilities and Identified Contingent
Liabilities as they become absolute and matured; (iii) Holdings and its
Subsidiaries on a consolidated basis will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they become absolute and
matured; and (iv) Holdings and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date.  As of the Effective Date, immediately
after giving effect to the consummation of the Transactions, Holdings does not
intend to, and does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such subsidiary and
the timing and amounts of cash to be payable on or in respect of its debts or
the debts of any such Subsidiary.

 

SECTION 3.15  Federal Reserve Regulations.  None of Holdings, the Borrower or
any other Restricted Subsidiary is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any margin stock or to refinance any Indebtedness originally
incurred for such purpose, or for any other purpose that entails a violation
(including on the part of any Lender) of the provisions of Regulations U or X of
the Board of Governors.

 

SECTION 3.16  PATRIOT ACT; FCPA; OFAC.

 

(a)                                 Each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
PATRIOT Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(b)                                 None of the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any director, officer,
employee, agent, or Controlled Affiliate of the Borrower or

 

95

--------------------------------------------------------------------------------


 

any of its Subsidiaries is a Person that is, or is Controlled by Persons that
are: (i) the target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury (collectively, “Sanctions”), or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions.  The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, to the
knowledge of the Borrower, the subject of Sanctions, or (ii) in any other manner
that would, to the knowledge of the Borrower, result in a violation of Sanctions
by any Person (including any Person participating in the Loans, whether as
underwriter, advisor, investor, or otherwise).

 

SECTION 3.17  Use of Proceeds.  The proceeds of the Loans have been used and
shall be used in accordance with Section 5.10.

 

SECTION 3.18  Security Interests.  Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to (subject to Permitted Liens having priority by
operation of law) the rights of all third Persons and subject to no other Liens
(except that the Collateral may be subject to Liens permitted by Section 6.02),
in favor of the Administrative Agent for the benefit of the Lenders.

 

SECTION 3.19  Insurance.  The properties of each Borrower and its Restricted
Subsidiaries are insured with reputable insurance companies that provide
insurance for companies engaged in similar businesses, not Affiliates of such
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses of comparable
size and owning similar properties in localities where such Borrower or the
applicable Restricted Subsidiary operates.

 

SECTION 3.20  Senior Indebtedness.  The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any subordinated Junior Financing (if any) and are
entitled to the benefits of the subordination provisions set forth in any
documentation relating to Junior Financing (if any).  Each Loan Party
acknowledges that Administrative Agent, each Lender and the Issuing Bank is
entering into this Agreement and is extending its Commitments in reliance upon
the subordination provisions set forth in any documentation relating to Junior
Financing (if any).

 

ARTICLE IV



Conditions

 

SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from the Borrower and Holdings either (i) a counterpart of
this Agreement signed on behalf of such party or

 

96

--------------------------------------------------------------------------------


 

(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Effective Date) of Greenberg Traurig LLP, counsel
for the Loan Parties in customary form and substance.

 

(c)                                  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit E-1 or such other form acceptable to the
Administrative Agent with appropriate insertions, executed by any Responsible
Officer of such Loan Party, and including or attaching the documents referred to
in paragraph (d) of this Section.

 

(d)                                 The Administrative Agent shall have received
a copy of (i) each Organizational Document of each Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of each
Loan Party executing the Loan Documents to which it is a party,
(iii) resolutions of the Board of Directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment, and (iv) a
good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts previously agreed in writing by the Lead
Arrangers and the Borrower to be due and payable on or prior to the Effective
Date (including, to the extent estimated or invoiced at least three Business
Days prior to the Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document), which amounts may be offset against the proceeds of the initial Loans
made on the Effective Date.

 

(f)                                   The Collateral and Guarantee Requirement
shall have been satisfied; provided that if, notwithstanding the use by Holdings
and the Borrower of commercially reasonable efforts to cause the Collateral and
Guarantee Requirement to be satisfied on the Effective Date, the requirements
thereof (other than (a) the execution and delivery of the Guarantee Agreement by
Holdings and the Collateral Agreement, Copyright Security Agreement, Trademark
Security Agreement and Patent Security Agreement by the Loan Parties,
(b) delivery to the Administrative Agent of certificates (if any) representing
the Equity Interests of the Borrower and all other Restricted Subsidiaries and
(c) delivery of Uniform Commercial Code financing statements with respect to
perfection of security interests in other assets of the Loan Parties that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) are not satisfied as of the Effective Date, the satisfaction of such
requirements shall not be a condition to the availability of the initial Loans
on the Effective Date, but shall be required to be satisfied within the period
specified therefor in Schedule 5.13 or such later date as the Administrative
Agent may reasonably agree.

 

(g)                                  Certificates of insurance shall be
delivered to the Administrative Agent evidencing the existence of insurance
maintained by Holdings, the Borrower and the Restricted Subsidiaries pursuant to
Section 5.07 and, if applicable, the Administrative Agent shall be

 

97

--------------------------------------------------------------------------------


 

designated as an additional insured and loss payee as its interest may appear
thereunder, or solely as the additional insured, as the case may be, thereunder.

 

(h)                                 The Lead Arrangers shall have received
(i) the Audited Financial Statements and (ii) the unaudited consolidated
combined balance sheets dated March 31, 2015 and related statements of income,
stockholders’ equity and cash flows of the AgroFresh Business, in each case,
prepared in accordance with GAAP, subject to the absence of footnotes and to
normal year-end audit adjustments and except as otherwise expressly noted
therein.

 

(i)                                     The Lead Arrangers shall have received
the Pro Forma Financial Statements.

 

(j)                                    (i) The Specified Representations shall
be true and correct in all material respects (or if qualified by “materiality”,
“Material Adverse Effect” or similar language, in all respects) and (ii) the
Acquisition Agreement Representations shall be true and correct in all material
respects (or if qualified by “materiality”, “Material Adverse Effect” or similar
language, in all respects), in each case on and as of the Effective Date.  For
the purposes of the foregoing, to the extent any of the Acquisition Agreement
Representations or Specified Representations are qualified by “Material Adverse
Effect” or similar language, the definition thereof shall be “Business Material
Adverse Effect” (as defined in the Acquisition Agreement).

 

(k)                                 The Acquisition shall be consummated
simultaneously or substantially concurrent with the initial funding of Term
Loans on the Effective Date in accordance with applicable law and on the terms
described in the Acquisition Agreement, without giving effect to any amendment,
waiver, consent or other modification thereof by Boulevard or any affiliate
thereof that is materially adverse to the interests of the Lead Arranger and the
Lenders (in their capacities as such) unless it is approved by the Lead
Arrangers (which approval shall not be unreasonably withheld or delayed).

 

(l)                                     The Refinancing shall have been
consummated or shall be consummated simultaneously with the initial funding of
Term Loans on the Effective Date.

 

(m)                             The Lenders shall have received a certificate,
substantially in the form of Exhibit E-2, from the chief financial officer or
chief accounting officer or other officer with equivalent duties of the Borrower
certifying as to the solvency of Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions.

 

(n)                                 The Administrative Agent and the Lead
Arrangers shall have received, at least 3 Business Days prior to the Effective
Date, all documentation and other information about the Loan Parties as shall
have been reasonably requested in writing at least 10 Business Days prior to the
Effective Date by the Administrative Agent or the Lead Arrangers required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act.

 

(o)                                 Since January 1, 2015, there shall not have
occurred any Business Material Adverse Effect (as defined in the Acquisition
Agreement).

 

(p)                                 The Administrative Agent shall have received
a certificate signed by a Responsible Officer of the Borrower certifying as to
the foregoing clauses (j), (k), (l) and (o) of this Section 4.01.

 

(q)                                 The Administrative Agent shall have received
from the Borrower an executed Borrowing Request in accordance with Section 2.03.

 

98

--------------------------------------------------------------------------------


 

SECTION 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing after the Effective Date, and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit after the Effective
Date, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as the case may be, no Default or Event of Default shall
have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

ARTICLE V



Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
(x) contingent indemnification obligations as to which no claim has been made
and (y) Secured Cash Management Obligations and Secured Swap Obligations)
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01  Financial Statements and Other Information.  Holdings will furnish
to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):

 

(a)                                 on or before the date that is 100 days after
the end of each fiscal year of Holdings, an audited consolidated balance sheet
and audited consolidated statements of operations and comprehensive income and
cash flows of Holdings and its Subsidiaries as of the end of and for such fiscal
year, in each case with all consolidating information regarding Holdings, the
Borrower and the Restricted Subsidiaries, together with related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception,
or any exception as to the scope of such audit, in each case other than a
qualification related solely to the maturity of Loans and Commitments occurring
one year from the time such report is delivered), to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition as of the end of and for such year and results of operations
and cash flows of Holdings and its Subsidiaries (as applicable) on a
consolidated basis (as applicable) in accordance with GAAP consistently applied,
together with a customary management’s discussion and analysis describing
results of operations;

 

99

--------------------------------------------------------------------------------


 

(b)                                 with respect to each of the first three
fiscal quarters of each fiscal year, on or before the date that is 60 days after
the end of each such fiscal quarter, an unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income and
cash flows of Holdings and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, in each case, if any
Unrestricted Subsidiary existed at any time during such fiscal quarter, with all
consolidating information regarding Holdings, the Borrower and the Restricted
Subsidiaries, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year; all certified by a Financial Officer as
presenting fairly in all material respects, as applicable, the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of Holdings and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, together with customary management’s discussion and analysis
describing results of operations;

 

(c)                                  concurrently with the delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations (A) if applicable,
demonstrating compliance with the Financial Performance Covenant and (B) in the
case of financial statements delivered under paragraph (a) above, beginning with
the financial statements for the fiscal year of the Borrower ending December 31,
2016, of Excess Cash Flow for such fiscal year;

 

(d)                                 not later than 90 days after the
commencement of each fiscal year of Holdings, a reasonably detailed consolidated
annual budget for Holdings and its Subsidiaries for such fiscal year;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
registration statements (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) filed by Holdings,
the Borrower or any of the Restricted Subsidiaries with the SEC or with any
national securities exchange; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any of the Restricted Subsidiaries, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or
(e) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents

 

100

--------------------------------------------------------------------------------


 

and upon its reasonable request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or any of its Affiliates or the Borrower’s or any such
Affiliates’ securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

SECTION 5.02  Notices of Material Events.  Promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof and, if
applicable, after notifying the appropriate Governmental Authority, Holdings or
the Borrower will furnish to the Administrative Agent (for distribution to each
Lender through the Administrative Agent) written notice of the following:

 

(a)                                 the occurrence of (i) any Default and
(ii) any Event of Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
Holdings, the Borrower or any Restricted Subsidiary or the receipt of a notice
of an Environmental Liability, in each case that an adverse determination (as
applicable) is reasonably probable and, if adversely determined (as applicable),
could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of an ERISA Event; and

 

(d)                                 the occurrence of any event that is not a
matter of general public knowledge that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

101

--------------------------------------------------------------------------------


 

SECTION 5.03  Information Regarding Collateral.

 

(a)                                 Holdings or the Borrower will furnish to the
Administrative Agent prompt (and in any event within 30 days or such longer
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number.

 

(b)                                 Concurrently with the delivery of financial
statements pursuant to Section 5.01(a), Holdings or the Borrower shall deliver
to the Administrative Agent a certificate executed by a Responsible Officer of
Holdings or the Borrower (i) setting forth the information required pursuant to
Sections 1(a), 1(b), 2 and 6 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section, (ii) identifying any Restricted
Subsidiary that has become, or ceased to be, a Material Subsidiary during the
most recently ended fiscal quarter and (iii) certifying that all notices
required to be given prior to the date of such certificate by this Section 5.03
have been given.

 

SECTION 5.04  Existence; Conduct of Business.  Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, amalgamation, liquidation or dissolution
permitted under Section 6.03 or any Disposition permitted by Section 6.05.

 

SECTION 5.05  Payment of Obligations and Taxes, etc.  Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, (a) pay its
obligations in respect of material Taxes before the same shall become delinquent
or in default, provided that neither Holdings nor any Restricted Subsidiary
shall be required to pay any such Tax which is being contested in good faith and
by proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of Holdings) with respect thereto in accordance with
GAAP, and (b) pay all material lawful claims which, if unpaid, would by law
become a Lien upon its property, except to the extent that any such Lien would
otherwise be permitted by Section 6.02; provided, that neither Holdings nor any
Restricted Subsidiary shall be required to pay any such claim which is being
contested in good faith and by proper proceedings.

 

SECTION 5.06  Maintenance of Properties.  Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all material property necessary to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted and fire, casualty or condemnation excepted and, except, in
each case, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.07  Insurance.  Borrower will, and will cause each Restricted
Subsidiary to, maintain, with insurance companies that Borrower believes (in the
good faith judgment of the management of Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which Borrower
believes (in the good faith judgment of management of Borrower) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as Borrower believes (in the
good faith judgment or the management of Borrower) are reasonable and prudent in
light of the size and nature of its business, and will furnish to the
Administrative Agent, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.  Each
such policy of insurance, in relation only to the business activities of
Holdings

 

102

--------------------------------------------------------------------------------


 

and the Borrower, shall (i) name the Administrative Agent, on behalf of the
Lenders, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, name the Administrative
Agent, on behalf of the Lenders as the loss payee thereunder.

 

SECTION 5.08  Books and Records; Inspection and Audit Rights.  Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or their Restricted
Subsidiaries, as the case may be. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior written notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year absent the existence of an Event of
Default and only one such time shall be at the Borrower’s expense; provided
further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance written notice and
(b) the Administrative Agent and the Lenders shall give Holdings and the
Borrower the opportunity to participate in any discussions with Holdings’ or the
Borrower’s independent public accountants.  Notwithstanding anything to the
contrary in this Section 5.08, none of Holdings, the Borrower or any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by
applicable law, subject to attorney-client privilege or subject to contractual
confidentiality requirements or which otherwise constitutes a trade secret the
disclosure of which to the Administrative Agent or any Lender (or their
respective representatives or contractors) would materially adversely affect the
right of intellectual property ownership with respect thereto by Holdings, the
Borrower or such Restricted Subsidiary.

 

SECTION 5.09  Compliance with Laws.

 

(a)                                 Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law with respect to it, its property and
operations, except where (i) in the case of compliance with Requirements of Law,
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or (ii) the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Without limitation of clause (a) above,
Holdings and Borrower will, and will cause each Restricted Subsidiary to: 
(i) comply with all applicable Environmental Laws (except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings) and
Environmental Permits except, in each case, to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect;
(ii) obtain and renew all Environmental Permits necessary for its operations and
properties; and (iii) to the extent required under Environmental Laws, conduct
any investigation, mitigation, study, sampling and testing, and undertake any
clean-up, removal or remedial, corrective or other action necessary to remove
and clean up all Hazardous Materials for which it is responsible from any of its
properties, in accordance with the requirements of all Environmental Laws,

 

103

--------------------------------------------------------------------------------


 

except, in the case of clauses (ii) and (iii), to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Without limitation of clause (a) above,
Holdings and Borrower will, and will cause each Restricted Subsidiary to comply
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the PATRIOT Act, (iii) the United States
Foreign Corrupt Practices Act of 1977, as amended and (iv) all applicable Bank
Secrecy Act and anti-money laundering laws and regulations.

 

(d)                                 Without limitation of clause (a) above, the
Borrower and each Loan Party shall and shall cause its controlled ERISA
Affiliates to maintain each Plan which is subject to or governed under ERISA,
the Code or other federal or state law in compliance in all material respects
with the applicable provisions of ERISA, except where noncompliance would not
cause a Lien on the assets of the Borrower or any Loan Party (other than
Permitted Liens).

 

SECTION 5.10  Use of Proceeds and Letters of Credit.  The Borrower will use the
proceeds of the Term Loans and Revolving Loans on the Effective Date to finance
a portion of the Transactions and the related Transaction costs (including,
without limitation, for the purposes of making a dividend or distribution to
Holdings and Boulevard the proceeds of which will be applied by Boulevard to pay
all amounts required to be paid by Boulevard to Seller on the Effective Date
pursuant to the Acquisition Agreement), for uses permitted under Section 6 and
for working capital and general corporate purposes.  The proceeds of the
Revolving Loans and Swingline Loans drawn after the Effective Date will be used
only for uses permitted under Section 6 and working capital and general
corporate purposes (including Permitted Acquisitions).  Letters of Credit will
be used only for general corporate purposes.  The Borrower will not use the
proceeds of any Loans or Letters of Credit in violation of any of the
representations and warranties contained in Sections 3.15 or 3.16.

 

SECTION 5.11  Additional Restricted Subsidiaries.

 

(a)                                 If (i) any additional Subsidiary (other than
an Excluded Subsidiary) is formed or acquired after the Effective Date or
(ii) if any Subsidiary ceases to be an Excluded Subsidiary, Holdings or the
Borrower will, within 30 days (or such longer period as the Administrative Agent
shall reasonably agree) after such newly formed or acquired Subsidiary is formed
or acquired or such Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof (unless such Subsidiary is an Excluded Subsidiary),
and will cause such Subsidiary (unless such Subsidiary is an Excluded
Subsidiary) to satisfy the Collateral and Guarantee Requirement with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by any Loan Party within 30 days after such notice (or
such longer period as the Administrative Agent shall reasonably agree and the
Administrative Agent shall have received a completed Perfection Certificate with
respect to such Subsidiary signed by a Responsible Officer, together with all
attachments contemplated thereby).  Notwithstanding anything contained in this
Section 5.11 or any other Loan Document to the contrary, (i) no more than 65% of
the total combined voting power of all classes of Equity Interests entitled to
vote in or of any CFC or CFC Holding Company shall be pledged or similarly
hypothecated to guarantee or support any Obligation herein, (ii) no CFC or CFC
Holding Company shall guarantee or support any Obligation herein and (iii) no
security or similar interest shall be granted in the assets of any CFC or CFC
Holding Company, which security or similar interest guarantees or supports any
Obligation herein.

 

(b)                                 Within 30 days (or such longer period as the
Administrative Agent may reasonably agree) after Holdings or the Borrower
identifies any new Material Subsidiary pursuant to Section 5.03(b), all actions
(if any) required to be taken with respect to such Subsidiary in order to
satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Material Subsidiary.

 

104

--------------------------------------------------------------------------------


 

SECTION 5.12  Further Assurances.

 

(a)                                 Subject to the limitations set forth in the
definition of Collateral and Guarantee Requirement and in the Security
Documents, each of Holdings and the Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.

 

(b)                                 Subject to the limitations set forth in the
definition of Collateral and Guarantee Requirement and in the Security
Documents, if, after the Effective Date, any owned (but not leased) real
property with a fair market value in excess of $5,000,000 (determined at the
time of acquisition thereof, or, if acquired prior to the date the applicable
Person became a Loan Party, the date such Person became a Loan Party, or, to the
extent that any improvements are constructed on any such owned real property
after the date of acquisition, on the date of “substantial completion” or
similar timing, as determined by the Borrower in consultation with the
Administrative Agent, of such improvements) (“Material Real Property”) is
acquired by the Borrower or any other Loan Party or is owned by any Restricted
Subsidiary on or after the time it becomes a Loan Party pursuant to Section 5.11
(other than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”

 

SECTION 5.13  Certain Post-Closing Obligations.  Within the time periods after
the Effective Date specified in Schedule 5.13 or such later date as the
Administrative Agent agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, Holdings, the Borrower and each
other Loan Party shall deliver the documents or take the actions specified on
Schedule 5.13, in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”.

 

SECTION 5.14  Maintenance of Ratings.  Borrower shall use commercially
reasonable efforts to (i) maintain a rating of the Term Facility (but not any
specific rating) by S&P and Moody’s and (ii) maintain a public corporate rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case with respect to the
Borrower.

 

ARTICLE VI



Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than (x) contingent indemnification obligations as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated and all LC Disbursements shall have been reimbursed
(or cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank), each of Holdings and the Borrower covenants and
agrees with the Lenders that:

 

105

--------------------------------------------------------------------------------


 

SECTION 6.01  Indebtedness; Certain Equity Securities.

 

(a)                                 Holdings and the Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i)                                     (A) Indebtedness of Holdings, the
Borrower and any of the Restricted Subsidiaries under the Loan Documents
(including any Indebtedness incurred pursuant to Section 2.20 or 2.21) and
(B) subject to the prepayment of the Secured Obligations with the Net Proceeds
thereof in accordance with Section 2.11(c), Credit Agreement Refinancing
Indebtedness;

 

(ii)                                  Indebtedness outstanding on the date
hereof and listed on Schedule 6.01 and any Permitted Refinancing thereof;

 

(iii)                               Guarantees by Holdings and the Restricted
Subsidiaries in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder; provided that such Guarantee is
otherwise permitted by Section 6.04; provided further that (A) no Guarantee by
any Restricted Subsidiary (other than the Borrower) of any Junior Financing
incurred by a Loan Party shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Loan Document Obligations pursuant
to the Guarantee Agreement and (B) if the Indebtedness being Guaranteed is
subordinated to the Loan Document Obligations, such Guarantee shall be
subordinated to the Guarantee of the Loan Document Obligations on terms at least
as favorable to the Lenders as those contained in the subordination of such
Indebtedness;

 

(iv)                              Indebtedness of (a) Holdings or the Borrower
owing to any Restricted Subsidiary or (b) of any Restricted Subsidiary owing to
any other Restricted Subsidiary or the Borrower or Holdings; provided that
(A) all such Indebtedness of any Restricted Subsidiary that is not a Loan Party
owing to a Loan Party must be permitted by Section 6.04, (B) all such
Indebtedness of a Loan Party shall be subordinated to the Loan Document
Obligations on terms (i) at least as favorable to the Lenders as those set forth
in the form of intercompany note attached as Exhibit F or (ii) otherwise
reasonably satisfactory to the Administrative Agent, and (C) all such
Indebtedness in a principal amount in excess of $2,500,000 owing by a Subsidiary
that is not a Loan Party to any Loan Party shall be evidenced by a note and
pledged as Collateral for the Secured Obligations;

 

(v)                                 (A)  Indebtedness (including purchase money
Indebtedness, Capitalized Lease Obligations or “synthetic lease” obligations) of
the Borrower or any Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets,
other than software; provided that such Indebtedness is incurred concurrently
with or within 180 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A); provided further
that the aggregate principal amount of Indebtedness that is outstanding in
reliance on this clause (v) shall not, at any time outstanding, exceed
$15,000,000;

 

(vi)                              Indebtedness in respect of Swap Agreements
entered into not for speculative purposes;

 

(vii)                           Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged, amalgamated or consolidated with or into the Borrower or a
Restricted Subsidiary) after the date hereof as a result of a

 

106

--------------------------------------------------------------------------------


 

Permitted Acquisition or other Investment permitted by Section 6.04, or
Indebtedness of any Person that is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets by the Borrower or such
Restricted Subsidiary in a Permitted Acquisition or other Investment permitted
by Section 6.04, and Permitted Refinancings thereof; provided that (A) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
such other Investment, (B) provided further that the aggregate principal amount
of Indebtedness that is outstanding in reliance on this clause (vii) shall not,
at any time outstanding, exceed $15,000,000;

 

(viii)                        (1) Indebtedness of the Borrower and any
Restricted Subsidiary consisting of notes or loans under credit agreements,
indentures or other similar instruments or agreements and any Permitted
Refinancing thereof; provided that such Indebtedness (A) will be subordinated
and rank junior in security or right of payment with the Loans and Commitments
hereunder, in each case subject to intercreditor arrangements (which may take
the form of modifications to the payment or collection “waterfall” provisions in
the Loan Documents) reasonably acceptable to the Administrative Agent, (B) does
not mature prior to the date that is 180 days after the Latest Maturity Date in
effect at the time of incurrence thereof, (C) has no mandatory (other than
customary provisions relating to asset sales or a change of control, so long as
the rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior payment in full in cash of the
Obligations and the termination of the Commitments) or scheduled amortization or
payments, repurchases or redemptions of principal prior to the date that is 91
days after the Latest Maturity Date in effect at the time of incurrence thereof,
(D) (x) will not be secured by assets other than the Collateral and (y) shall
not be incurred or guaranteed by any Person that is not the Borrower or a
Guarantor, (E) immediately after giving effect thereto and the use of the
proceeds thereof, no Event of Default shall exist or result therefrom and
(F) will have terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are substantially
identical to, or not more favorable to the lenders providing such Indebtedness
than the Loans and Commitments hereunder; provided further that the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(viii) shall not, at any time outstanding, exceed $10,000,000; and (2) Permitted
Subordinated Indebtedness not exceeding $50,000,000 in aggregate principal
amount issued to finance Restricted Payments permitted by
Section 6.06(a)(vi)(A);

 

(ix)                              Indebtedness representing deferred
compensation or stock-based compensation to employees of Holdings, the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

 

(x)                                 Indebtedness consisting of unsecured
promissory notes issued by any Loan Party to current or former officers,
directors and employees or their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings or
Boulevard permitted by Section 6.06(a);

 

(xi)                              Indebtedness constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments incurred in a Permitted Acquisition, any other Investment or any
Disposition, in each case permitted under this Agreement;

 

(xii)                           Indebtedness consisting of obligations under
deferred consideration (earn-outs, indemnifications, incentive non-competes and
other contingent obligations) or other similar arrangements incurred in
connection with the Transactions or any Permitted Acquisition or other
Investment permitted hereunder;

 

107

--------------------------------------------------------------------------------


 

(xiii)                        Cash Management Obligations and other Indebtedness
in respect of netting services, overdraft protections and similar arrangements,
in each case, in connection with deposit accounts in the ordinary course of
business;

 

(xiv)                       Asset-backed or other revolving Indebtedness of the
Foreign Subsidiaries; provided that the aggregate principal amount of
Indebtedness outstanding in reliance on Section 6.01(a)(xix) in respect of which
the primary obligor or a guarantor is a Subsidiary that is not a Loan Party,
together with any Indebtedness incurred pursuant to this clause (xiv) shall not
exceed at any time outstanding, $10,000,000;

 

(xv)                          Indebtedness consisting of (A) the financing of
insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

 

(xvi)                       Indebtedness incurred by the Borrower or any of the
Restricted Subsidiaries in respect of bankers’ acceptances or similar
instruments (other than letters of credit) issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations (other than
obligations in respect of letters of credit) regarding workers compensation
claims; provided that the reimbursement obligations in respect thereof are
reimbursed within 30 days following the date thereof;

 

(xvii)                    obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of the other Restricted Subsidiaries, in each
case in the ordinary course of business or consistent with past practice;

 

(xviii)                 Indebtedness supported by a Letter of Credit, in a
principal amount not to exceed the face amount of such Letter of Credit;

 

(xix)                       Unsecured Indebtedness of Borrower and the
Restricted Subsidiaries; provided that immediately after giving effect thereto
and the use of the proceeds thereof, (1) no Event of Default shall exist or
result therefrom and (2) on a Pro Forma Basis after giving effect thereto, the
Total Net Leverage Ratio is less than or equal to 4.50:1.00; provided, further,
that the aggregate principal amount of Indebtedness outstanding in reliance on
this clause (xix) in respect of which the primary obligor or a guarantor is a
Subsidiary that is not a Loan Party, together with the then outstanding
principal amount of any Indebtedness incurred pursuant to clause (xiv) above,
shall not exceed $10,000,000;

 

(xx)                          obligations in respect of the Seller Earnout;

 

(xxi)                       obligations in respect of Disqualified Equity
Interests in an amount not to exceed $10,000,000 outstanding at any time;

 

(xxii)                    Contribution Indebtedness (and any Permitted
Refinancing thereof) to the extent proceeds thereof have not been applied to
make Restricted Payments or to make Investments pursuant to Section 6.04 or to
make Permitted Investments; provided that immediately before and immediately
after giving effect to the incurrence thereof no Default or Event of Default
shall have occurred and be continuing;

 

108

--------------------------------------------------------------------------------


 

(xxiii)                 Indebtedness incurred in connection with any
Securitization Facility in compliance with Section 6.05(s);

 

(xxiv)                other Indebtedness of Borrower and the Restricted
Subsidiaries in an aggregate principal amount not to exceed, immediately after
giving effect to the incurrence of any such Indebtedness, either
(1) $40,000,000, if immediately after giving effect thereto and the use of the
proceeds thereof, the Total Net Leverage Ratio is less than or equal to
3.50:1.00, or (2) $25,000,000;

 

(xxv)                   Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five Business Days of its incurrence;

 

(xxvi)                endorsements for collection, deposit or negotiation and
warranties of products and services, in each case, incurred in the ordinary
course of business;

 

(xxvii)             unsecured Indebtedness on subordination terms reasonably
satisfactory to the Administrative Agent issued in lieu of making a Restricted
Payment permitted pursuant to Section 6.06(a)(v).

 

(xxviii)          unsecured Indebtedness incurred in lieu of paying an
indemnification or reimbursement obligation to a director or officer of
Holdings, Borrower or a Restricted Subsidiary pursuant to indemnification
arrangements between such persons; and

 

(xxix)                all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xxviii) above.

 

(b)                                 Holdings will not create, incur, assume or
permit to exist any Indebtedness in respect of which Holdings is the primary
obligor or a guarantor except Indebtedness created under Sections 6.01(a)(i),
(iii), (iv), (vi), (ix), (x), (xii) and (xx) and all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in the foregoing clauses.

 

SECTION 6.02  Liens.  Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:

 

(i)                                     (A) Liens created under the Loan
Documents and (B) Liens in the Collateral securing Credit Agreement Refinancing
Indebtedness or any Permitted Refinancing thereof; provided that (1) any such
Liens that are Junior Liens shall be subject to a Junior Lien Intercreditor
Agreement and (2) any such Liens that are pari passu with the Liens of the
Secured Parties shall be subject to the Pari Passu Intercreditor Agreement;

 

(ii)                                  Permitted Encumbrances;

 

(iii)                               Liens existing on the date hereof and set
forth on Schedule 6.02 and any modifications, replacements, renewals or
extensions thereof; provided that (A) such modified, replacement, renewal or
extension Lien does not extend to any additional property other than
(1) after-acquired property that is affixed or incorporated into the property
covered by such

 

109

--------------------------------------------------------------------------------


 

Lien and (2) proceeds and products thereof, and (B) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;

 

(iv)                              Liens securing Indebtedness permitted under
Section 6.01(a)(v); provided that (A) such Liens attach concurrently with or
within 180 days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness except for accessions to such property and the proceeds and
the products thereof and (C) with respect to purchase money Indebtedness,
Capitalized Lease Obligations or “synthetic lease” obligations, such Liens do
not at any time extend to or cover any assets (except for accessions to or
proceeds of such assets) other than the assets subject to such purchase money
Indebtedness, Capitalized Lease Obligations or “synthetic lease” obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)                                 leases, licenses, subleases or sublicenses
granted to others that do not (A) interfere in any material respect with the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, or (B) secure any Indebtedness;

 

(vi)                              Liens (A) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods or (B) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

(vii)                           Liens of a (A) collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection and (B) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of setoff) and that are within the
general parameters customary in the banking industry;

 

(viii)                        Liens (A) on cash advances or escrow deposits in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 6.04 to be applied against the purchase price for such
Investment or otherwise in connection with any escrow arrangements with respect
to any such Investment or any Disposition permitted under Section 6.05
(including any letter of intent or purchase agreement with respect to such
Investment or Disposition), or (B) consisting of an agreement to dispose of any
property in a Disposition permitted under Section 6.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(ix)                              Liens on property of any Subsidiary that is
not a Loan Party, which Liens secure Indebtedness or other obligations of such
Subsidiary permitted under Section 6.01;

 

(x)                                 Liens granted by a Subsidiary that is not a
Loan Party in favor of any Loan Party and Liens granted by a Loan Party in favor
of any other Loan Party;

 

(xi)                              Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary, in each case after the date hereof (other than
Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (A) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (B) such Lien
does not extend

 

110

--------------------------------------------------------------------------------


 

to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) the Indebtedness secured thereby is permitted under
Section 6.01;

 

(xii)                           any interest, lien, or title of a lessor or
sublessor under leases or subleases (other than leases constituting Capital
Lease Obligations) entered into by any of the Borrower or any Restricted
Subsidiaries and covering the assets so leased;

 

(xiii)                        Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods by any of the
Borrower or any Restricted Subsidiaries in the ordinary course of business;

 

(xiv)                       Liens deemed to exist in connection with Investments
in repurchase agreements under clause (e) of the definition of the term
“Permitted Investments”;

 

(xv)                          Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(xvi)                       Liens that are contractual rights of setoff
(A) relating to the establishment of depository relations with banks not given
in connection with the incurrence of Indebtedness, (B) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(xvii)                    ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of the Restricted Subsidiaries
are located;

 

(xviii)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto and deposits made in
the ordinary course of business to secure liability to insurance carriers;

 

(xix)                       (A) zoning, building, entitlement and other land use
regulations by Governmental Authorities with which the normal operation of the
business complies, and (B) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower or any of the Restricted Subsidiaries;

 

(xx)                          Liens on Equity Interests of a joint venture or an
Unrestricted Subsidiary;

 

(xxi)                       Liens on cash or Permitted Investments used to
defease or to satisfy and discharge Indebtedness, provided that such defeasance
or satisfaction and discharge is permitted hereunder;

 

(xxii)                    Liens on Securitization Assets and related assets
arising in connection with a Qualified Securitization Financing in compliance
with Section 6.05(s);

 

111

--------------------------------------------------------------------------------


 

(xxiii)                 Liens on the property or assets of Foreign Subsidiaries
securing Indebtedness permitted to be incurred by them under Section 6.01(xiv);

 

(xxiv)                Liens securing obligations in respect of trade-related
letters of credit permitted under Section 6.01 and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

 

(xxv)                   Liens solely on any cash earnest money deposits made by
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder with respect to any
acquisition that would constitute an Investment permitted by this Agreement;

 

(xxvi)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(xxvii)             Liens arising due to any cash pooling, netting or composite
accounting arrangements; and

 

(xxviii)          other Liens; provided that the aggregate principal amount of
obligations secured by Liens existing in reliance on this clause (xxviii) shall
not exceed, immediately after the incurrence of any of such obligations or
Liens, either (1) $40,000,000, if immediately after giving effect thereto, the
Total Net Leverage Ratio is less than or equal to 3.50:1.00, or (2) $25,000,000.

 

SECTION 6.03  Fundamental Changes; Sale-Leasebacks.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any other Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, or Dispose of all or substantially all of the
assets of Holdings, the Borrower and the Restricted Subsidiaries, except that:

 

(i)                                     any Restricted Subsidiary may merge with
(A) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (B) in the case of any Restricted Subsidiary (other than
the Borrower), any one or more other Restricted Subsidiaries; provided that when
any Subsidiary Loan Party is merging with another Subsidiary (1) the continuing
or surviving Person shall be a Subsidiary Loan Party or (2) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is otherwise
permitted under Section 6.04;

 

(ii)                                  (A)  any Restricted Subsidiary that is not
a Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Loan Party and (B) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings and the Restricted Subsidiaries and is not materially disadvantageous
to the Lenders;

 

(iii)                               any Restricted Subsidiary (other than the
Borrower) may make a Disposition of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Restricted Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (A) the
transferee must be a Loan Party, (B) to the extent constituting an Investment in
a Restricted Subsidiary that is not a Loan Party, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04

 

112

--------------------------------------------------------------------------------


 

or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value and any promissory note
or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

 

(iv)                              the Borrower may merge, amalgamate or
consolidate with any other Person; provided that (A) the Borrower shall be the
continuing or surviving Person, (B) any Investment in connection therewith is
permitted under Section 6.04 and (C) no Default or Event of Default shall have
occurred and be continuing;

 

(v)                                 any Restricted Subsidiary (other than the
Borrower) may merge, consolidate or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 6.04; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of the Restricted Subsidiaries, shall have complied with the
requirements of Sections 5.11 and 5.12 (or arrangements for the compliance with
such requirements within 30 days (or by such later date reasonably satisfactory
to the Administrative Agent) shall have been made) and if the other party to
such transaction is not a Loan Party, no Default exists after giving effect to
such transaction;

 

(vi)                              Holdings, the Borrower and the Restricted
Subsidiaries may consummate the Transactions; and

 

(vii)                           any Restricted Subsidiary may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

 

(b)                                 The Borrower will not, and Holdings and the
Borrower will not permit any Restricted Subsidiary to, engage to any material
extent in any business other than businesses of the type conducted by the
Borrower and the Restricted Subsidiaries on the Effective Date and businesses
reasonably related, ancillary thereto, complementary, synergistic or reasonable
extensions thereof.

 

(c)                                  Holdings will not conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower, (ii) the maintenance
of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (iv) the incurrence of any Indebtedness or Guarantees or Restricted
Payments permitted to be created, incurred, assumed or made by it under
Article VI, and the performance of its obligations under and in connection with
the Loan Documents, any documentation governing any Indebtedness or Guarantee
permitted to be incurred or made by it under Article VI, the Acquisition
Agreement, the other agreements contemplated by the Acquisition Agreement and
the other agreements contemplated hereby and thereby, (v) any public offering of
its common stock or any other issuance or registration of its Equity Interests
for sale or resale not prohibited by this Agreement, including the costs, fees
and expenses related thereto, (vi) any transaction that Holdings is permitted to
enter into or consummate under Article VI (including, but not limited to, the
making of any Restricted Payment permitted by Section 6.06 or holding of any
cash or Permitted Investments received in connection with Restricted Payments
made in accordance with Section 6.06 pending application thereof in the manner
contemplated by Section 6.04, the incurrence of any Indebtedness permitted to be
incurred by it under Section 6.01 and the making of any Investment permitted to
be made by it under Section 6.04), (vii) incurring fees, costs and expenses
relating to overhead and general operating including professional fees for
legal, tax and accounting issues and paying Taxes, (viii) providing
indemnification to officers and directors and as otherwise permitted in
Section 6.07, (ix) activities incidental to the

 

113

--------------------------------------------------------------------------------


 

consummation of the Transactions and (x) activities incidental to the businesses
or activities described in clauses (i) to (ix) of this paragraph.

 

(d)                                 Holdings will not own or acquire any assets
(other than the Loan Documents, the Acquisition Documents, Equity Interests as
referred to in paragraph (c)(i) above, cash, Permitted Investments, loans and
advances made by Holdings under Section 6.04(b), intercompany Investments
consisting of Indebtedness permitted to be made by it under Section 6.04) or
incur any liabilities (other than liabilities as referred to in
paragraph (c) above, liabilities imposed by law, including Tax liabilities, and
other liabilities incidental to its existence and business and activities
permitted by this Agreement).

 

(e)                                  Holdings will not, and will not permit any
Restricted Subsidiary to, enter into any arrangement with any Person providing
for the leasing by any Loan Party of real or personal property that has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party, other
than any such arrangement entered into in connection with the financing of the
acquisition of such property with the proceeds of purchase money Indebtedness
incurred as permitted by Section 6.01(a)(v), any such arrangement involving the
sale of property within 90 days after the purchase thereof if sold for
consideration not less than the cost of the purchase thereof and the lease of
which (if a Capitalized Lease) is permitted by Section 6.01(a)(v).

 

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions. 
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or hold any Investment, except:

 

(a)                                 Permitted Investments;

 

(b)                                 loans or advances to officers, directors and
employees of Holdings, the Borrower and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (provided that the amount of such loans
and advances made in cash to such Person shall be contributed to the Borrower in
cash as common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at any time not to exceed $1,000,000;

 

(c)                                  Investments (i) by Holdings, the Borrower
or any Restricted Subsidiary in any Loan Party, (ii) by any Restricted
Subsidiary that is not a Loan Party in other Restricted Subsidiary that is not a
Loan Party, (iii) by Holdings, the Borrower or any Restricted Subsidiary (A) in
any Restricted Subsidiary; provided that the aggregate amount of such
Investments, at any time outstanding, made by Loan Parties after the Effective
Date in Restricted Subsidiaries that are not Loan Parties in reliance on this
clause (iii)(A) shall not exceed the greater of $35,000,000 and 3.5% of
Consolidated Total Assets at the time of any such Investment, (B) in any
Restricted Subsidiary that is not a Loan Party, constituting an exchange of
Equity Interests of such Restricted Subsidiary for Indebtedness of such
Restricted Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Restricted Subsidiaries that are not Loan Parties owing
to any Loan Party, (iv) by Holdings, the Borrower or any Restricted Subsidiary
in Restricted Subsidiaries that are not Loan Parties so long as such Investment
is part of a series of simultaneous Investments that result in the proceeds of
the initial Investment being invested in one or more Loan Parties and (v) by
Holdings, the Borrower or any Restricted Subsidiary in any Restricted Subsidiary
that is not a Loan Party, consisting of the contribution of Equity Interests of
any other Restricted Subsidiary that is not a Loan Party so long as the Equity
Interests of the transferee Restricted Subsidiary is pledged to secure the
Secured Obligations;

 

114

--------------------------------------------------------------------------------


 

(d)                                 Investments consisting of extensions of
trade credit and accommodation guarantees in the ordinary course of business;

 

(e)                                  Investments existing or contemplated on the
date hereof and set forth on Schedule 6.04(e) and any modification, replacement,
renewal, reinvestment or extension thereof; provided that, in each case, the
amount of the original Investment is not increased except by the terms of such
Investment to the extent as set forth on Schedule 6.04(e) or as otherwise
permitted by this Section 6.04;

 

(f)                                   Investments in Swap Agreements permitted
under Section 6.01(a)(vi);

 

(g)                                  promissory notes and other non-cash
consideration received in connection with Dispositions permitted by
Section 6.05;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     the Transactions;

 

(j)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

 

(l)                                     loans and advances to Holdings or
Boulevard in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings or Boulevard in
accordance with Section 6.06(a)(iv), (v), (vii), or (ix);

 

(m)                             Investments by the Borrower or any Restricted
Subsidiary in an aggregate amount not to exceed the Available Amount at such
time; provided that (1) no Event of Default shall have occurred and be
continuing or would result therefrom and (2) except with respect to Investments
made with the Available Amount Equity Component, on a Pro Forma Basis after
giving effect thereto, if (A) such Investment is made on or prior to January 31,
2017 the Senior Secured Net Leverage Ratio is less than or equal to 3.00:1.00 or
(B) otherwise, the Senior Secured Net Leverage Ratio is less than or equal to
2.50:1.00.

 

(n)                                 advances of payroll payments to employees;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Effective Date or of a Person merged, amalgamated or
consolidated with any Restricted Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date (other than existing Investments in
Restricted Subsidiaries of such Restricted Subsidiary or Person, which must
comply with the requirements of Section 6.04(h) or 6.04(m)) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

115

--------------------------------------------------------------------------------


 

(p)                                 acquisitions of, investments in, and loans
and advances to, joint ventures and Unrestricted Subsidiaries by the Borrower
and the Restricted Subsidiaries, so long as the aggregate amount invested,
loaned or advanced pursuant to this Section 6.04(p) (determined without regard
to any write-downs or write-offs of such investments, loans or advances), does
not exceed $10,000,000 at such time;

 

(q)                                 the licensing, sublicensing or contribution
of rights in any Intellectual Property pursuant to joint marketing arrangements
with Persons other than Holdings, the Borrower and the Restricted Subsidiaries
in the ordinary course of business;

 

(r)                                    Investments to the extent that payment
for such Investments is made solely by the issuance of or contribution to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any Equity
Interests of Boulevard to the seller of such Investments;

 

(s)                                   any Investments in a Subsidiary that is
not a Loan Party or in a joint venture, in each case, to the extent such
Investment is contemporaneously repaid in full with a dividend or other
distribution from such Subsidiary or joint venture;

 

(t)                                    the forgiveness or conversion to Equity
Interests of any Indebtedness owed by a Loan Party and permitted by
Section 6.02;

 

(u)                                 Restricted Subsidiaries may be established
or created if the Borrower and such Restricted Subsidiary comply with the
requirements of Section 5.11, if applicable; provided that, in each case, to the
extent such new Restricted Subsidiary is created solely for the purpose of
consummating an acquisition permitted by this Section 6.04, and such new
Restricted Subsidiary at no time holds any assets or liabilities other than any
merger consideration contributed to it contemporaneously with the closing of
such transactions, such new Restricted Subsidiary shall not be required to take
the actions set forth in Section 5.11, as applicable, until the respective
acquisition is consummated (at which time the surviving entity of the respective
transaction shall be required to so comply in accordance with the provisions
thereof);

 

(v)                                 to the extent that they constitute
Investments, purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business;

 

(w)                               any Investments in a Securitization Subsidiary
in order to effectuate a Qualification Securitization Financing or any
Investment by a Securitization Subsidiary in any other Person in connection with
a Qualified Securitization Financing; provided, however, that any such
Investment in a Securitization Subsidiary is in the form of a contribution of
additional Securitization Assets as equity, and (b) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

 

(x)                                 Investments and other acquisitions to the
extent that payment for such Investments is made solely with Qualified Equity
Interests or the proceeds of the issuance of or contribution to Qualified Equity
Interests (in any event, excluding Cure Amounts) of Holdings or any Equity
Interests of Boulevard;

 

(y)                                 non-cash Investments in connection with tax
planning and reorganization activities; provided that, in the reasonable
judgment of the Borrower (following consultation with the Administrative Agent),
after giving effect to any such activities, the security interests of the
Lenders in the Collateral, taken as a whole, would not be materially impaired;

 

116

--------------------------------------------------------------------------------


 

(z)                                  Investments (A) for utilities, security
deposits, leases and similar prepaid expenses incurred in the ordinary course of
business and (B) trade accounts created, or prepaid expenses accrued, in the
ordinary course of business;

 

(aa)                          other Investments by Holdings, the Borrower or any
Restricted Subsidiary; provided that (1) no Event of Default shall have occurred
and be continuing or would result therefrom and (2) on a Pro Forma Basis after
giving effect thereto, if (A) such Investment is made on or prior to January 31,
2017, the Senior Secured Net Leverage Ratio is less than or equal to 3.00:1.00
or (B) otherwise, the Senior Secured Net Leverage Ratio is less than or equal to
2.50:1.00;

 

(bb)                          Investments consisting of Guarantees by the
Borrower of any lease or similar ordinary course obligations of a Restricted
Subsidiary; and

 

(cc)                            other Investments by Holdings, the Borrower or
any Restricted Subsidiary not to exceed, in the aggregate, immediately after the
making of any such Investment, either (1) $25,000,000, if the Senior Secured Net
Leverage Ratio is less than or equal to 3.25:1.00, or (2) $15,000,000.

 

SECTION 6.05  Asset Sales.  Neither Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will
Holdings or the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:

 

(a)                                 Dispositions of obsolete, uneconomical,
negligible, surplus or worn out property, whether now owned or hereafter
acquired, and Dispositions of immaterial assets and of property no longer used
or useful in the conduct of the business of Holdings, the Borrower and the
Restricted Subsidiaries;

 

(b)                                 Dispositions of assets (including inventory)
in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that (i) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 6.04 and (ii) to the extent constituting a Disposition by a Loan Party
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
fair value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

 

(e)                                  Dispositions permitted by
Section 6.03, Investments permitted by Section 6.04, Restricted Payments
permitted by Section 6.06 and Liens permitted by Section 6.02;

 

(f)                                   Dispositions of Permitted Investments;

 

117

--------------------------------------------------------------------------------


 

(g)                                  Dispositions consisting of discounts or
forgiveness of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof, except in each case in
connection with any financing transaction;

 

(h)                                 leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each
case, that do not materially interfere with the business of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole;

 

(i)                                     transfers of property as a result of
casualty and condemnation events;

 

(j)                                    Dispositions of property to Persons other
than Restricted Subsidiaries (including the sale or issuance of Equity Interests
of a Restricted Subsidiary) not otherwise permitted under this Section 6.05;
provided that (i) no Event of Default shall exist and be continuing at the time
of, or would result from, such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j), Holdings, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of Holdings, the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings, the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash, (B) any securities received by Holdings, the Borrower or such
Restricted Subsidiary from such transferee that are converted by Holdings, the
Borrower or such Restricted Subsidiary into cash or Permitted Investments (to
the extent of the cash or Permitted Investments received) within 180 days
following the closing of the applicable Disposition, shall be deemed to be cash,
and (C) any Designated Non-Cash Consideration received in respect of any
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at the time outstanding, not in excess of $1,000,000, shall be deemed to be cash
consideration; and provided further that (i) Dispositions of the Equity
Interests in the Borrower shall be prohibited and (ii) Dispositions of the
Equity Interests in any Restricted Subsidiary shall be prohibited unless it is
for all of the outstanding Equity Interests of such Restricted Subsidiary owned
(directly or indirectly) by the Borrower, except to the extent constituting a
Permitted Investment in a Restricted Subsidiary under Section 6.04; and

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(l)                                     Dispositions made on the Effective Date
to consummate the Transactions;

 

(m)                             the unwinding of Swap Agreements permitted
hereunder pursuant to their terms;

 

(n)                                 transfers of condemned property as a result
of the exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned the same (whether by deed in
lieu of condemnation or otherwise), and transfers of property that have been
subject to a casualty to the respective insurer of such real property as part of
an insurance settlement;

 

118

--------------------------------------------------------------------------------


 

(o)                                 any Disposition of any asset between or
among the Borrower and the Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to this Section 6.05;

 

(p)                                 the transfer for fair value of property
(including Equity Interests of Restricted Subsidiaries) to another Person in
connection with a joint venture arrangement with respect to the transferred
property, provided that such transfer is permitted under Section 6.04(p);

 

(q)                                 the Disposition of an Unrestricted
Subsidiary;

 

(r)                                    the Disposition of assets acquired
pursuant to a Permitted Acquisition, which assets are not necessary to the core
or principal business of the Borrower and the Restricted Subsidiaries;

 

(s)                                   the Disposition of Securitization Assets
in connection with any Qualified Securitization Financing to the extent the fair
market value of such Securitization Assets, disposed of in all such transactions
does not exceed $10,000,000 in the aggregate in any fiscal year;

 

(t)                                    Disposition of assets which are not
Collateral (other than proceeds thereof which otherwise would constitute
Collateral);

 

(u)                                 the good faith surrender, compromise or
waiver of receivables, contract rights, tort claims or statutory rights;

 

(v)                                 Dispositions of any particular asset having
a fair market value (as reasonably determined by the Borrower) of less than
$50,000; and

 

(w)                               other Dispositions of assets not to exceed
$5,000,000 in the aggregate in any fiscal year.

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(a), (e), (g), (i), (n), (o), (r), (u) or
(v) and except for Dispositions by a Loan Party to another Loan Party), shall be
for no less than the fair market value of such property at the time of such
Disposition.

 

SECTION 6.06  Restricted Payments; Certain Payments of Indebtedness.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, declare or make, directly or
indirectly, any Restricted Payment,  except:

 

(i)                                     each Restricted Subsidiary may make
Restricted Payments to the Borrower or any other Restricted Subsidiary; provided
that in the case of any such Restricted Payment by a Restricted Subsidiary that
is not a Wholly Owned Subsidiary of the Borrower, such Restricted Payment is
made to the Borrower, any Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

 

(ii)                                  Holdings, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Qualified Equity Interests of such Person;

 

119

--------------------------------------------------------------------------------


 

(iii)                               Restricted Payments made on or prior to the
Effective Date to consummate the Transactions (including, without limitation, a
dividend or distribution to Holdings and Boulevard the proceeds of which will be
applied by Boulevard to pay all amounts required to be paid by Boulevard to
Seller on the Effective Date pursuant to the Acquisition Agreement);

 

(iv)                              repurchases of Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

(v)                                 Holdings may redeem, acquire, retire or
repurchase its Equity Interests (or any options or warrants or stock
appreciation rights issued with respect to any of such Equity Interests) (or
make Restricted Payments to allow Boulevard to so redeem, retire, acquire or
repurchase its Equity Interests) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of Holdings, Boulevard, the Borrower or the Restricted Subsidiaries, upon the
death, disability, retirement or termination of employment of any such Person or
otherwise in accordance with any stock option or stock appreciation rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement in an amount (together with
the aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) in
such fiscal year) not to exceed $5,000,000 in any fiscal year (it being agreed
that any unused amounts in any fiscal year may be carried over to succeeding
fiscal years and be utilized under this clause (v) in such subsequent fiscal
years notwithstanding the foregoing provisions of this clause (v));

 

(vi)                              so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, Holdings, the
Borrower and the Restricted Subsidiaries may make Restricted Payments to
Holdings and Boulevard:

 

(A)                               the proceeds of which shall be used by
Boulevard to pay any Seller Earnout due and payable under the Acquisition
Agreement; provided that (1) any such Restricted Payment to pay any Seller
Earnout shall not be paid prior to the delivery of financial statements pursuant
to Section 5.01(a) for the fiscal year ended December 31, 2017 and (2) any such
Restricted Payment to pay any Seller Earnout shall not be paid (other than with
the proceeds of the issuance of common equity or Qualified Equity Interests of
Holdings or Permitted Subordinated Indebtedness of the Borrower) if, on a Pro
Forma Basis after giving effect thereto, the Secured Net Leverage Ratio is equal
to or greater than 3.75:1.00; and

 

(B)                               in addition to the foregoing Restricted
Payments, up to an amount not to exceed $12,000,000 in any fiscal year of the
Borrower to (1) pay dividends to Boulevard’s public common stockholders and/or
(2) on or prior to July 31, 2016, redeem or repurchase outstanding warrants of
Boulevard for an aggregate repurchase price not in excess of $10,000,000.

 

(vii)                           the Borrower and the Restricted Subsidiaries may
make Restricted Payments in cash to Holdings, the Borrower or any Restricted
Subsidiary:

 

(A)                               the proceeds of which shall be used by
Holdings, the Borrower or any Restricted Subsidiary to pay (1) its operating
expenses incurred in the ordinary course of

 

120

--------------------------------------------------------------------------------


 

business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable, and indemnification claims made by directors or officers of
Boulevard, Holdings or any Restricted Subsidiary, in each case to the extent
attributable to the ownership or operations of Holdings, the Borrower and the
Restricted Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement and (3) amounts due and payable
pursuant to Section 6.07(iv);

 

(B)                               the proceeds of which shall be used by
Holdings to make Restricted Payments permitted by Section 6.06(a)(iv) or
Section 6.06(a)(v);

 

(C)                               the proceeds of which shall be used to pay
fees and expenses related to any unsuccessful equity or debt offering permitted
by this Agreement;

 

(D)                               the proceeds of which shall be used to make
payments permitted by clause (b)(iv) of this Section 6.06; and

 

(E)                                the proceeds of which are applied to the
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or a majority of the
Equity Interests in a Person, provided that such purchase or other acquisition
would have constituted a “Permitted Acquisition” or an other Investment
permitted to be made pursuant to Section 6.04; provided, further, that (A) such
Restricted Payment shall be made concurrently with the closing of such purchase
or other acquisition, (B) the recipient of such Restricted Payment shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or one of
the Restricted Subsidiaries (other than an Excluded Subsidiary) or (2) the
merger (to the extent permitted in Section 6.03) of the Person formed or
acquired into the Borrower or one of the Restricted Subsidiaries (other than an
Excluded Subsidiary) in order to consummate such purchase or other acquisition,
(C) Holdings and its Affiliates (other than the Borrower or a Restricted
Subsidiary) receives no consideration or other payment from Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with such
transaction, except to the extent Holdings or a Restricted Subsidiary could have
given such consideration or made such payment in compliance with Section 6.07,
(D) any property received by the Borrower shall not increase the Available
Amount and (E) such Investment shall be deemed to be made by the Borrower or
such Restricted Subsidiary pursuant to Section 6.04(h);

 

(viii)                        Restricted Payments by the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed the Available Amount
at such time; provided that (1) no Event of Default shall have occurred and be
continuing or would result therefrom and (2) except with respect to Restricted
Payments made with the Available Amount Equity Component, on a Pro Forma Basis
after giving effect thereto, if (A) such Restricted Payment is made on or prior
to January 31, 2017, the Senior Secured Net Leverage Ratio is less than or equal
to 3.00:1.00 or (B) otherwise, the Senior Secured Net Leverage Ratio is less
than or equal to 2.50:1.00;

 

(ix)                              Holdings, the Borrower and the Restricted
Subsidiaries may make Restricted Payments to Holdings and Boulevard:

 

121

--------------------------------------------------------------------------------


 

(A)                               the proceeds of which shall be used by
Holdings and Boulevard to make payments that are due and payable pursuant to the
Tax Receivables Agreement;

 

(B)                               the proceeds of which shall be used by
Holdings and Boulevard to make any payments that are due and payable pursuant to
Section 2.3 or 2.4 of the Acquisition Agreement; and

 

(C)                               the proceeds of which shall be used to pay the
Tax liability of (or in respect of) Holdings, the Borrower or any Restricted
Subsidiary to the relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns attributable to the income of the Borrower and any
of the Restricted Subsidiaries; provided that Restricted Payments made pursuant
to this clause (C) shall not exceed the Tax liability that Holdings, the
Borrower and/or the relevant Restricted Subsidiaries (as applicable) would have
incurred were such Taxes determined as if such entity(ies) were a stand-alone
taxpayer or a stand-alone group;

 

(x)                                 Holdings and the Borrower may make
Restricted Payments to the extent of the Net Proceeds received by Holdings (and
in the case of Restricted Payments by the Borrower, to the extent contributed to
the Borrower as cash common equity) from any issuance of or contribution to
Qualified Equity Interests of Holdings not otherwise included in the Available
Amount, so long as such Restricted Payment is made identifiable amounts of such
Net Proceeds and, with respect to any such Restricted Payments, no Event of
Default shall have occurred and be continuing or would result therefrom;

 

(xi)                              to the extent constituting Restricted
Payments, Holdings, the Borrower and the Restricted Subsidiaries may enter into
transactions expressly permitted by Sections 6.03 and 6.04;

 

(xii)                           the Borrower or any of the Restricted
Subsidiaries may (i) pay cash in lieu of fractional shares in connection with
any dividend, split or combination thereof or any Permitted Acquisition and
(ii) honor any non-cash conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion;

 

(xiii)                        Restricted Payments in order to effectuate
payments that at such time are permitted to be made pursuant to
Section 6.07(iii), (iv), (vii) and (x);

 

(xiv)                       the payment of dividends and distributions within
sixty (60) days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 6.06;

 

(xv)                          (x) the payment of regularly scheduled dividends
on Disqualified Equity Interests, and (y) any redemption or repurchase of
Disqualified Equity Interests permitted under Section 6.06(b);

 

(xvi)                       redemptions in whole or in part of any of its
Qualified Equity Interests for another class of its Qualified Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Qualified Equity Interests; and

 

(xvii)                    other Restricted Payments; provided that (1) no Event
of Default shall have occurred and be continuing or would result therefrom and
(2) on a Pro Forma Basis after giving effect thereto, if (A) such Restricted
Payment is made on or prior to January 31, 2017,

 

122

--------------------------------------------------------------------------------


 

the Total Net Leverage Ratio is less than or equal to 2.75:1.00 or
(B) otherwise, the Total Net Leverage Ratio is less than or equal to 2.25:1.00.

 

(b)                                 Neither Holdings nor the Borrower will, nor
will they permit any other Restricted Subsidiary to, make or pay, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Financing, or any other payment (including any payment under any
Swap Agreement) that has a substantially similar effect to any of the foregoing,
except:

 

(i)                                     payment of regularly scheduled or
required interest and principal payments as, in the form of payment and when due
in respect of any Indebtedness to the extent such payments in respect of any
Junior Financing are permitted by the subordination provisions thereof, and the
payment of regularly schedule dividends on Disqualified Equity Interests;

 

(ii)                                  refinancings, refundings, renewals,
modifications or exchanges of Indebtedness to the extent permitted by
Section 6.01;

 

(iii)                               the conversion of any Junior Financing
(including Disqualified Equity Interests) to Equity Interests (other than
Disqualified Equity Interests) of Holdings;

 

(iv)                              prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings (including
Disqualified Equity Interests) prior to their scheduled maturity in an aggregate
amount not to exceed the Available Amount at such time; provided that (1) no
Event of Default shall have occurred and be continuing or would result therefrom
and (2) except with respect to prepayments, redemptions, purchases, defeasances
and other payments made with the Available Amount Equity Component made with the
Available Amount Equity Component, on a Pro Forma Basis after giving effect
thereto, if (A) such prepayment, redemption, purchase, defeasance or other
payment occurs on or prior to January 31, 2017, the Senior Secured Net Leverage
Ratio is less than or equal to 3.00:1.00 or (B) otherwise, the Senior Secured
Net Leverage Ratio is less than or equal to 2.50:1.00; and

 

(v)                                 other prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity; provided that (1) no Event of Default shall have occurred
and be continuing or would result therefrom and (2) on a Pro Forma Basis after
giving effect thereto, if (A) such prepayment, redemption, purchase, defeasance
or other payment occurs on or prior to January 31, 2017, the Total Net Leverage
Ratio is less than or equal to 4:00:1.00 or (B) otherwise, the Total Net
Leverage Ratio is less than or equal to 3.50:1.00.

 

SECTION 6.07  Transactions with Affiliates.  Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (other than any transactions or series of related transactions with
respect to which the aggregate consideration paid, or fair market value of
property Disposed of, by Holdings, the Borrower and the Restricted Subsidiaries
is less than $1,000,000) with, any of its Affiliates, except (i) transactions
with Holdings, the Borrower, or any Restricted Subsidiary (or an entity that
becomes a Restricted Subsidiary as a result of the transaction), (ii) on terms
substantially as favorable to Holdings, the Borrower, or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate,
(iii) transactions to effect the Transactions (including the transactions and
payments made pursuant to the Acquisition Agreement, the

 

123

--------------------------------------------------------------------------------


 

Transaction Services Agreement, the Bailment Agreement, the India Transition
Services Agreement, the Occupancy Agreement, the Seconding Agreement, the
Standby Agreement, the Tax Receivables Agreement, and the Sublease Agreement, in
each case, as defined in the Acquisition Agreement, and any side letter
agreements related to the Transactions) and the payment of fees and expenses
related to the Transactions, (iv) the payment of management and monitoring fees
and termination fees of the Sponsor (or any Affiliates or management companies
of the Sponsor) in an aggregate amount in any fiscal year not to exceed
$2,000,000 and, so long as no Default or Event of Default exists or would result
therefrom, the payment of customary related indemnities and reasonable expenses
thereof, (v) (x) issuances of Qualified Equity Interests of Holdings, and (y) to
the extent otherwise not prohibited by this Agreement, issuances of Equity
Interests, (vi) employment agreements, severance arrangements and health,
disability and similar insurance or benefit plans between Holdings, the
Borrower, and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business or otherwise in connection with the
Transactions (including loans and advances pursuant to Sections 6.04(b) and
6.04(n)), (vii) the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers and employees of
Holdings, the Borrower, and the Restricted Subsidiaries to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries, (viii) transactions pursuant to permitted agreements in
existence or contemplated on the Effective Date and set forth on Schedule 6.07
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (ix) Restricted Payments permitted under
Section 6.06, (x) customary payments by Holdings, the Borrower and any
Restricted Subsidiaries to the Sponsors and the Co-Investor (or any Affiliates
or management companies of the Sponsor or the Co-Investor) made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings in good faith, (xi) Investments in the
Borrower’s Subsidiaries and joint ventures (to the extent any such Subsidiary is
an Excluded Subsidiary or any such joint venture is only an Affiliate as a
result of Investments by Holdings, the Borrower and the Restricted Subsidiaries
in such Subsidiary or joint venture) to the extent otherwise permitted under
Section 6.04 and (xii) transactions between Holdings, the Borrower or any
Restricted Subsidiary and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of the Borrower or Holdings,
provided, that such director abstains from voting as a director of the Borrower
or Holdings, as the case may be, on any matter involving such other Person.

 

SECTION 6.08  Restrictive Agreements.  Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any other Subsidiary Loan Party to create, incur or permit to
exist any Lien upon any Collateral or (b) the ability of any Restricted
Subsidiary that is not a Loan Party to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
any Restricted Subsidiary or to Guarantee Indebtedness of any Restricted
Subsidiary; provided that the foregoing clauses (a) and (b) shall not apply to
any such restrictions that (i)(x) exist on the date hereof and (to the extent
not otherwise permitted by this Section 6.08) are listed on Schedule 6.08 and
(y) any renewal or extension of a restriction permitted by clause (i)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, taken as a whole, in any material
respect, (ii)(x) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (ii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, taken as a whole, in any material respect, (iii) represent,
or are otherwise set forth in any agreement or instrument in respect
of, Indebtedness that is permitted by Section 6.01 or a Lien that is permitted
by Section 6.02, (iv) are

 

124

--------------------------------------------------------------------------------


 

customary restrictions that arise in connection with any Disposition permitted
by Section 6.05 applicable pending such Disposition solely to the assets subject
to such Disposition, (v) are customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 6.04, (vi) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 6.01 but solely to the extent
any negative pledge relates to the property financed by or securing such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are imposed by Requirements of Law, (viii) are
customary restrictions contained in leases, subleases, or licenses otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (ix) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Holdings, the Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any license, lease or other agreement entered into in the ordinary course of
business and otherwise permitted hereunder, (xi) are restrictions on cash (or
Permitted Investments) or deposits imposed by customers under contracts entered
into in the ordinary course of business (or otherwise constituting Permitted
Encumbrances or other Liens permitted under Section 6.02 on such cash or
Permitted Investments or deposits) or (xii) are customary net worth provisions
contained in real property leases or licenses of intellectual property entered
into by the Borrower or any Restricted Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Loan Parties and their subsidiaries to
meet their ongoing obligations.

 

SECTION 6.09  Amendment of Junior Financing and Organizational Documents. 
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, amend, modify, waive, terminate or release (x) the documentation
governing any Junior Financing unless permitted pursuant to any subordination
provisions applicable thereto or (y) any Organizational Document, in each case,
if the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders.

 

SECTION 6.10  Senior Secured Net Leverage Ratio.  Solely with respect to the
Revolving Facility and as of the last day of any fiscal quarter (commencing with
the fiscal quarter ending September 30, 2015), the Borrower will not permit the
Senior Secured Net Leverage Ratio to exceed the ratio set forth below applicable
to such fiscal quarter; provided, that the provisions of this Section 6.10 shall
not apply if no Revolving Exposure is outstanding as of the last day of such
fiscal quarter other than (x) LC Exposures equal to or less than $5,000,000 in
the aggregate and (y) Letters of Credit that have been cash collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank:

 

Period During Which the Fiscal Quarter Is
Ending

 

Senior Secured Net
Leverage Ratio

 

Effective Date to December 31, 2015

 

5.50 to 1.00

 

January 1, 2016 to June 30, 2016

 

5.00 to 1.00

 

July 1, 2016 to December 31, 2016

 

4.75 to 1.00

 

January 1, 2017 to June 30, 2017

 

4.25 to 1.00

 

July 1, 2017 and thereafter

 

4.00 to 1.00

 

 

SECTION 6.11  Changes in Fiscal Periods.  Neither Holdings nor the Borrower will
make any change in fiscal year; provided, however, that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings, the Borrower and the

 

125

--------------------------------------------------------------------------------


 

Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement and the other Loan Documents that are necessary to
reflect such change in fiscal year.

 

ARTICLE VII



Events of Default

 

SECTION 7.01  Events of Default.  If any of the following events (any such
event, an “Event of Default”) shall occur:

 

(a)                                 any Loan Party shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in paragraph (a) of this Section) payable under any Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any of the Restricted
Subsidiaries in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)                                 (i) Holdings, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a)(i) with respect to the written notice
of the occurrence of any Default, and such failure shall continue unremedied for
a period of 10 Business Days after any Responsible Officer of Holdings or the
Borrower obtains actual knowledge of the occurrence of such Default or
(ii) Holdings, the Borrower or any of the Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a)(ii) or 5.04 (with respect to the existence of Holdings or the
Borrower) or in Article VI; provided that any Event of Default under
Section 6.10 shall not constitute an Event of Default with respect to the Term
Loans and the Term Loans may not be accelerated as a result thereof until the
date on which the Revolving Loans (if any) have been accelerated and the
Revolving Commitments have been terminated; provided, further that that any
Event of Default under Section 6.10 is subject to cure as provided in
Section 7.02.

 

(e)                                  Holdings, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof from
the Administrative Agent or the Required Lenders to the Borrower;

 

(f)                                   [Reserved];

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment,

 

126

--------------------------------------------------------------------------------


 

repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event), or (iii) any Indebtedness that becomes due as a result of a
Refinancing thereof permitted under Section 6.01;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, court
protection, reorganization or other relief in respect of Holdings, the Borrower
or any Material Subsidiary or its debts, or of a material part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a material part of the
assets of such Persons taken as a whole, and, in any such case, such proceeding
or petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Holdings, the Borrower or any other
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, court protection, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, examiner, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a material part of the assets of such Persons taken as a
whole, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

 

(j)                                    one or more final judgments for the
payment of money in an aggregate amount in excess of $25,000,000 (to the extent
not covered by insurance or an indemnity as to which the insurer or the
indemnitee has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings, the Borrower or any of the
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed;

 

(k)                                 (i) an ERISA Event occurs that has resulted
in liability of a Loan Party in an aggregate amount in excess of $25,000,000, or
(ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000;

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted in writing by any
Loan Party not to be, a valid and (to the extent such Lien is required to be
perfected pursuant to the applicable Security Document) perfected Lien on any
material portion of the Collateral, with the priority (subject to Permitted
Liens) required by the applicable Security Document, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under or consented to under the Loan Documents, (ii) solely as a
result of the Administrative Agent’s failure to (A) maintain possession of any
stock

 

127

--------------------------------------------------------------------------------


 

certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of Material Real Property to the extent that
such losses are covered by a lender’s title insurance policy or (iv) as a result
of acts or omissions of the Administrative Agent or any Lender;

 

(m)                             any material provision of any Loan Document or
any Guarantee of the Loan Document Obligations shall for any reason be asserted
in writing by any Loan Party not to be a legal, valid and binding obligation of
any Loan Party thereto other than as expressly permitted hereunder or
thereunder;

 

(n)                                 any of the Guarantees of the Loan Document
Obligations by any Loan Party pursuant to the Guarantee Agreement shall cease to
be in full force and effect (in each case, other than in accordance with the
terms of the Loan Documents); or

 

(o)                                 a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) exercise any and all
rights and remedies available to it under the Loan Documents and applicable
law.  Notwithstanding anything herein to the contrary, the enforcement of any
remedies pursuant to this Section 7.01 shall be subject to Section 4.02 of the
Collateral Agreement.

 

SECTION 7.02  Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings, the Borrower and the
Restricted Subsidiaries fail to comply with the requirements of the Financial
Performance Covenant as of the last day of any fiscal quarter of Holdings, at
any time after the beginning of such fiscal quarter until the expiration of the
10th Business Day subsequent to the date on which a Compliance Certificate with
respect to such fiscal quarter (or the fiscal year ended on the last day of such
fiscal quarter) is required to be delivered in accordance with
Section 5.01(c) the “Cure Right Expiration Date”), Holdings shall have the right
to issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests (which Holdings shall contribute to the Borrower as
cash common equity) (collectively, the “Cure Right”), and upon the receipt by
the Borrower of the Net Proceeds of such issuance (the “Cure Amount”) pursuant
to the exercise by Holdings of such Cure Right the Financial Performance
Covenant shall be recalculated giving effect to the following pro forma
adjustment:

 

(i)                                     Consolidated EBITDA shall be increased
with respect to such applicable fiscal quarter and any four fiscal quarter
period that contains such fiscal quarter, solely for the

 

128

--------------------------------------------------------------------------------


 

purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
pro forma adjustment (without giving effect to any repayment of any Indebtedness
with any portion of the Cure Amount or any portion of the Cure Amount on the
balance sheet of Holdings, the Borrower and the Restricted Subsidiaries, in each
case, with respect to such fiscal quarter only), Holdings, the Borrower and the
Restricted Subsidiaries shall then be in compliance with the requirements of the
Financial Performance Covenant, Holdings, the Borrower and the Restricted
Subsidiaries shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each four consecutive fiscal quarter period of the Borrower
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (ii) during the term of this Agreement, the Cure Right shall not be
exercised more than five times and (iii) for purposes of this Section 7.02, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant and any amounts in excess
thereof shall not be deemed to be a Cure Amount.  Notwithstanding any other
provision in this Agreement to the contrary, the Cure Amount received pursuant
to any exercise of the Cure Right shall be disregarded for purposes of
determining any available basket under Article VI of this Agreement or the
amount of any commitment fee pursuant to Section 2.12(a), the amount of any
interest pursuant to Section 2.13 or any other financial-ratio based conditions
other than compliance with the Financial Performance Covenant and there shall be
no pro forma reduction in indebtedness with the proceeds of any Cure Amount for
purposes of determining compliance with the Financial Performance Covenant. For
the avoidance of doubt, no Lender shall be required to make any extension of
credit and no Issuing Bank shall be required to Issue any Letters of Credit
during the ten Business Day period referred to in clause (a) above unless the
Borrower has received the proceeds of such Cure Amount.

 

(c)                                  Notwithstanding anything herein to the
contrary, in the event that Holdings, the Borrower and the Restricted
Subsidiaries fail to comply with the requirements of either Financial
Performance Covenant as of the last day of any fiscal quarter of Holdings, the
Borrower shall have the right to deliver, at any time prior to the Cure Right
Expiration Date, written notice to the Administrative Agent of its intent to
exercise the Cure Right in respect of such fiscal quarter and, upon receipt by
the Administrative Agent of such written notice, the Lenders shall not be
permitted to accelerate Loans held by them, terminate the Commitments, exercise
remedies against the Collateral or otherwise exercise any other remedies
hereunder on the basis of a failure to comply with the requirements of the
Financial Performance Covenant, unless such failure is not cured pursuant to the
exercise of the Cure Right on or prior to the Cure Right Expiration Date (or
such earlier date as the Borrower confirms in writing that the Cure Amount will
not be received).

 

SECTION 7.03  Application of Funds.  After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has been required to be Cash Collateralized as
set forth herein), any amounts received on

 

129

--------------------------------------------------------------------------------


 

account of the Secured Obligations shall be applied by the Administrative Agent
in accordance with Section 4.02 of the Collateral Agreement.

 

ARTICLE VIII



Administrative Agent

 

SECTION 8.01  Appointment and Authority.

 

(a)                                 Each of the Lenders, the Swingline Lender
and the Issuing Banks hereby irrevocably appoints Bank of Montreal to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of, or any obligations under,
any of such provisions except for its consent rights set forth in Section 8.06.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders, the
Swingline Lender and the Issuing Banks hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 8.02  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

SECTION 8.03  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be

 

130

--------------------------------------------------------------------------------


 

expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.02 and in the last paragraph of
Section 7.01) or (ii) in the absence of its own gross negligence or willful
misconduct; provided that the Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an Issuing
Bank; and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 8.04  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or

 

131

--------------------------------------------------------------------------------


 

through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

SECTION 8.06  Resignation of Administrative Agent.  The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Banks and
the Borrower, subject to the appointment of a successor administrative agent in
accordance with this Section 8.06.  If the Administrative Agent (or an Affiliate
thereof) becomes a Defaulting Lender, the Administrative Agent may be removed as
the Administrative Agent hereunder at the request of the Borrower or the
Required Lenders upon 10 days’ notice to the Administrative Agent, subject to
the appointment of a successor administrative agent in accordance with this
Section 8.06.  Upon receipt of any such notice of resignation or upon any such
removal, the Required Lenders shall have the right, with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed) (provided that no
consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent, which shall be an Approved Bank with an office
in the United States, or any Affiliate of any such Approved Bank; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent may in its discretion continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

SECTION 8.07  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

132

--------------------------------------------------------------------------------


 

SECTION 8.08  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the Lead Arrangers nor any person named on the cover
page hereof as a Documentation Agent, Bookrunner or Syndication Agent shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

 

SECTION 8.09  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit outstanding and all other Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

 

SECTION 8.10  No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing

 

133

--------------------------------------------------------------------------------


 

Banks; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Banks or the
Swingline Lender from exercising the rights and remedies that inure to their
benefit hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.08 (subject to the terms
of Section 2.18), or (d) any Lender from filing proofs of claim or voting such
claims or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law (it being
understood that Affiliated Lenders shall remain subject to the restrictions set
forth in Section 9.04(f)(v)); and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article VII and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.18, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the IRS or any other authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not property executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective, or for any other reason),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.17 and without limiting any obligation of the
Borrower to do so pursuant to such Sections) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Article VIII.  The agreements in this Article VIII shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations.  For the
avoidance of doubt, the term “Lender” in this Article VIII shall include each
Issuing Bank and Swingline Lender.

 

ARTICLE IX



Miscellaneous

 

SECTION 9.01  Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)                                     if to Holdings, the Borrower, the
Administrative Agent, or Bank of Montreal, in its capacity as Issuing Bank or
Swingline Lender, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 9.01; and

 

134

--------------------------------------------------------------------------------


 

(ii)                                  if to any other Lender or Issuing Bank, to
it at its address (or fax number, telephone number or e-mail address) set forth
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and Issuing Banks hereunder may be delivered
or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender, any Issuing Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

135

--------------------------------------------------------------------------------


 

(d)                                 Change of Address, Etc.  Each of Holdings,
the Borrower, the Administrative Agent, the Swingline Lender and each Issuing
Bank may change its address, electronic mail address, fax or telephone number
for notices and other communications or website hereunder by notice to the other
parties hereto.  Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender, each Swingline Lender
and each Issuing Bank agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, fax number and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, Issuing
Bank and Lenders.  The Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, the
Swingline Lender, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

SECTION 9.02  Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under
this Agreement or any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or the issuance, amendment, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower or
Holdings in any case shall entitle the Borrower or Holdings to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Except as provided in Section 2.20 with
respect to any Revolving Commitment Increase or Incremental Term Facility
Amendment or Section 2.21 with respect to any Refinancing Amendment, neither
this Agreement, any Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall

 

136

--------------------------------------------------------------------------------


 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Senior Secured Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that
only the consent of the Required Lenders shall be necessary to waive Default or
Event of Default or any obligation of the Borrower to pay default interest
pursuant to Section 2.13(c) or to consent to any amendment which has any such
effect;

 

(iii)                               postpone the maturity of any Loan, or the
date of any scheduled amortization payment of the principal amount of any Term
Loan under Section 2.10 or the applicable Refinancing Amendment, or the
reimbursement date with respect to any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby;

 

(iv)                              (A) change Sections 2.10(c), 2.18(b) or
(c) hereof in a manner that would alter the pro rata sharing of payments
required thereby, or (B) change Section 2.11(e) hereof or Section 7.03 hereof in
a manner that would alter the manner in which payments or prepayments of
principal, interest or other amounts shall be applied as among the Lenders or
Classes or Types of Loans, in each case without the written consent of each
Lender directly and adversely affected thereby;

 

(v)                                 change any of the provisions of this
Section without the written consent of each Lender directly and adversely
affected thereby;

 

(vi)                              change the percentage set forth in the
definition of “Required Lenders”, “Required Revolving Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

 

(vii)                           release all or substantially all the value of
the Guarantees under the Guarantee Agreement (except as expressly provided for
in the Guarantee Agreement) without the written consent of each Lender;

 

(viii)                        release all or substantially all the Collateral
from the Liens of the Security Documents (except as expressly provided for in
the Security Documents), without the written consent of each Lender; or

 

(ix)                              except with respect to any Incremental Term
Facility Amendment relating to a condition precedent for an Incremental Term
Loan, modify or waive the provisions of Section 4.02 without the written consent
of the Required Revolving Lenders;

 

137

--------------------------------------------------------------------------------


 

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
any Issuing Bank without the prior written consent of the Administrative Agent,
such Swingline Lender or such Issuing Bank, as the case may be and (B) the
exercise of rights and remedies in respect of the Collateral shall be subject to
the provisions of Section 4.02 of the Collateral Agreement.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.20 and 2.21 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, (ii) this Agreement and any other Loan Document may
be amended, supplemented or otherwise modified, or any provision thereof waived,
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any Lender or Issuing Bank, if such amendment,
supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Security Document
to be consistent with this Agreement and the other Loan Documents, (iii) without
the consent of any Lender or Issuing Bank, the Borrower and the Administrative
Agent or any other collateral agent may enter into any amendment, supplement,
waiver or modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document and (iv) the Fee Letter may be amended or modified, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  The Administrative Agent shall make available to the Lenders copies of
each amendment or other modification to the Loan Documents.

 

Notwithstanding the foregoing, only the Required Revolving Lenders shall have
the ability to waive, amend, supplement or modify the covenant set forth in
Section 6.10 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 7.01 (solely as it relates to
Section 6.10).

 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all directly and adversely affected Lenders, if the consent of
the Required Lenders (and, to the extent any Proposed Change requires the
consent of Lenders holding Loans of any Class, the consent of a Majority in
Interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender (unless prohibited
under applicable law) to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement (or in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of Loans
or Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and Swingline Lender), which consent shall

 

138

--------------------------------------------------------------------------------


 

not unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) (or all such amounts in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, the Revolving Commitments, Term
Loans and Revolving Exposure of any Lender that is at the time a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class), a Majority in
Interest of Lenders of any Class or the Required Lenders or Required Revolving
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to this Section 9.02); provided that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

SECTION 9.03  Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay, if the Effective
Date occurs, (i) all reasonable and documented or invoiced (in reasonable
detail) out-of-pocket costs and expenses incurred by the Administrative Agent,
the Lead Arrangers, the Syndication Agent, the Lenders, the Swingline Lender and
each Issuing Bank (including, without limitation, the reasonable and documented
(in reasonable detail) fees, charges and disbursements of one counsel for all
such Persons, taken as a whole, selected by the Administrative Agent and to the
extent reasonably deemed necessary by the Administrative Agent, one special
counsel in each appropriate specialty and one local counsel in each relevant
jurisdiction and, in the case of an actual or perceived conflict of interest (as
reasonably determined by the Administrative Agent, Syndication Agent, Issuing
Bank, Swingline Lender, Lenders or Lead Arrangers subject to such conflict), one
additional counsel, subject to the prior written consent of the Borrower (not be
unreasonably withheld), to each group of affected persons similarly situated
taken as a whole), in connection with (A) the enforcement or protection of any
rights or remedies in the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws) and the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
and/or (B) documentary taxes associated with the credit facilities provided for
herein, and (ii) all reasonable and documented or invoiced out-of-pocket costs
and expenses incurred by the Administrative Agent (including the reasonable
fees, charges and disbursements of counsel(s) provided for in the foregoing
clause (i)) in connection with the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not such amendments, modifications or
waivers are approved by the Lenders).

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender, the
Lead Arrangers, the Syndication Agent and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitees harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses (including, without limitation, reasonable and

 

139

--------------------------------------------------------------------------------


 

documented or invoiced out-of-pocket fees and expenses of any one counsel for
all Indemnitees taken as a whole, selected by the Administrative Agent and to
the extent reasonably deemed necessary by the Administrative Agent, one special
counsel in each appropriate specialty and one local counsel in each relevant
jurisdiction and, in the case of an actual or perceived conflict of interest (as
reasonably determined by the Administrative Agent, Syndication Agent, Issuing
Bank, Swingline Lender, Lenders or Lead Arrangers subject to such conflict), one
additional counsel, with prior notice to the Borrower, to each group of affected
persons similarly situated taken as a whole), incurred by or asserted against
any Indemnitee by any third party or by the Borrower, Holdings or any Subsidiary
arising out of any claims, actions, suits, inquiries, litigation, investigation
or proceeding in connection with, or as a result of (i) the execution or
delivery of this Agreement, any Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (iii) to the extent in any way
arising from or relating to any of the foregoing, any actual or alleged presence
or Release of Hazardous Materials on, at, to or from any Mortgaged Property or
any other property currently or formerly owned or operated by Holdings, the
Borrower or any Subsidiary, or any other Environmental Liability related in any
way to Holdings, the Borrower or any Subsidiary, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower,
Holdings or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) arising
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arising from claims, actions, suits, inquiries,
litigation, investigation or proceeding between or among Indemnitees that do not
involve an act or omission by Holdings, the Borrower or any Subsidiary (provided
that the Administrative Agent, the Lead Arrangers, Swingline Lender and/or
Issuing Bank shall be indemnified in their capacities as such notwithstanding
this clause (z)).  For the avoidance of doubt, this paragraph (b) shall not
apply with respect to Taxes that are imposed with respect to any payments of any
obligation of any Loan Party under any Loan Document, which shall be governed
solely by Section 2.17, or with respect to Other Taxes, which are the subject
of, and which shall be governed by, Section 2.17.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender (or, in the
case of a payment to an Issuing Bank or the Swingline Lender, each Revolving
Lender) severally agrees to pay to the Administrative Agent or such Issuing Bank
or Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank or Swingline Lender in its capacity as such.  For purposes hereof,
a Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures, outstanding Term Loans and Incremental Term Loans
and unused Commitments at such time (or, in the case of a payment to an Issuing
Bank or Swingline Lender, its share of the aggregate Revolving Exposures only). 
The obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)).

 

140

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee (i) for any direct or actual damages arising from
the use by unintended recipients of information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or a material breach of the Loan Documents by, such Indemnitee or
its Related Parties or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof. 
In addition, no Loan Party shall be liable to an Indemnitee for any indirect,
special, consequential or punitive damages except any such damages incurred or
paid by an Indemnitee to a third party.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) Business Days after written demand therefor;
provided, however, that any Indemnitee shall promptly refund an indemnification
payment received hereunder to the extent that there is a final judicial
determination that such Indemnitee was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

 

SECTION 9.04  Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), (ii) no
assignment shall be made to any Disqualified Lender, any Defaulting Lender or
any of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.  For the avoidance of doubt, the Administrative Agent shall have no
obligation with respect to, and shall bear no responsibility or liability for,
the monitoring or enforcing of the list of Persons who are Disqualified Lenders
(or any provisions relating thereto) at any time.

 

(b)                                 Subject to the conditions set forth in
paragraphs (b)(ii) and (f) below, any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent (except with respect to
assignments to Disqualified Lenders) not to be unreasonably withheld or delayed)
of (A) the Borrower; provided that no consent of the Borrower shall be required
for an assignment (x) by a Term Lender (I) to any Lender or an Affiliate of any
Lender or to an Approved Fund or (II) if an Event of Default or a

 

141

--------------------------------------------------------------------------------


 

Default under Section 7.01(a), (b), (h), or (i) has occurred and is continuing
or (y) by a Revolving Lender (I) to any other Revolving Lender or an Affiliate
of a Revolving Lender or an Approved Fund of a Revolving Lender or (II) if an
Event of Default or a Default under Section 7.01(a), (b), (h), or (i) has
occurred and is continuing, (B) the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment (x) by a
Term Lender to any Lender or an Affiliate of any Lender or to an Approved Fund
or (y) by a Revolving Lender to any other Revolving Lender or an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender and (C) solely in the
case of Revolving Loans and Revolving Commitments, each Issuing Bank and
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan or Term Commitment.  Notwithstanding anything in this
Section 9.04 to the contrary, if the Borrower has not given the Administrative
Agent written notice of its objection to such assignment within ten
(10) Business Days after written notice to the Borrower requesting such consent,
the Borrower shall be deemed to have consented to such assignment.

 

(i)                                                             Assignments
shall be subject to the following additional conditions: (A) except in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment or,
if no trade date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) $1,000,000 in the case of assignments of Term Loans and
(y) $1,000,000 in the case of assignments of Revolving Loans or Revolving
Commitments (and, in each case, integral multiples thereof), unless the Borrower
and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h), or
(i) has occurred and is continuing, (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together (unless waived by
the Administrative Agent) with a processing and recordation fee of $3,500;
provided that the Administrative Agent, in its sole discretion, may elect to
waive such processing and recordation fee; provided further that assignments
made pursuant to Section 2.19(b) or Section 9.02(c) shall not require the
signature of the assigning Lender to become effective, (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent and the
Borrower any Tax forms required by Section 2.17(f) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank or Swingline
Lender may be made unless (1) the assignee shall be or become an Issuing Bank or
Swingline Lender, as applicable, and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Issuing Bank or Swingline
Lender, or (2) the assignor agrees, in its discretion, to retain all of its
rights with respect to and obligations to make or issue Letters of Credit or
Swingline Loans, as applicable, hereunder in which case the Applicable Fronting
Exposure of such assignor may exceed such assignor’s Revolving Commitment for
purposes of Sections 2.04(a) and 2.05(b) by an amount not to exceed the
difference between the assignor’s Revolving Commitment prior to such assignment
and the assignor’s Revolving Commitment following such assignment; provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing.

 

142

--------------------------------------------------------------------------------


 

(ii)                                                          Subject to
acceptance and recording thereof pursuant to paragraph (b)(v) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 

(iii)                                                       The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal and interest amounts of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Holdings, the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(iv)                                                      Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any Tax
forms required by Section 2.17(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph
(v) and paragraph (iv) above.

 

(v)                                                         The words
“execution,” “signed,” “signature” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(c)

 

(i)                                                             Any Lender may,
without the consent of the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Banks, sell participations to one or more banks or other
Persons (other than a natural person, a Defaulting Lender, Holdings, the
Borrower, any of Holding’s Subsidiaries or, to the extent the Disqualified
Lender list is made available to all Lenders, a Disqualified Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement

 

143

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
such Participant’s compliance with Section 2.17(f)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(ii)                                                          Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  Each Lender shall provide a current and correct copy of its
Participant Register available for review by the Borrower promptly upon request
of the Borrower.

 

(iii)                                                       A Participant shall
not be entitled to receive any greater payment under Section 2.15 or
Section 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other “central” bank, and this
Section shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its

 

144

--------------------------------------------------------------------------------


 

Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(f)                                   No Lender may, at any time, assign all or
a portion of its rights and obligations under this Agreement to any Affiliated
Lender nor may any Affiliated Lender constitute an Additional Term Lender
hereunder, except subject to, and in accordance with, the following limitations:

 

(i)                                     Such Affiliated Lender may not be
Holdings, the Borrower or any of their respective Subsidiaries;

 

(ii)                                  Affiliated Lenders will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings or conference
calls attended solely by the Lenders and the Administrative Agent, other than
the right to receive notices or Borrowings, notices or prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

 

(iii)                               for purposes of any amendment, waiver or
modification of any Loan Document (including such modifications pursuant to
Section 9.02), except for any amendment, waiver or modification that
(x) requires the consent of each affected Lender or (y) requires the consent of
each Lender and disproportionately adversely affects such Affiliated Lender in
any material respect as compared to other Lenders, Affiliated Lenders will be
deemed to have voted in the same proportion as Lenders that are not Affiliated
Lenders voting on such matter;

 

(iv)                              for purposes of voting on any chapter 11 plan
under the Bankruptcy Code (or similar plans under other Debtor Relief Laws),
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter;

 

(v)                                 Affiliated Lenders may not purchase
Revolving Loans by assignment pursuant to this Section 9.04;

 

(vi)                              each Affiliated Lender that purchases any
Loans pursuant to this clause (f) shall represent and warrant to the seller that
it does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information);

 

(vii)                           the aggregate principal amount of any Class of
Loans purchased by assignment pursuant to this Section 9.04 and held at any one
time by Affiliated Lenders may not exceed 25% of the original principal amount
of all Loans of such Class at such time outstanding; and

 

(viii)                        any Affiliated Lender that becomes a Lender shall
waive its rights to bring actions (in its capacity as a Lender) against the
Administrative Agent and the Collateral Agent, excluding any such action or
claim in respect of bad faith, gross negligence, willful misconduct or any
material breach of the Loan Documents.

 

The provisions of the foregoing Section 9.04(f) shall not apply to any
Affiliated Lender that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making,

 

145

--------------------------------------------------------------------------------


 

purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor or the Co-Investor, as applicable, does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity (each such entity, a “Debt Fund
Affiliate”); provided that the Loans and Commitments of Debt Fund Affiliates in
excess of 49.9% of the aggregate Loans and Commitments shall be disregarded for
the purposes of any amendment, modification or waiver of the Loan Documents
requiring the consent of the Required Lenders.

 

(g)                                  The Borrower or its Subsidiaries may
purchase from any Lender, at individually negotiated prices, and such Lender may
assign to such Borrower or its Subsidiaries, outstanding principal amounts of
Term Loans on a non-pro rata basis; provided that (i) any such repurchased Term
Loans shall be immediately cancelled, (ii) no Default or Event of Default exists
or would result therefrom, and (iii) no proceeds of the Revolving Loans may be
used to fund such purchases.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby (except as stated herein), the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.  Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or (f).

 

SECTION 9.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a

 

146

--------------------------------------------------------------------------------


 

signature page of this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. 
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Swingline Lender or an Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
Administrative Agent, the applicable Lender, the Swingline Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section.  The rights of the Administrative Agent, each Lender, each
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Bank, the
Swingline Lender and their respective Affiliates may have.

 

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby

 

147

--------------------------------------------------------------------------------


 

irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Holdings or the Borrower or their respective properties in the courts of
any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in any Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to (x) use all Information (as defined
below) solely for the purposes of evaluating the performance of the Borrower and
enforcing the rights, remedies and obligations hereunder and under the other
Loan Documents, and (y) maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and its and its Affiliates’ directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors for the
purposes of effectuating the transactions contemplated by the Loan Documents (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and any failure of such Persons acting on behalf
of the Administrative Agent, any Issuing Bank or the relevant Lender to comply
with this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-

 

148

--------------------------------------------------------------------------------


 

regulatory authorities, each Lender and the Administrative Agent shall notify
the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided
further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (in any
Event, excluding any Disqualified Lender), (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents (in any Event, excluding any Disqualified Lender) or (C) any
pledgee referred to in Section 9.04(d) (provided that such pledgee is bound by
similar obligations of confidentiality), (vi) if required by any rating agency;
provided that prior to any such disclosure, such rating agency shall have agreed
in writing to maintain the confidentiality of such Information or (vii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, the Borrower or any
Subsidiary.  For the purposes hereof, “Information” means all information
received from Holdings, the Borrower, or any Subsidiary relating to Holdings,
the Borrower, any other Subsidiary or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings, the
Borrower or any Subsidiary; it being understood that all information received
from Holdings, the Borrower or any Subsidiary after the date hereof shall be
deemed confidential unless such information is clearly identified at the time of
delivery as not being confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE
BORROWER,ANY OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT HOLDINGS, THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

149

--------------------------------------------------------------------------------


 

SECTION 9.13  USA Patriot Act.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

SECTION 9.14  Judgment Currency.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to any party hereto or any holder of any obligation owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.15  Release of Liens and Guarantees.

 

(a)                                 A Subsidiary Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a merger
with a Subsidiary that is not a Loan Party); provided that no such release shall
occur if such Loan Party continues to be a guarantor in respect of the any
Credit Agreement Refinancing Indebtedness.  Upon any sale or other transfer by
any Loan Party (other than to Holdings, the Borrower or any Subsidiary Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral or the release of
Holdings or any Subsidiary Loan Party from its Guarantee under the Guarantee
Agreement pursuant to Section 9.02, the security interests in such Collateral
created by the Security Documents or such Guarantee shall be automatically
released.  Upon termination of the aggregate Commitments and payment in full of
all Secured Obligations (other than (x) contingent indemnification obligations
as to which no claim has been made and (y) Secured Cash Management Obligations
and Secured Swap Obligations (each as defined in the Collateral Agreement) as to
which arrangements reasonably satisfactory to the applicable Secured Party (as
defined in the Collateral Agreement) have been made) and the expiration or
termination of all Letters of Credit (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement, or as a result of such Letters of Credit being backstopped or
cash collateralized), all obligations under the Loan Documents and all security
interests created by the Security Documents shall be automatically released.  In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at

 

150

--------------------------------------------------------------------------------


 

such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release so long as the Borrower or
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Agreement.

 

(b)                                 The Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to subordinate its Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(iii), (iv), (vii), (xi), (xii) or (xiii).

 

(c)                                  Each of the Lenders and the Issuing Bank
irrevocably authorizes the Administrative Agent to provide any release or
evidence of release, termination or subordination contemplated by this
Section 9.15.  Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Loan Party from its obligations under any Loan Document, in each
case in accordance with the terms of the Loan Document and this Section 9.15.

 

SECTION 9.16  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders, the Lead Arranger, the Syndication Agent
and the Documentation Agent are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Lead Arranger, the Syndication Agent and
the Documentation Agent, on the other hand, (B) each of the Borrower and
Holdings has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and Holdings
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders, the Lead
Arranger, Syndication Agent and the Documentation Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings, any of their respective Affiliates or any
other Person and (B) none of the Administrative Agent, the Lenders, the Lead
Arranger, the Syndication Agent or the Documentation Agent has any obligation to
the Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders, the Lead Arranger, the Syndication Agent and the Documentation Agent
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, Holdings and
their respective Affiliates, and none of the Administrative Agent, the Lenders,
the Lead Arranger and the Syndication Agent has any obligation to disclose any
of such interests to the Borrower, Holdings or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders, the Lead Arranger, the Syndication Agent or
the Documentation Agent with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.17  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent, any Issuing Bank or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted

 

151

--------------------------------------------------------------------------------


 

for, charged or received by the Administrative Agent, any Issuing Bank or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the obligations hereunder.

 

[Remainder of Page Intentionally Blank]

 

152

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AF SOLUTIONS HOLDINGS LLC, as Holdings

 

 

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

Stephen S. Trevor

 

 

Chief Executive Officer

 

 

 

 

 

 

 

AGROFRESH INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Thomas D. Macphee

 

 

Thomas D. Macphee

 

 

Chief Executive Officer

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name: Thomas Hasenauer

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name: Thomas Hasenauer

 

 

Title: Vice President

 

 

 

 

 

BMO HARRIS BANK, N.A, as the Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name: Thomas Hasenauer

 

 

Title: Vice President

 

 

 

BMO HARRIS BANK, N.A, as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name: Thomas Hasenauer

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, as a Revolving Lender

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name: Christopher Day

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name: Karim Rahimtoola

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name: Karim Rahimtoola

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------